MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

CONTENIDO DEL DOCUMENTO

CAPITULO
1 DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL
RESPONSABLE DEL ESTUDIO DE IMPACTO AMBIENTAL
.1 Proyecto
1.1 Nombre del proyecto
1.2 Ubicación del proyecto
13 Presentación de la documentación legal
1.2 Promovente
.2.1 Nombre o razón social
.2.2 Registro Federal del Contribuyente del promovente
.2.3 Nombre y cargo del representante legal
2.4 Dirección del promovente o de su representante legal para recibir u oír
mn notificaciones
.3 Responsable de la elaboración del Estudio de Impacto Ambiental
II. DESCRIPCIÓN DEL PROYECTO
.1 Información general del proyecto
.1.1 Naturaleza del proyecto
.1.2 Selección del sitio
.1.4 Inversión requerida
.1.5 Dimensiones del proyecto
.1.6 Uso actual de suelo
1.7 Urbanización del área y descripción de servicios requeridos
.2 Características particulares del proyecto
.2.1 Programa general de trabajo
.2.1.1 Estudios de campo y gabinete
.2.2 Preparación del sitio
.2.3 Descripción de las obras asociadas o provisionales
2.4 Etapa de operación
.2.5 Equipo y materiales a utilizar
.2.6 Etapa de mantenimiento
.2.7 Descripción de las obras asociadas al proyecto
.2.8 Etapa de abandono de sitio
29 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a la

atmósfera

VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS APLICABLES

Tn EN MATERIA AMBIENTAL Y EN SU CASO, CON LA REGULACIÓN DEL
USO DE SUELO
Plan nacional de desarrollo
Ley General del Equilibrio Ecológico y Protección al Ambiente
Ley General de Desarrollo Forestal Sustentable y su reglamento
Reglamento de la Ley Forestal
Ley Minera y su Reglamento
Normas Oficiales Mexicanas
Planes de ordenamiento territorial, Planes de desarrollo urbano estatales
Iv DESCRIPCIÓN DEL SISTEMA AMBIENTAL Y SEÑALAMIENTO DE LA
PROBLEMATICA AMBIENTAL
1V.1 Delimitación del área de estudio
1V.1.2 Coordenadas del proyecto
1v.2 Aspectos abióticos
1V.3 Aspectos Bióticos
1V.4 Medio socioeconómico
v IDENTIFICACIÓN, DESCRIPCIÓN DE IMPACTOS AMBIENTALES
v.1 Metodología
v.1.1 Metodología para evaluar los impactos ambientales
v.2 Identificación de las acciones susceptibles ó agentes causales de los impactos
" negativos al medio ambiente.
v.3 Identificación de los Factores medioambientales susceptibles de recibir
? impactos
V.4 Identificación y descripción de los posibles impactos negativos
V.5 Matriz impacto — ponderación
V.6 Determinación de la importancia del impacto (de acuerdo con la formula de
y CONESA)
v.7 Matriz impacto-ponderación (de importancia)
v.8 Matriz impacto-recurso, con valoración el impacto
v.9 Impactos residuales
VI MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS
AMBIENTALES
VII PRONOSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE
ALTERNATIVAS
VI. 1 Escenarios
vI.2 Programa de vigilancia ambiental
VII.3 Conclusiones
IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
VIII. ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN

SEÑALADA EN LAS FRACCIONES ANTERIORES

BIBLIOGRAFÍA

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten...

GLOSARIO DE TERMINOS

Acometida: Instalaciones, materiales y equipos eléctricos entre la red de distribución del operador y
prestador del servicio y el punto de entrega para la conexión del servicio al usuario..

Autogeneración: Proceso mediante el cual un usuario genera energía eléctrica para suplir parcial o
totalmente los requerimientos de sus instalaciones..

Alimentador: Circuito de distribución en media tensión..

Alimentador de Alta Densidad: Alimentador cuya densidad lineal de carga es mayor que 550k VA/km y
menor o igual que 1000 kVA/km..

Alimentador de Baja Densidad: Alimentador cuya densidad lineal de carga es mayor que 75 kVA/km y menor
o igual que 150 kVA/km..

Alimentador de Mediana Densidad: Alimentador cuya densidad lineal de carga es mayor que 150 kVA/km y
menor o igual que 550 kVA/km..

Alimentador de Muy Alta Densidad: Alimentador cuya densidad lineal de carga es mayor a 1000 kVA/km..

Alimentador de Muy Baja Densidad: Alimentador cuya densidad lineal de carga es menor o igual que 75
kVA/km..

Alta Tensión: Nivel de tensión mayor o igual que 69 kV..

Amperio: Medida de la intensidad de la corriente. En física, se define como el paso de un carga de un
“coulomb' por segundo..

Anomalía: Todo desperfecto que presente el medidor, sus accesorios o acometidas, no imputables al
usuario, que originan una alteración en el correcto registro del consumo de potencia y energía eléctrica, o la
que establezca el Reglamento General de la Ley del Sistema y Servicio Eléctrico.
Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de cada módulo se
configuran para satisfacer las necesidades de voltaje y corriente eléctrica requerida por un inversor o
controlador eléctrico

Bajo Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución puede
realizarse sin necesidad de una extensión..

Baja Tensión: El nivel de tensión menor o igual que 1 kV..

Caja de Protección del Equipo de Medición: Elementos de seguridad que consisten en una caja apropiada
para proteger de manera especial equipos de medición, protección o de conexión, los cuales pueden estar
instaladas en postes, en pedestales adyacentes a los equipos de transformación, en gabinetes de
desconexión o en la propiedad de los usuarios...

Calidad del Servicio Comercial: Grado de cumplimiento de los lapsos establecidos en esta Resolución, en la
atención de los requerimientos y reclamos de los usuarios..

Calidad del Servicio Técnico: Grado de cumplimiento de los valores admisibles establecidos en esta
Resolución, determinado por las interrupciones del fluido eléctrico conforme a la frecuencia y duración de
las mismas.

Calor: Energía producida por la vibración acelerada de las moléculas, que se manifiesta elevando la
temperatura y dilatando los cuerpos, hasta el punto que llega a fundir los sólidos y evaporar los líquidos..

Capacidad Nominal de Transformación: Capacidad de transformación expresada en kVA, de acuerdo con los
datos de placa de los equipos..

Capacidad Total Conectada o Instalada del Usuario: Suma de la potencia nominal expresada en kVA, de
todos los equipos que se encuentren en el inmueble servido, conectados para el servicio del usuario.

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los rayos del sol los
convierte directamente en energía eléctrica.

Comercialización: Es una de las actividades del sistema eléctrico que consiste en la interacción con los
usuarios para la provisión de electricidad, incluyendo la gestión comercial y administrativa asociada a la
prestación del servicio eléctrico..
Combustible: Materia cuya combustión produce energía calorífica.

Combustible Fósil: Aquel que tiene como base la materia orgánica fosilizada.

Conductor: Cuerpo, generalmente de naturaleza metálica, que permite el paso de cargas eléctricas..

Consumo de Energía: Cantidad de energía eléctrica en kWh, suministrada al usuario en un determinado
lapso..

Contrato de Servicio: Documento que establece los términos y condiciones que rigen la utilización del
servicio eléctrico entre las partes que los suscriben..

: Cantidad de carga eléctrica que fluye por un conductor (cable) en un tiempo determinado...

Corriente alterna: Tipo de corriente que cambia de signo (polaridad) de forma cíclica...

Coulomb: Unidad de medida de carga eléctrica..

Contrato de servicio: Es el documento que formaliza el suministro de energía eléctrica, en el cual se
establecen las condiciones y términos que regirán la relación entre el usuario y el operador, y el prestador
del servicio. .

Demanda eléctrica: Requerimiento de potencia y energía eléctrica de un usuario, sector o sistema eléctrico..

Depósito de garantía: Es la caución que podrá exigir el operador y prestador del servicio a los usuarios en
calidad de garantía del cumplimiento de sus obligaciones..

Despacho del sistema eléctrico: Es una de las actividades del sistema eléctrico que consiste en la
coordinación, supervisión y control de la operación integrada de la generación, la transmisión y la
distribución dentro del Sistema Eléctrico Nacional, con el fin de garantizar el cumplimiento de las normas de
seguridad y calidad, así como la utilización óptima de la energía primaria en la producción de electricidad..

Distribución: Es una de las actividades del sistema eléctrico que consiste en el suministro de electricidad
desde los puntos de entrega de los generadores o la red de transmisión, hasta la acometida en el punto de
suministro, mediante el uso de subestaciones, líneas, transformadores, equipos de control, así como otros
necesarios para su operación y mantenimiento..
Días: Se entenderá como día hábil, salvo que se indique lo contrario...

Distorsión Armónica: Distorsión de la forma de la onda de tensión o corriente alterna causada por
armónicos, definidos como componentes sinusoidales, con frecuencia igual a múltiplos enteros de la
frecuencia del sistema..

E.
El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder conformar una granja solar.

Electricidad: Conjunto de fenómenos físicos derivados del efecto producido por el movimiento y la
interacción entre cargas eléctricas positivas y negativas. Forma de energía que puede traducirse en
fenómenos mecánicos, luminosos, térmicos, fisiológicos y químicos..

Energía: Capacidad que tiene un cuerpo de producir trabajo..

Energía Cinética: La que posee un cuerpo en virtud de su movimiento..

Energía Eólica: Forma de energía asociada con los vientos..

Energía Eléctrica: Es la potencia eléctrica producida, transmitida o consumida en un período determinado.
Se mide y se expresa en vatio hora (Wh) o en sus múltiplos: kilovatio hora (kWh), megavatio hora (MWh),
gigavatio hora (GWh), teravatio hora (TWh). Se transmite por medio de ondas electromagnéticas..

Energía Hidráulica: Aquella asociada con el agua de los ríos y cuerpos de elevados sobre el nivel del mar..

Energía Mecánica: Capacidad de un cuerpo dado para producir efectos físicos externos a sí mismo..

Energía Mecánica Rotativa: Vinculada con la rotación de un cuerpo o conjunto de cuerpos...

Energía Potencial: La que posee un cuerpo, como consecuencia de su posición dentro de un campo eléctrico,
magnético o gravitacional y que puede ser liberada para convertirse en otras formas de energía..

Energía Primaria: Es la que se encuentra en estado natural..

Energía Química: Es la que está almacenada dentro de la estructura molecular de los materiales y se libera o
se capta como consecuencia de los cambios suscitados en dicha estructura..
Energía Solar: Es la liberada en el Sol por las reacciones termonucleares que allí ocurren y viaja a la tierra en
la forma de ondas electromagnéticas..

Energía Térmica: Se manifiesta mediante la transmisión del calor y se percibe por lo cambios de temperatura
que produce

Energía Primaria: Es aquella que se encuentra disponible en la naturaleza y que puede ser transformada
para producir energía eléctrica..

Energías alternativas: Son aquellas que permiten la generación de energía eléctrica en sustitución de las
fuentes de energía convencional que en la República son: hidrocarburos líquidos y gaseosos e hídrica...

Esquema de tarifas: Es el documento en el que se establecen las tarifas a aplicar por el operador y prestador
del servicio a sus usuarios, así como la metodología de ajuste por variaciones en los factores que sirvieron de
base para su determinación..

Equipo de medición: Son los instrumentos o accesorios utilizados para medir el consumo de la energía y la
potencia eléctrica en kWh y de la potencia en kVA o kW, requerida por los usuarios en un tiempo
determinado, así como otros parámetros. .

Extensión: Instalación necesaria para tender líneas y redes a fin de suministrar el servicio al usuario que no
puede ser servido directamente de las instalaciones existentes..

Facturación Mensual Promedio: Valor equivalente a la facturación acumulada en un número de meses
dividido entre el número de meses considerado..

Fiscalizador: Regulador o quien ejerza la función de fiscalización de conformidad con lo establecido en la Ley,
su Reglamento, el Contrato de Concesión y demás normas aplicables.

Fluctuación Rápida de Tensión (Flicker): Cambios de pequeña amplitud en los niveles de tensión ocurridos a
una frecuencia menor de los 25 Hertz, originados por variaciones rápidas de carga que causan fluctuación de
la luminancia

Frecuencia: Número de veces por segundo que cambia de polaridad el voltaje en un sistema de corriente
alterna. Se mide en ciclos por segundo o Hertz

Fuera de Red: Calificación dada al usuario cuando la conexión de sus instalaciones a la red de distribución
requiere realizar una extensión..
Generación: Es una de las actividades del sistema eléctrico, que consiste en la producción de potencia y
energía eléctrica en centrales de conversión mediante el aprovisionamiento y transformación de energía
primaria hasta los puntos de entrada de la red de transmisión, así como todos los equipos necesarios para su
operación y mantenimiento..

Generación Efectiva (W): Potencia que un generador produce en condiciones reales de funcionamiento..

Generación Nominal (W): Potencia que un generador es capaz de producir, en condiciones ideales..
Generador: Aparato que utiliza alguna forma de energía (Hidráulica, Térmica, Nuclear, etc.) para producir
electricidad..

Gran Demanda: Potencia contratada mayor que 30 kVA..

Instalaciones del usuario: Es el sistema eléctrico que abarca las instalaciones empleadas por el usuario para
la utilización de la energía eléctrica, desde el punto de entrega o suministro por parte del operador y
prestador del servicio..

Intercambios internacionales: Exportación o importación de electricidad que se realiza entre sistemas

eléctricos de países vecinos..

Índice de Severidad (Pst): Es el umbral de irritabilidad asociado a la fluctuación máxima de luminancia que
puede ser soportada sin molestia por una muestra específica de la población..

Interrupción: Desconexión del servicio por razones técnicas o de seguridad..

Interruptor: Dispositivo que permite cortar el flujo de la corriente en un circuito eléctrico..

Irregularidad: Toda alteración al Equipo de Medición, sus accesorios o acometidas originadas por la
manipulación de terceros, produciendo el incorrecto registro de los consumos de energía y demanda, así

como también las tomas ilegales, o los cambios en el uso del servicio que impliquen la aplicación de tarifas
diferentes o la que establezca el Reglamento de la Ley del Sistema y Servicio Eléctrico.

Kilovatio: Medida de potencia equivalente a mil vatios..
Kilovatio-hora: Medida de energía equivalente a la transferida cuando fluye un kilovatio durante una hora..

kVA Instalado: Capacidad de transformación nominal de los transformadores de Madia a Baja Tensión
conectados a la Red..

Lectura: Acción de verificar en los equipos de medición la cantidad de energía consumida y potencia
eléctrica requerida durante un determinado lapso..

Medición: Es el proceso de registrar los consumos de energía, potencia eléctrica u otros parámetros
eléctricos, en un determinado lapso..

Medición colectiva: Proceso mediante el cual se mide el consumo de más de una unidad habitacional con un
único equipo de medición..

Media Tensión: El nivel de tensión mayor que 1 kV y menor que 69 kV..

Megavatio: Medida de energía equivalente a un millón de vatios..

Nodo: Punto donde se puede inyectar o extraer energía o potencia de la red de transmisión. .

Orimulsión: Emulsión resultante de la mezcla de un hidrocarburo extrapesado (bitumen), con agua y varios
aditivos. Se utiliza principalmente como combustible en plantas de generación termoeléctrica...

Parada Programada: Interrupción del servicio eléctrico que se realiza con el propósito de efectuar
reparaciones o modificaciones al sistema eléctrico.
Pequeña Demanda: Potencia contratada menor o igual que 30 kVA..

Perturbaciones: Distorsiones de la onda de tensión tales como oscilaciones rápidas, distorsiones armónicas y
cualquier otro parámetro que afecte la calidad del producto técnico..

Pérdidas no técnicas: Cantidad de energía eléctrica consumida que no se factura como consecuencia de
conexiones no autorizadas a las instalaciones eléctricas, ausencia de equipos de medición y/o alteraciones
en estos..

Pérdidas técnicas: Cantidad de energía eléctrica que se disipa en forma de calor en un sistema eléctrico
inherente a los procesos de producción, transporte y entrega de energía o las pérdidas de energía en forma
de potencia reactiva no útil...

Potencia eléctrica: Es la capacidad de producir, transmitir o consumir electricidad para alimentar las
instalaciones del usuario en forma instantánea. Se mide y se expresa en vatios (W) o en sus múltiplos:
kilovatios (kW), megavatios (MW)..

Punto de entrega o suministro: Es aquel donde las instalaciones del usuario quedan conectadas al sistema
del operador y prestador del servicio, donde se delimitan las responsabilidades de mantenimiento, guarda y
custodia entre las partes..

Polaridad: Indicación de la dirección del flujo de cargas eléctricas...

Potencia: Intensidad de flujo de energía. Energía por unidad de tiempo..

Pliego Tarifario: Documento en el que se establecen las tarifas máximas a aplicar a los usuarios y sus factores
de ajustes...

Punto de Control: Punto de la red de distribución seleccionado aleatoriamente por el Ente Fiscalizador, en el
que deberán realizarse las mediciones correspondientes a una campaña de medición..

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al arreglo. El rack
puede estar fijo o colocado en un mecanismo (tracker o seguidor solar) que permite el seguimiento del sol.
El tracker puede ser en un eje para seguimiento del sol durante un día sin variar su posición en el año, y el
tracker de 2 ejes el cual sigue el sol en cualquier posición durante todo el año.

Receptor directo del servicio: Es la persona natural o jurídica que hace uso de la energía eléctrica sin haber
suscrito un contrato de servicio..
Régimen económico: Conjunto de normas que rigen las condiciones económicas y financieras aplicables a las
actividades del sistema eléctrico destinadas a la prestación del servicio...

Régimen tarifario: Conjunto de normas y reglas aplicables para la fijación o modificación del esquema de
tarifas.

Retribución del servicio eléctrico: Pago que realiza el usuario al operador y prestador del servicio, por el
suministro de electricidad con base en un régimen tarifario..

Racionamiento: Un conjunto de interrupciones de servicio que se realizan para evitar que el sistema
consuma más energía que la que es posible entregar en un momento determinado..

Registro de Medición: Almacenamiento de datos de mediciones de diferentes parámetros, en un período
determinado de tiempo..

Sector eléctrico: Es el conjunto de actores y agentes involucrados directa o indirectamente en la prestación
del servicio eléctrico, que concurren en la conformación de acciones para satisfacer las necesidades en el
suministro de electricidad..

Servicio eléctrico: Es la actividad prestacional ejercida por el Estado, destinada a satisfacer la necesidad de
suministro de energía eléctrica a la colectividad para garantizar el desarrollo integral del país..

Sistema eléctrico: Es el conjunto de actividades, procesos, instalaciones, equipos y dispositivos que se
articulan e interconectan de manera sistémica y continua para prestar un servicio eléctrico de calidad, a los
niveles de tensión requeridos por los usuarios...

Sistema independiente: Es parte del Sistema Eléctrico Nacional, conformado por instalaciones no
conectadas al mismo destinadas a la prestación del servicio en zonas no servidas..

Transmisión: Es la parte del proceso que consiste en llevar la energía eléctrica desde las plantas de
generación a los centros de distribución, más cercano a los centros poblados. Se transporta la electricidad
desde los puntos de entrega de la generación hasta los puntos de recepción de la red de distribución,
mediante el uso de líneas, subestaciones y equipos necesarios para la transformación y el control de los
niveles de tensión, así como los equipos requeridos para su operación y mantenimiento..

Transformador: Dispositivo que utilizando la inducción electromagnética, convierte una corriente alterna de
un determinado voltaje, a otro..
Tensión: Parámetro expresado en voltios entregado en el punto de suministro a las Instalaciones del
Usuario..

Turbina: Motor constituido por una rueda móvil de álabes, sobre la cual actúa la fuerza viva o presión de un
fluido (agua, vapor, aire, otros)..

Turbina Hidráulica: Aparato que convierte la energía hidráulica en energía mecánica rotativa.

Uso eficiente de la energía: Para la operadora y prestadora del servicio es el aprovechamiento máximo del
potencial de cada unidad de energía primaria en la producción de energía eléctrica. Para los usuarios
consiste en sacar el mayor provecho posible a cada unidad de energía recibida, mediante el uso de equipos
tecnológicos y hábitos de consumo adecuados, utilizando menos cantidad de electricidad para la satisfacción
de sus necesidades. .

Uso racional de la energía: Es el uso consciente de la energía utilizando sólo la necesaria para la satisfacción
de las necesidades de cada usuario o usuaria, lo que contribuye con el mejor aprovechamiento de los
recursos energéticos..

Usuario: Persona natural o jurídica que se beneficia con la prestación del servicio eléctrico, bien como titular
de un Contrato de Servicio o como receptor directo del mismo, sujeta a los derechos y obligaciones que
establece la Ley Orgánica del Servicio Eléctrico y su Reglamento..

Valores Admisibles de la Tensión: Límites de variación de la tensión, para condiciones permanentes de
funcionamiento del sistema..

Variación de Tensión: Es un aumento o disminución del valor de la tensión de suministro respecto a la
tensión nominal...

Vatio: Medida de potencia que cuantifica la cantidad de energía que fluye por unidad de tiempo. En
términos científicos. Equivale a un ergio por segundo...

Vatio-Hora (Wh): Unidad de medida de la Energía Eléctrica..

Voltaje: Medida del potencial eléctrico.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
PRESENTACION DE LA MANIFESTACIÓN DE IMPACTO AMBIENTAL MODALIDAD
PARTICULAR

1. DATOS GENERALES DEL PROYECTO, DEL PROMOVENTE Y DEL RESPONSABLE DE
LA ELABORACIÓN DEL ESTUDIO DE IMPACTO AMBIENTAL

PRESENTACIÓN

Se somete a evaluación y dictaminación de la Secretaría de Medio Ambiente y Recursos
Naturales (SEMARNAT) la Presente Manifestación de Impacto ambiental de acuerdo a lo
estipulado en cumplimiento con lo establecido en la Ley General del Equilibrio Ecológico y
Protección al Ambiente y su Reglamento; por lo cual solicito a Usted proceda la revisión,
evaluación y dictaminación de la MANIFESTACIÓN DE IMPACTO AMBIENTAL EN SU
MODALIDAD PARTICULAR de acuerdo con la LEY GENERAL DEL EQUILIBRIO ECOLÓGICO Y
LA PROTECCIÓN AL AMBIENTE.

La superficie total del predio según escrituras es de 122-47-18.00 has, y las medidas reales
actuales en campo es de 117-92-00.69 has, conformada por una zona con un uso agrícola y
algunas partes con pocos ejemplares de una Huerta de Nopal comercial que se tenían en el
predio hace mucho tiempo, además de la presencia de 2 pequeños bordos de abrevadero.

Los objetivos del proyecto tienen su origen en la intención de colocar paneles solares, para la
producción de energía eléctrica así como la implementación de las líneas de conducción de
electricidad de media tensión que presentan la trayectoria desde Alten 2 (Sta Rosalia y la
Soledad) a Alten 5 (Territorio 2). Esta línea transportara la energía desde el punto de
generación de (Alten 1,2,3,4 y 5) hasta el punto de transformación (Subestación ubicada en
Alten 5). Los proyectos de Alten 1, 3, 4 y 5 ya cuentan con las autorizaciones en materia de
impacto ambiental y cambio de uso del suelo para el caso de Alten 5 Territorio 2.

Se anexa el plano que incluye la trayectoria y la colocación aproximada de los postes en
base a requerimientos de CFE (de 80 a 90 mts entre cada uno). Estos, no tienen
restricciones municipales mas que de altura (5.5 mts de Altura en la zona de cruce de la
Carretera), y que será una línea privada de la Empresa, que no pasa a manos de CFE. En
términos generales CFE requiere que estas líneas tengan ese distanciamiento entre poste y
poste, y que el cable sea del tipo “ACSR” de calibre aproximado 336.4. La trayectoria de la
línea solicitada pasa por los predios de los proyectos Alten 1,2,3,4 y 5, así como por los
Caminos de terracería existentes, cruzando la carretera que va hacia Palo Alto donde se
respetara la restricción municipal de la altura.

-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
I.1 Proyecto

1.1.1 Nombre del proyecto

“ALTEN DOS STA. ROSALÍA Y LA SOLEDAD”

1.1.2 Ubicación del proyecto

El proyecto, se encuentra en el Estado de Aguascalientes en la parte suroeste del Municipio
de el Llano, se localiza al oriente de la mancha urbana de la ciudad de Aguascalientes a una
distancia aproximada de 13.9 km en línea recta y las comunidades más cercanas al proyecto

lo conforman Sandovales y El Copetillo.

MAPA: DE UBICACIÓN EN EL ÁMBITO ESTATAL

Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:27,889 — py
en renovables AMBITO ESTATAL COORDENADAS: UTM $

DATUM: WGS84 Z13N

700000 850000

2450000
2450000

2400000
2400000

700000 750000 800000 850000

SIMBOLOGIA

PROYECTO e] LIMITE ESTATAL
LIMITES MUNICIPALES —————

MICROCUENCA RÍO
ALTO SAN FRANCISCO

-PáginaZ
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

MAPA: DE UBICACIÓN EN EL ÁMBITO REGIONAL

792000 794000 796000 798000 800000 802000

804000

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:25,000 y
eerglas renovables AMBITO REGIONAL

COORDENADAS: UTM
DATUM: WGS84 Z13N

806000 808000 810000 812000 814000

%

), El

, LOS

EJIDO MÁTAM

8000 2420000 2422000 2424000 2426000 2428000 2430000;

2418000 2420000 2422000 2424000 2426000 2428000 2430000

792000 794000 796000 798000 800000 802000

804000

806000 808000

TAM 3
810000 812000 814000 %

10 Kilometers
IMBOLOGIA

ProYEcTO

LÍNEADE 3 DIVISIÓN MUNICIPAL AREAS URBANAS
CONDUCCIÓN 7 CARRETERAS

Fuente: Imagen spot 2010. Elaboración propia 2014.

En la región se presentan varias Comunidades como El Tildio, Sandovales, San Jerónimo, San
Francisco de los Viveros, El Milagro, El Copetillo, Palo Alto, La Unión, Los Conos y El Colorado.

-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

MAPA: UBICACIÓN DEL PROYECTO: ÁMBITO LOCAL

Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:11,000 N
os AMBITO LOCAL COORDENADAS: UTM
E 798000

DATUM: WGS84 Z13N

0 1 2 4 Kilometers
-OGIA
srovecro HN]
A DIVISIÓN MUNICIPAC
CONDUCCIÓN CARRETERAS

Fuente: Imagen spot 2010. Elaboración propia 2014.

En la zona de influencia directa las Comunidades más cercanas la conforman: Sandovales y
El Copetillo

-Página4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
COORDENADAS DEL ÁREA DEL PROYECTO:

POLÍGONO TOTAL DEL PREDIO: Formato de Posición: UTM, Datum de mapa WGS84
1
4 ae

EJIDO SANDOVALES

ha
E
| 4
TT
19.679
MARCELINO DIAZ LL
5
508
HA PREDIO DENOMINADO
TARJTIN DEL CAM 11/02 0089 MAS. E JESUS MARTINEZ
a 9
a Li ol

8l3
PE SANCHEZ ever] hicatno MENDIETA £
7 TERRAZAS Y HECTOR 5), 4

UBALDO MARTIN DAVILA VILLALPÁND
DEL CAMPO | T

Se anexan en impreso las coordenadas y formato Excel en forma digital en coordenadas métricas
(Datum WGS84) ZONA 13 Q.

-PáginaD
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Plano de la trayectoria de la Línea de conducción de electricidad.

TERRITORIO 2: s
E -110-96-39330 HAS. ESPARZA

NORTE

..
PREDIO TERRITORIO:
97-55-98.748 HAS.

a
manuel
RODRIGUEZ.

rro reos |

PREDIO DENOMINADO
LA SOLEDAD

117-82-00.69 HAS. |

Se anexan coord. En Excel impresas y en digital del trazo de la línea de conducción.

ON

-Páginalb
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

Alten 2 (Sta Rosalía y La Soledad):

Alten 1,3,4 y 5 (La Florida, Los Arrieros, Territorio 1, Territorio 2):

Carretera:

Línea conducción:

-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

1.1.4 Presentación de la documentación legal (se anexan)

DOCUMENTO

DESCRIPCIÓN

1.- ESCRITURAS

COPIA CERTIFICADADE LAS ESCRITURAS

2.-ACTA CONSTITUTIVA DE LA PROMOVENTE Y
PODER DEL REPRESENTANTE LEGAL

COPIA CERTIFICADA DEL ACTA CONSTITUTIVA
Y PODER DEL REPRESENTANTE LEGAL

3.- IDENTIFICACIÓN DEL REPRESENTANTE LEGAL

COPIA DE CREDENCIAL DEL IFE

4.- REGISTRO FEDERAL DEL PROMOVENTE

COPIA RFC.

1.2 Promovente

1.2.1 Nombre o razón social

NOMBRE

ALTEN ENERGÍAS RENOVABLES MÉXICO DOS, S.A. DE C.V.

1.2.2 Registro Federal del Contribuyente del promovente

RFC

AER 130607 LB4

1.2.3 Nombre y cargo del representante legal

Nombre del ,
Representante MARTÍN HAGERMAN SANCHEZ
Legal:
Puesto REPRESENTANTE LEGAL

1.2.4 Dirección del promovente o de su representante legal para recibir u oír

notificaciones

Av. Prolongación Paseo de las Reforma 115-804, Piso 8, Paseo de las
Lomas, Deleg. Álvaro Obregón, CP 01330 , México, D.F.

Domicilio para oír y
recibir notificaciones:

Av. Universidad no. 1503 interior 9, Col. Los Bosques.

Aguascalientes, Ags. CP. 20120

Sr. Leonardo Guzmán Hernández

Teléfonos:

(5255) 5596 4930 y fax (5255) 5596 21210

(449) 9964040

-Páginad
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

1.3 Responsable de la elaboración del Estudio de Impacto Ambiental

Nombre

BIOL. LUIS FERNANDO GALLARDO CABRERA

Razón Social

Registro Federal de Causantes

GACL660925GGA

Cédula Profesional

1613195

No. de registro ante el IMAE

AGS/PSIA/046-98

Domicilio y teléfono para oír y recibir
notificaciones

Calle Agustín Yáñez 4149 Planta Alta
Fracc. Villas de la Universidad
Teléfono (449) 996-40-40

-Página9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

, energías renovables
II. DESCRIPCION DEL PROYECTO
11.1 Información general del proyecto
11.1.1 Naturaleza del proyecto

El objetivo del presente proyecto es generar energía kWh promedio al año con la instalación
de módulos fotovoltaicos planos con sistema de seguimiento de 1 eje y con una capacidad
total de 30 MW.

El proyecto consiste en paquetes de MW que serán conectados a la red de C.F.E. a medida
que se termina su construcción e instalación.

El proyecto se pretende realizar en 3 etapas de desarrollo (Construcción, Operación y
Abandono)

La superficie total del predio según escrituras es de 122-47-18.00 has, y las medidas reales
actuales en campo es de 117-92-00.69 has, conformada por una zona con un uso agrícola y
algunas partes con pocos ejemplares de una Huerta de Nopal comercial que se tenían en el
predio hace mucho tiempo, además de la presencia de 2 pequeños bordos de abrevadero.

Los objetivos del proyecto tienen su origen en la intención de colocar paneles solares, para la
producción de energía eléctrica así como la implementación de las líneas de conducción de
electricidad de media tensión que presentan la trayectoria desde Alten 2 (Sta Rosalía y la
Soledad) a Alten 5 (Territorio 2). Esta línea transportara la energía desde el punto de
generación de (Alten 1,2,3,4 y 5) hasta el punto de transformación (Subestación ubicada en
Alten 5). Los proyectos de Alten 1, 3, 4 y 5 ya cuentan con las autorizaciones en materia de
impacto ambiental y cambio de uso del suelo para el caso de Alten 5 Territorio 2.

Se anexa el plano que incluye la trayectoria y la colocación aproximada de los postes en
base a requerimientos de CFE (de 80 a 90 mts entre cada uno). Estos, no tienen
restricciones municipales mas que de altura (5.5 mts de Altura en la zona de cruce de la
Carretera), y que será una línea privada de la Empresa, que no pasa a manos de CFE. En
términos generales CFE requiere que estas líneas tengan ese distanciamiento entre poste y
poste, y que el cable sea del tipo “ACSR” de calibre aproximado 336.4. La trayectoria de la
línea solicitada pasa por los predios de los proyectos Alten 1,2,3,4 y 5, así como por los
Caminos de terracería existentes, cruzando la carretera que va hacia Palo Alto donde se
respetara la restricción municipal de la altura.

ACTIVIDADES DE CONSTRUCCIÓN DEL PROYECTO:

-Página 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

El proyecto consiste en realizar las siguientes actividades:

Preparación del terreno:

+ Delimitación del predio
+ Despalme
e Limpieza

Construcción:

Suministros

Construcción instalación FV

Construcción línea de evacuación(MT)
Adecuación y conexión AT SE Aguascalientes

ACTIVIDADES DE OPERACIÓN
+ Puesta en servicio (ver manual de operación).

ACTIVIDADES DE MANTENIMIENTO
+ Mantenimiento (ver manual de mantenimiento)

Alten

energías renovables

Los principales equipos requeridos para la generación de energía eléctrica con paneles

fotovoltaicos son:

+ Panel fotovoltaico

+ Inversor

e Transformador

+ Subestación de Interconexión

Definiciones:

Celda fotovoltaica: es aquella en forma de oblea y fabricada de sílice, la cual al recibir los

rayos del sol los convierte directamente en energía eléctrica.

Módulo o Panel Fotovoltaico. Es aquel constituido de varias celdas conectadas en serie y
encapsulada en un marco de aluminio. La energía solar que incide en todas las celdas es
entregada dos cables eléctricos que salen en la parte trasera del módulo

-Página 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Arreglo Fotovoltaico. Es aquel constituido de 2 o más módulos que al sumar la energía de
Cada módulo se configuran para satisfacer las necesidades de voltaje y corriente eléctrica
requerida por un inversor o controlador eléctrico

Rack, tracker o seguidor de sol. Se le llama rack a la estructura metálica que sostiene al
arreglo. El rack puede estar fijo o colocado en un mecanismo (tracker o seguidor solar) que
permite el seguimiento del sol. El tracker será de un eje para seguimiento del sol durante un
día sin variar su posición en el año.

El sistema fotovoltaico es la colocación de arreglos en racks o tracker para poder
conformar una granja solar.

CARACTERÍSTICAS TÍPICAS DE UN PANEL FOTOVOLTAICO:

Capacidad: 300 Wp

Dimensiones: 1.652 m x .992 m x 0.042 m

Peso: 23.5 kg

Inclinación base: 29% (+ - 23.459)

Voltaje máximo de módulos en serie sin considerar incremento por temperatura ambiente:
600 V (16 módulos):

+ Estructura del módulo solar

+ Cubierta e Encapsulación (EVA)

Caldas Solares interconectadas

in Cubierta de Encapsulación 2IEVA)

po Lámina Trasera «Tedlr (inte
di: eléctrico y sel contra humedas)

7 — jadoconón

N
El arreglo consistirá de paneles fotovoltaicos los cuales estarán conectados en serie para «—W

proveer del voltaje requerido por el inversor.

-Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Se conectarán los arreglos en paralelo para poder proveer de la corriente eléctrica y la
potencia requerida por el inversor.

Se conectarán complejos de arreglos con inversor, cada uno a un transformador.

Cada transformador estará conectado a otro transformador de al menos 30 MW localizado en
la subestación el cual subirá el voltaje para conectarse a la red de C.F.E.

Los arreglos contarán con un sistema de seguimiento solar diario.

Ver anexos programa general de obra, planos de arreglo de sembrado de paneles,
programa de mantenimiento y Operación general.

11.1.2 Selección del Sitio

Es bien conocido que el cambio climático y la muy pronta escasez de los recursos no
renovables como el petróleo, el carbón y el gas natural han impactado en la conciencia de la
población, esto ha llevado a que las Energías Renovables se desarrollen y se implementen en
la mayor parte del mundo. México, como muchos de los países en desarrollo, ha iniciado la
implementación de Energías Renovables tanto en el Sector Público como en el Sector Privado.

Las reservas probadas de petróleo mundiales en Enero de 2009 eran de 1'342,207 millones
de barriles y se tenía una producción promedio de 85.4 millones de barriles por día. Si se
continúa con ese ritmo de producción, las reservas probadas del 2009 se agotarán para el
2052. En México, de acuerdo a los datos publicados por PEMEX, las reservas probadas en
Enero de 2009 eran de 14,307.7 millones de barriles y la producción de 2.608 millones de
barriles diarios. A ese ritmo, las reservas probadas del 2009 se agotarán para el 2024, en 15
años.

El documento Prospectivas del Sector Eléctrico 2010-2025 de la Secretaría de Energía
(SENER), indica que se espera un crecimiento medio anual del consumo de electricidad del
2009 al 2024 de 4.3 %, lo que implica adicionar una capacidad de 42,823 MW al Sistema
Eléctrico Nacional actual para los próximos 15 años. Tan solo en la Región Noroeste (Sonora,
Sinaloa, Baja California y Baja California Sur), se espera para ese periodo una tasa media de
crecimiento anual de 4.0 %.

Por otro lado, el consumo de combustibles fósiles para la generación de energía eléctrica
produce gases de efecto invernadero (GEI), tal como lo muestra el documento Programa
Especial de Cambio Climático 2009 — 2012 publicado en el DOF el 28 de Agosto de 2009.

-Página 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Contabilizadas en esta categoría incluyen bióxido de carbono (CO2), metano (CH4) y óxido
nitroso (N20), expresadas en unidades de CO2e. Con base en el INEGEI-2006, las emisiones
de esta categoría contribuyeron con 195.6 millones de toneladas de CO2e, que representa el
27.3% de las emisiones totales del país.

Con estas proyecciones de energía del Sector Público y tomando en cuenta la escasez de los
combustibles fósiles, así como los problemas del cambio climático, no es posible pensar en
invertir en sistemas convencionales de energía, es necesario que México se enfoque en la
generación de energía por fuentes renovables.

El otro punto a analizar para la justificación de ésta propuesta es los costos tan altos que
tiene CFE para producir, transmitir y distribuir la energía eléctrica.
El sitio fue seleccionado con base en lo siguiente:

1) UBICACIÓN CON RESPECTO A LA DISPONIBILIDAD DE ENERGÍA SOLAR

México se encuentra ubicado en una región privilegiada de captación de radiación solar en el
globo terráqueo, lo que permite que destaque en el mapa mundial de territorios con mayor
promedio de radiación solar anual, con índices que van de los 4.4 kWh/m2 por día en la zona
centro a los 6.3 kWh/m2 por día en el norte del país.

Como se puede observar en la siguiente figura, el Estado de Aguascalientes es uno de los de
mayor promedio de radiación solar anual, sin embargo aún no existe un proyecto a gran
escala para la generación de energía eléctrica a partir de esta fuente.

Gradientes de Radiación Solar en México.

-Página 1 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
2) CARACTERISTICAS TÉCNICAS DEL PREDIO

+ El predio presenta fácil accesibilidad y estará asociado a 4 proyectos mas de Alten que
se instalaran en la zona.

+ Topografía plana que facilita la instalación de la infraestructura

+ Un aspecto relevante es la cercanía a las líneas de alta tensión de la CFE en la zona.

El área donde se desarrollara el proyecto, se ubica dentro del municipio de El Llano

localizado al sureste del estado de Aguascalientes y donde se localizan 4 proyectos mas de la
empresa.

1.1.3 Ubicación física del proyecto y planos de localización

UBICACIÓN DEL PROYECTO

-Página 1 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:27,889 N
energías renovables AMBITO ESTATAL Pic $

700000 850000

2450000
2450000

2400000

700000 850000
SIMBOLOGIA
PROYECTO Po | LIMITE ESTATAL
LIMITES MUNICIPALES—————
MICROCUENCA RÍO
ALTO SAN FRANCISCO

Fuente: Imagen sombra Edo. Elaboración propia 2014.

En la zona de influencia directa las Comunidades más cercanas la conforman: Sandovales, El. O
Tildio, La Unión y El Copetillo. A
El
E
5
E
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:11,000 N
recae AMBITO LOCAL COORDENADAS: UTM $
E 798000 > .. a

DATUM: WGS84 Z13N

COORDENADAS DEL ÁREA DEL PROYECTO:

POLÍGONO TOTAL DEL PREDIO: Formato de Posición: UTM, Datum de mapa WGS84

-Página 1 7
e

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

EJIDO SANDOVALE;

| 5oce

CUADRO DF CONSTRUCCIÓN LA SOLEDAD.

MARCELINO DIAZ
5
58
PREDIO DENOMINADO
raroN DEL CAMP. ASEO HAS.
3 9

e

1 -
¡PE SANCHEZ! aa

506. RICARDO MENDI

7 Ps TER Y HE

UBALDO MARTIN DAVII
DELCAMPO |

Alten Dos Sta. Rosalia y La Soledad

PREDIO

PUNTO *x Y
1 802075 2421976
2 801086 2421729

-Página 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
3 801008 2422631
4 800773 2422527
5 800831 2421665
6 800341 2421561
7
8
9

800489 2421111
801136 2421199
801149 2421307

10 801682 2421230
11 801661 2421038
12 801652 2420957
13 801895 2420942

Se anexan en impreso las coordenadas y formato Excel en forma digital en
coordenadas métricas (Datum WGS84) ZONA 13 Q.

Plano de la trayectoria de la Línea de conducción de electricidad entre los 5
proyectos de ALTEN.

-Página 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

o 2
JE - 110-96-39.330 HAS. ESPARZA

NORTE

NICOLAS SALAS. 7
.oT

PREDIO TERRITORIO:

manueL _——
RODRIGUEZ *,

¡
PREDIO 1 :
LA FLORIDA ed :
139-32-70.71 HAS. i
:
- 1
roo ——— z

a

areoso
oo a
acido

O

7 PREDIO DENOMINADO ]
LA SOLEDAD
Ñ 117-92-00.68 HAS. jp

-PáginaZ 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

Alten 2 (Sta Rosalía y La Soledad):

Alten 1,3,4 y 5 (La Florida, Los Arrieros, Territorio 1, Territorio 2):

Carretera:

Línea conducción:

Línea de Conducción Eléctrica

-PáginaZ 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energias renovables

LÍNEA PUNTO x
1 INICIO ALTEN 2 801010 2422628

2 800982 2423071

3 802091 2423450

4 802015 2424005

5 802243 2424087

6 CRUCE CARRETERA 802241 2424111
7 802236 2424125

8 802144 2425159

9 801887 2425055

10 801837 2425943

11 802084 2425969

12 802983 2426181

13 FIN ALTEN 5 803421 2426202

11.1.4 Inversión requerida
70 millones de dólares.
11.1.5 Dimensiones del proyecto

La superficie total del predio según escrituras es de 122-47-18.00 has, y las medidas reales
actuales en campo es de 117-92-00.69 has, conformada por una zona con un uso agrícola y
algunas partes con pocos ejemplares de una Huerta de Nopal comercial que se tenían en el
predio hace mucho tiempo, además de la presencia de 2 pequeños bordos de abrevadero.

11.1.6 Uso actual de suelo

De acuerdo con la carta de uso del suelo y vegetación serie IV a escala 1:250,000, del INEGI,
el predio presenta un tipo de uso del suelo de IAPF (agricultura de temporal) y su uso era
agrícola y algunas zonas con algunos elementos de aislados de nopal producto de antiguas
huertas para la producción de nopal comercial. Durante la visita de campo se observaron las
zonas agrícolas y 2 bordos pequeños de abrevadero hacia el interior del predio.

-PáginaZ 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:13,000 N
o MICROCUENCA- USO DEL SUELO COORDENADAS: UTM ES
Y VEGETACIÓN DATUM: WGS84 Z13N $

797500 800000 802500 805000 807500

797500 800000 802500 805000
SIMBOLOGIA USO DEL SUELO Y VEGETACIÓN
7] mer VSa/PN ZU
PROYECTO [DA Es mu
LÍNEA DE Ñ MM Acua
CONDUCCIÓN [EJ en E] vsamc

11.1.7 Urbanización del área y descripción de servicios requeridos

El sitio donde se localiza el proyecto no presenta servicios urbanos, solo cruza por la zona
Una carretera estatal, y caminos de terracería y algunas Comunidades en la zona.

11.2 Características particulares del proyecto
11.2.1 Programa General de Trabajo

A. Ver programa anexo

11.2.1.1 Estudios de campo y gabinete

-PáginaZ 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Se realizaron los siguientes estudios de campo:

+ Estimación potencial de la vegetación y fauna en campo

e Elaboración de cartografía y análisis geográfico mediante un sistema de información
geográfico

+ Aplicación de metodología para evaluación de impactos.

11.2.2 Preparación y Construcción
Las principales actividades de preparación y construcción involucran:

levantamiento topográfico.

Despalme

Limpieza

Preparación de la zona para la colocación de la infraestructura.

Suministros

Construcción instalación FV

Construcción línea de evacuación(MT)

. Adecuación y conexión AT SE Aguascalientes

9. Construcción de Línea de conducción de electricidad.(ver en anexo técnico:
proyecto central fotovoltaica 30 MW de conexión a red, pag. 30)

PDNPUAWNE

11.2.3 Descripción de las obras asociadas o provisionales

A) Descripción de obras y actividades provisionales

Almacén temporal en la zona del proyecto, el cual será desmontado al final de la preparación
y construcción. Sanitarios portátiles que estarán durante las actividades de preparación y
construcción del proyecto.

11.2.4 Etapa de operación

Se adjunta el proyecto técnico que describe en mayor detalle en qué consiste el proyecto.

Adicionalmente, se complementa con la siguiente información:

-PáginaZ 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
La conversión fotovoltaica es un proceso físico consistente en la transformación de la energía
de la radiación electromagnética absorbida por un determinado material en energía eléctrica.
La célula fotovoltaica es un dispositivo electrónico capaz de transformar la energía de la
radiación solar en energía eléctrica. El módulo fotovoltaico consiste en la interconexión
eléctrica de un determinado número de células solares de forma que la tensión y corriente
suministrados se incrementen hasta ajustarse al valor deseado. La unión eléctrica puede ser
en serie, se suman las tensiones unitarias manteniéndose fija la corriente, o en paralelo, se
mantiene fija la tensión y se suman las corrientes. Posteriormente, este conjunto es
encapsulado de forma que quede protegido de los agentes atmosféricos que le puedan
afectar cuando esté trabajando a la intemperie, dándole a la vez rigidez mecánica y
aislándole eléctricamente, como se muestra en el siguiente esquema:

MARCO DE ALUMINIO
FRONTAL
e JUNTA DILATACIÓN e (VIDRIO TEMPLADO) CELULA FOTOVOLTAICA

ENCAPSULANTE
(EVA)

CINTA DE COBRE ESTAÑADO
CAJA DE CONEXIÓN

TEDLAR
SU BORNA DE CONEXIÓN

AGUJERO DE FIJACIÓN

El proyecto fotovoltaico consiste en agrupaciones de paneles o módulos fotovoltaicos que se
sitúan sobre estructuras soporte metálicas con seguimiento a un eje (los módulos se mueven
siguiendo el movimiento del sol para incrementar la producción), tal como se detalla en el
proyecto.

Los paneles están conectados a unos inversores de potencia, que son utilizados para
convertir la corriente continua generada por los paneles fotovoltaicos en corriente alterna. A
continuación, los transformadores de potencia elevarán la tensión de salida del inversor a la
tensión de 34,5 kV para la distribución interior de la planta y de la línea de evacuación desde
la planta solar hasta su conexión con la subestación elevadora (34,5 kV/230 kV) para su
conexión a red.

Para la operación y mantenimiento (O8M) de la planta, se contratará a una empresa de
primer nivel que tenga experiencia en la operación y mantenimiento de plantas fotovoltaicas
y será esa empresa la que se ocupe de dar mantenimiento a todos los equipos y materiales.

-PáginaZ 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
No obstante, los proyectos fotovoltaicos se caracterizan por tener unos requerimientos de
operación y mantenimiento muy bajos, en comparación con cualquier otra tecnología de
generación.

En cuanto a la maquinaria y equipos requeridos para la O8M, en base a nuestra experiencia
serán automóviles y todoterrenos, que estarán a disposición del personal encargado de la
O8R:M y vigilancia, que circularan normalmente por los viales de la planta. Normalmente no se
requiere maquinaria especial para el O8M, pero en el caso de avería puntual de los
componentes más voluminosos y pesados como transformadores de potencia o inversores
ubicados en los edificios proyectados, se retirarán de las casetas y se repondrán equipos
nuevos mediante camión grúa o pluma. También puntualmente podría utilizarse, en caso
necesario, pequeña maquinaria (retroexcavadoras) para labores de obra civil menores como
la apertura de zanjas o limpieza de cunetas. Para la limpieza del polvo y suciedad que pudiera
depositarse en los paneles lo habitual es mediante un camión cisterna o camión con un
remolque y un depósito de agua que circule por los viales o calles de paneles.

En cuanto al procedimiento para reposición de paneles dañados o cuya vida útil llegue a su
fin, para asegurar el correcto almacenamiento, podemos tener dos situaciones: a) un defecto
o daño en un panel fotovoltaico que se reemplazara por uno nuevo, sin ninguna acción
adicional al cambio de un módulo por otro equivalente, b) al fin de su vida útil (el producto
está previsto que tenga una vida útil superior a 25 años y cercana a 40 años). En los dos
casos se procederá a la adecuada gestión del residuo (módulo fotovoltaico), que en este caso
serán los módulos en su totalidad e integridad, al no existir componentes separables, en base
a la normativa vigente.

A modo de ejemplo, en el mercado fotovoltaico en Europa existen empresas especializadas
en la gestión de este tipo de residuo (por ejemplo http://www.pvcycle.org/).En el sitio se
habilitará una zona dentro del almacén principal donde se podrán disponer de manera
temporal los paneles, para que posteriormente sean recogidos para su disposición final.

Se anexan a este documento impresos los programas de operación y mantenimiento de los
diferentes equipos y el plan general de operación y mantenimiento de una planta
convencional, respecto al correcto manejo de los paneles solares.

El proyecto prevee una vida útil de 40 años.

IT. 2.5 Equipo y materiales a utilizar

-PáginaZ 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Ver explosión de insumos en anexo técnico.

11.2.6 Etapa mantenimiento

Mantenimiento Preventivo y Correctivo:

La etapa de operación y mantenimiento (O8M) considera la fase de generación de
electricidad a partir de energía solar por medio de la Planta Fotovoltaica, para su posterior
transmisión a la red de transporte existente en el punto de conexión. Por otra parte, también
se consideran en esta etapa las labores de monitorización, vigilancia y mantenimiento.

Las características principales de estas actividades se describen a continuación:
1. Generación de energía y transmisión

Los paneles fotovoltaicos absorberán la energía procedente de la luz solar en forma de
fotones transformándola en energía eléctrica. Desde los paneles fotovoltaicos la energía es
transmitida a través de conductos soterrados hacia los inversores y transformadores hasta
elevar la tensión a 34,5kV. Después, desde los transformadores la energía es conducida
mediante líneas aéreas a la subestación de elevación y switcheo, donde la tensión se eleva
de 34,5 kV a 230 kV para su conexión a red.

2. Monitorización y vigilancia

La monitorización de los equipos que componen la planta fotovoltaica así como la vigilancia
de la misma durante la fase de operación, podrá realizarse tanto de manera remota como
presencial.

La vigilancia corresponde al sistema de seguridad y control de accesos mediante cámaras de
televigilancia. El control presencial corresponde a guardias en el área de la Planta
Fotovoltaica, destinados a velar por la seguridad de las instalaciones.

El sistema de monitorización remoto de la operación de la Planta Fotovoltaica, comprende
actividades de supervisión del funcionamiento de los paneles, inversores, transformadores y
subestación, así como gestión de alarmas ante cualquier fallo de cualquier de los equipos.

3. Mantenimiento

La etapa de operación considera actividades de mantenimiento preventivo y correctivo:

-PáginaZ 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

a) Mantenimiento preventivo: Consiste en la realización de determinados trabajos con el
fin de evitar posibles averías en el futuro. Estas tareas se pueden resumir básicamente en los
siguientes puntos:

Inspección de paneles

Inspección de estructura soporte
Inspección de cuadros eléctricos BT
Inspección de inversores

Inspección de cableado

Inspección de transformadores y celdas MT
Inspección de sistemas auxiliares
Inspección de resto instalaciones
Inspección de líneas de conducción eléctrica

Además, el mantenimiento preventivo incluye la limpieza de los equipos e instalaciones
anteriormente mencionadas, así como análisis termográfico para detectar posibles puntos
Calientes en las diferentes partes de la instalación fotovoltaica. Este mantenimiento se
realizará cada 6 meses aproximadamente.

Estas actividades están descritas en el Cuadro NO 1.

b) Mantenimiento correctivo: Se refiere a mantenimientos de mayor envergadura y
considera actividades tales como:

. Reparación o sustitución de piezas de equipos eléctricos o mecánicos averiados en
la etapa de explotación, como pueden ser transformadores, inversores, motores, paneles,
cableado, aparamenta eléctrica, etc.

. Actividades de mantenimiento generadas por eventos no previstos tales como daño
y/o robo, siniestros, averías por causas de fuerza mayor como tormentas, etc.

Específicamente, en cuanto a los correctivos, se realizará el mantenimiento que indiquen en
cada caso los fabricantes de los diferentes materiales (Ver anexos). En general, no hay un
plan específico para un correctivo sino que directamente procede a la reparación o
sustitución de los elementos averiados. En los manuales de los fabricantes de componentes
se dan indicaciones de cómo reponer o reparar ante cualquier avería en los equipos. El resto
de averías en condiciones óptimas de operación de la planta suelen ser habituales en
cualquier mantenimiento eléctrico en baja tensión o media tensión. En todo caso se
gestionaran todos los residuos que se puedan generar durante la O8M de forma necesaria

-PáginaZ 8
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
para cumplir las leyes de aplicación. Se dará formación suficiente al equipo de personal en
planta para poder reparar las averías.

MANIFES

Cuadro N' 1
Descripción de las actividades de mantenimiento preventivo, acciones a seguir y

tipo de personal definido para su ejecución

COMPONENTE/EQUIPO DESCRIPCIÓN ACCIÓN A
Revisión de polvo y otro elemento Limpiar los paneles.
Revisión de daño fisico, roturas o Se recomienda cambio de Paneles si se
defectos cosméticos. encuentra alguno dañado.
Revisión de cableados entre los Apriete y saneado de las conexiones o
Paneles Fotovolaicos Paneles Fotovolaicos. ¡cambio de cable si es necesario Obrero
Revisión de los elemento de fijación a
eme Apriete y reemplazar si es necesario.
Revisión termográfica y sustitución de
Revisión de los strings. Paneles si se encuentra alguno dañado.
Revisión de estucturas metálicas de | Apriete y reemplazo de la estructura si es Obrero
A are Y O ececaio
Estructura metálica soporte | Revisión mecánica completa de Apriete y reemplazo de la estructura si es obrero
Seguidores solares — | tomilería, cimentación. perflería, eto. necesario.
Revisión eléctrica completa de Revisión eléctrica y reemplazo de Técnico
autómatas, motores, PLC, eto “componentes si es necesario Especializado
Revisión de las condiciones de los Revisión eléctrica, Técnico
cuadros. Especializado
Cuadros Eléctricos BT Limpiar polvo y suciedad. pecial
Revisión de funcionamiento correcto Analizar información obtenida de Técnico
Medidores de Energía analizadores, data logger y medidores. _ | Especializado
Revisión de daño físico, golpes, ruidos | Revisión eléctrica y mecánica y reemplazo de
y funcionamiento general componentes si es necesario.
Revisión de las condiciones de Limpiar polvo y suciedad del sistema de 700
ventilación. Ventilación nico
menos Apriete y saneado de las conexiones o | ESPecializado
Revisión de cableados cambio de cable si es necesario.
Revisión de temperatura de operación. | — Revisión termográfica y reemplazo s/es
TIPO DE
COMPONENTE/EQUIPO DESCRIPCIÓN ACCIÓN A
Revisión eléctrica y reemplazo del cable sies|—_ Técnico
Revisión general de cableados BT. acesso: Especializado
Revisión eléctrica y reemplazo del cable sies| Técnico
Cableado Revisión general de cableados MT. y remate Especializado
Revisión general delsbieado a era | REVISn oéctica y reemplazo delcable sies| Técnico
Revisión de daño físico, golpes, ruidos | Revisión eléctrica y mecánica. Reemplazo de|—_ Técnico
en equipos de MT equipos sies necesario. Especializado
Instalación MT / Revisión de las condiciones de Limpiar polvo y suciedad del sistema de Técnico
roman Y celdas ventilación Ventilación. Especializado
y Apriete y saneado de las conexiones o Técnico
Revisión de cableados-puentes MT cambio de cable si es necesario Especializado
Revisión termográfica y reemplazo si es Técnico
Revisión de temperatura de operación prática y o
Revisión general de funcionamiento de
1os sistemas de montorzacón, estación Revisión eléctrica y reemplazo de equipos si |. Téeneo
Sistemas auxiliares meteorológica y seguridad
Revisión de las condiciones de Limpiar polvo y suciedad del sistema de oo
ventilación y suciedad. Ventilación. ero
Revisión del terreno, vallado, control de
Resto instalaciones la vegetación viles, ron Revisión visual y saneamiento o reparación | pre

-PáginaZ 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
11.2.7 Descripción de las obras asociadas al proyecto

No se requieren
11.2.8 Etapa de abandono de sitio

Hasta este momento no se tiene contemplado el abandono del proyecto, sin embargo, en su
momento se realizarán, de manera genérica las siguientes actividades:

e Retiro de la infraestructura.

+ Estabilización del terreno.

+ Dejar el sitio en óptimas condiciones para poder ser reutilizado con el uso de suelo
autorizado.

+ Reforestación perimetral en los primeros 10 años de operación.

Descripción de las actividades:

Una vez superada la vida útil de los elementos que componen la planta fotovoltaica (40
años aproximadamente), se pueden tener varias alternativas para tratar la fase de
abandono:

. Alternativa principal: sustituir los elementos principales de la planta fotovoltaica por
unos nuevos y continuar con la explotación de la central durante otro periodo de tiempo
similar, aprovechando las infraestructuras del proyecto inicial, siempre y cuando la
situación económica lo permita.

. Alternativa_secundaria: En caso de resultar inviable la continuidad de la explotación
de la central, se procederá al desmantelamiento de las instalaciones, dejando el sitio en
óptimas condiciones para que se pueda utilizar el terreno para el desarrollo de otro tipo de
actividad industrial siempre que fuera posible y así continuar con el uso industrial con que
actualmente se cuenta.

En caso de llevarse a cabo el cierre del Proyecto y, por tanto, tener que proceder a
desmantelar la instalación, se retirarán todos los elementos utilizados durante la etapa de
operación. Parte de estos equipos serán comercializados, mientras que el resto será
dispuesto en lugares habilitados según las condiciones establecidas por la legislación
vigente al momento del cierre. Es importante indicar que el sistema de construcción de la
Planta Fotovoltaica, las estructuras y soporte metálicos, y de las líneas eléctricas de
conducción son ensambladas en el propio terreno, lo que permite fácilmente el desarme y
retiro total de las estructuras, incluyendo el retiro de los tornillos de anclaje, y los módulos
fotovoltaicos. Según se indica en el proyecto las edificaciones proyectadas prefabricadas

-Página 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
facilitan desmontaje y retiro posterior en el desmantelamiento.

A continuación se resumen las obras de desmantelamiento:

Desmantelamiento de la instalación eléctrica.

Desmantelamiento de sistemas de acondicionamiento de potencia.

Desmantelamiento de infraestructura de Media Tensión.

Desmantelamiento de módulos fotovoltaicos.

Desmantelamiento de la estructura soporte.

Desmantelamiento de la cimentación, tornillos de anclaje o estructura hincada según
corresponda.

7.  Desmantelamiento de las líneas eléctricas de conducción eléctrica.

DARAN

1.1 Desmantelamiento de la instalación eléctrica

El desmantelamiento de la instalación eléctrica se realiza en distintos tramos: un primer
tramo de interconexión entre módulos con cables fijos a la estructura, un segundo tramo
de red de canalizaciones hasta el inversor y un último tramo, desde el inversor hasta el
transformador de potencia (circuito AC).

Todo el cableado eléctrico se realiza mediante conductores de cobre o aluminio unipolares
flexibles, con aislamiento XLPE y recubrimiento de PVC.

Los trabajos de desmantelamiento de la instalación eléctrica consistirán en:

. Desconexión de cableado de interconexión de módulos. Acopio en camión para
transporte, ya sea a vertedero autorizado o a otro emplazamiento para su posterior
reciclado/reutilización.

. Recuperación y transporte a vertedero autorizado de cableado eléctrico instalado en
bandejas. Acopio en camión y transporte a vertedero autorizado o, al igual que en el caso
anterior, a otro emplazamiento para su posterior reutilización/reciclado.

. Desconexión y desmontaje de elementos de conexión y protección y acopio en
camión de transporte.

1.2 Desmantelamiento de sistemas de acondicionamiento de potencia

En paralelo al desmantelamiento de toda la instalación eléctrica se desconectarán los
inversores de todas las instalaciones. En el caso de este parque solar, todos los inversores
son equipos de grandes dimensiones por lo que será necesaria la ayuda de una carretilla
elevadora o grúa para acopiar los inversores en camión.

-Página 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Los inversores serán trasladados para su posterior utilización y, si ésta no es posible, se
llevarán a sitio autorizado.

1.3 Desmantelamiento de infraestructura de Media Tensión

En principio, es necesaria la desconexión de la extensión de la línea de evacuación y de
toda la infraestructura común de evacuación del resto de la red de distribución en el punto
en el que se realiza la conexión en Media Tensión para asegurar el buen funcionamiento de
la red.

En segundo lugar, habrá que proceder al desmontaje de todos los equipos
(transformadores, celdas de media tensión, aparamenta, etc.) de los elementos que
constituyen la infraestructura de Media Tensión, así como de los postes y la línea de 34,5
kv,

Para realizar los trabajos anteriores, se hará uso de un camión grúa en el que se acopiarán
todos los materiales y, a continuación, se transportarán a vertedero autorizado.

1.4 Desmantelamiento de los módulos fotovoltaicos

Para llevar a cabo el desmontaje de los módulos que constituyen el generador fotovoltaico,
hay que tener en cuenta que éstos están unidos a la estructura soporte mediante tortillería,
en varios puntos de su marco de aluminio.

Una vez desmontados, los módulos se trasladarán a un camión, haciendo uso para ello de
una carretilla elevadora y grúa.

En caso de la no reutilización de los módulos fotovoltaicos se procederá a la adecuada
gestión del residuo (módulo fotovoltaico), que en este caso serán los módulos en su totalidad
e integridad, al no existir componentes separables, de acuerdo a la normativa vigente.

1.5 Desmantelamiento de la estructura soporte

Para realizar el desmantelamiento de las estructuras soporte de los módulos fotovoltaicos,
el primer paso es el desmontaje y la disposición adecuada de los mismos.

Los materiales metálicos que se obtienen del desmontaje de las estructuras soporte se
acopiarán y se cargarán en camión con la ayuda de una carretilla elevadora y/o un camión
grúa. Posteriormente, es necesario trasladar estos materiales a un sitio autorizado.

-Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
1.6 Desmantelamiento de cimentación, tornillos de anclaje o hincado

Las losas de hormigón de las casetas prefabricadas o los cimientos de las estructuras
soporte (en caso de no realizarse mediante tornillos de anclaje o hincado directo) estará
constituida por pilotes o zapatas de hormigón. Se extraerán estos bloques de hormigón del
terreno y posteriormente se acopiarán y cargarán en camión con la ayuda de una carretilla
elevadora y/o un camión grúa. Los bloques de hormigón serán trasladados para su
posterior utilización y, si ésta no es posible, se llevarán a su destino final autorizado.

En caso de realizarse mediante tornillos de anclaje o hincado, se retirarán del terreno con
la maquinaria correspondiente.

1.7 Desmantelamiento de las líneas de conducción eléctrica:

El anclaje, postes, cables y demás accesorios montados para la conducción de la energía
eléctrica asociada a los 5 proyectos de Alten, será desmontada en su totalidad, donde la
mayor parte de los elementos pueden ser dispuestos en sitios de reciclaje.

Con el retiro de toda la infraestructura del proyecto, que como ya se mencionó en su mayor
parte se compondrá de manera desmontable para facilitar su desmantelamiento, y para
dejar el terreno en óptimas condiciones para continuar con el uso industrial se realizaran las
siguientes actividades puntuales ya que por la naturaleza del proyecto el sitio no se verá
muy afectado en sus condiciones de suelo, geología o topografía:

1.- Emparejamiento o nivelación del terreno con suelo vegetal en caso de ser necesario: en
cualquier caso, la instalación de la planta fotovoltaica no habrá alterado de manera
importante la pendiente del terreno.

2.- Limpieza general de todo tipo de residuos de construcción y de la infraestructura.

3.- Se prevé un programa de reforestación en los primeros 10 años de operación del
proyecto, a llevarse a cabo en la periferia del terreno.

-Página 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Programa de reforestación

El proyecto consiste en un PARQUE SOLAR con fines de producción de energía limpia y de las
líneas de conducción de energía eléctrica asociada con los otros 4 proyectos de la empresa
que se localizan en la misma zona. La actividad de reforestación perimetral se realizará en el
predio del proyecto Alten Dos Sta. Rosalía y La Soledad.

UBICACIÓN DEL PREDIO Y SITIO PARA LA REFORESTACIÓN:

-Páginad 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

mo PREDIO DENOMI
LA SOLEDAL
122-47-18.00-H

MARGARITO VALDEZ

NORTE LOTE No. ft: 42-58-04,00
SALVADOR CAMPOS LOTE No. 2: 49-93-70,00

NORBERTO DELGADO LOTE No.-4:20-00-00,00
LOTE No. Pp: 09-95-44.00

SUPERFICIE TOTAL
SEGUN ESCRITURAS: 122-47-18.0
A

¿>

JO SANDOVALES

00898
00946

MARCELINO DIAZ LOTE No.

5
¡A — ás JESUS MAR
EL CAMPOjS,

sg 530.00

>HEZ|RIVERA sao ——e

5

'O MENDIETA

8
1o
ES
TERRAZAS Y HECTOR Y
FE DELCAMPO DAVILA VILLALPANDO -

-Páginad 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ZONA PERIMETRAL DEL PREDIO A REFORESTAR

Diseño y número de árboles:

-Páginad 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Todos los árboles llevarán un tutor resistente, de 2,00 m. de alto y 2,0 pulgadas de
diámetro. Se amarrará el árbol al tutor con cinta plástica o amarras del tipo totora, sin
producir estrangulamiento al árbol. El tutor deberá ser enterrado a un mínimo de 30 cm de
profundidad.

Para este proyecto se realizarán actividades de plantación de árboles en el Predio de Alten
Dos que presenta una superficie de 117-92-00.69 has, para los cuales se estima serán
plantados 50 árboles anualmente durante los primeros 10 años de operación, lo
que nos da un total de 500 árboles a reforestar.

ESPECIE PROPUESTA A UTILIZAR:

; NOMBRE CANTIDAD | UBICACIÓN
NOMBRE CIENTÍFICO COMÚN ANUAL
: ZONA
Schinus molle PIRUL 50 PERIMETRAL
TOTAL EN 10 AÑOS 500 DEL PREDIO
Objetivos:

cr

De Protección y restauración

Tipos de reforestación

Agroforestales

1. Contribuir a la reducción de la concentración de Partículas Suspendidas Totales (PST)
en la atmósfera, en la zona del proyecto y sus alrededores.

-Páginad 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

2. Incrementar la cubierta arbórea perimetral, a fin de mejorar la calidad del aire,
captura de COZ, la recarga de los mantos acuíferos y reducir los problemas de erosión eólica.
3. Barrera rompevientos en la zona del predio.

4. Mejoramiento paisajístico del sitio.

5. Medida de mitigación en la zona del proyecto.

ACCIONES IMPORTANTES QUE SE APLICARAN Y CONSIDERARAN PARA EL ÉXITO
DE LAS ACTIVIDADES DE REFORESTACIÓN

La selección de especies para llevar a cabo las actividades de reforestación en esta zona
debe cumplir algunos requisitos y condiciones que permitan el éxito de las plantaciones, así
como:

. Recuperación del paisaje
. Mejoramiento de las condiciones ambientales
. Características estéticas y escénicas.

Para conseguir el éxito en las actividades de reforestación, las especies seleccionadas
deberán ser de naturaleza tal que una vez que sean plantadas se adapten a las condiciones
de clima y suelo, es decir que serán plántulas de las cuales se registre ya existencia y
sobrevivencia.

Por lo tanto, cada una de las áreas del proyecto que se reforestarán será previamente
analizada para determinar el tipo de planta que se sembrara considerando las siguientes
variables:

. Objetivo

. Clima

. Topografía

. Tipo de suelo

. Sitio donde será colocado

MATERIALES Y EQUIPO A UTILIZAR
PLANTACIÓN

Plantas

Camioneta pic-up

Palas

Picos

Carretillas

Guantes
¡ANTENIMIENTO

Almacén de agua móvil

Camioneta

IV

Y VEVVVvV

-Página 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Abonos orgánicos
En caso de enfermedades o ataque de plagas (agroquímicos)

vv

RECURSOS HUMANOS

> Supervisor Responsable.
> Ayudantes.

COSTOS, MATERIALES Y PERSONAL NECESARIO PARA LLEVAR A CABO LAS
ACTIVIDADES:

Capacitación cantidad | tiempo | costo Costo
unitario | total

pesos | pesos

Curso de Capacitación 1 1 día 2,000 2,000

PLANTA

Árboles 50 - 100 5,000

Transporte de la planta 1 1 500 500
PERSONAL Y MATERIALES

Palas 2 15 días 200 400
Picos 2 15 días 150 300
Carretillas 1 15 días 500 500
Azadones 2 15 días 100 200

Supervisor 1 15 días | 5,000 5,000

Ayudantes 2 15 días | 3,000 6,000

MANTENIMIENTO o

Riego 24 1laño 500 12,000
Fertilizantes orgánicos 1 1año 500 500

TOTAL 32,400

*5o ARBOLES ANUALES EN LOS PRIMEROS 10 AÑOS DE OPERACIÓN, COSTO ESTIMADO DE LA
REFORESTACIÓN SERÁ ANUAL POR 10 AÑOS.

De acuerdo a la siguiente metodología:

PROCEDIMIENTOS Y TÉCNICAS
. Reforestación: a partir de planta de vivero.

-Página 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Plantación
Aspectos a tomar en cuenta para la ubicación de la plantación:

1. Período de reforestación: El periodo recomendable es con el inicio de la temporada
pluvial, con la finalidad de aprovechar la temporada húmeda con la finalidad de lograr el
mayor éxito de sobrevivencia.

2. Accesibilidad a mantenimiento y riego.

3. Seleccionar especies adecuadas al clima y tipo de suelo.

De acuerdo con las características del sitio, la escasa precipitación y las especies
seleccionadas se considera lo siguiente:

MÉTODO PARA EL DESARROLLO DEL PROYECTO
1. Preparación del Terreno:

Cuando se va a efectuar una plantación generalmente se considera: la especie, lugar donde
se plantará, necesidades de la planta, densidad de plantación, etc., pero casi siempre se

ignora la preparación del terreno donde se pon:
La preparación del terreno puede realizarse

drán las plántulas.
manualmente y en otras situaciones lo más

conveniente es hacerlo de forma mecanizada; para ello, se debe tener en mente que se trata

de minimizar costos, lograr la estabilización de los suelos, cuando éste sea el problema y

lograr el éxito de la plantación. Un aspecto de relevante importancia, que también debe ser
tomado en cuenta, es la época de preparación del terreno, la cual se recomienda realizar
previo a la plantación, de preferencia entre noviembre y abril, es decir, en la época de
estiaje.

La técnica que más se ha empleado es la cepa común, usándose en algunos casos
indiscriminadamente, lo que ha ocasionado que a veces no se obtenga el éxito esperado; lo
anterior tal vez se debe al desconocimiento de cuál es la técnica idónea para cada condición
y por facilidad se recurre a esa técnica por ser sencilla y económica.

2. Selección y Preparación de la Planta en el Vivero:

La selección de la planta debe ser rigurosa, ya que la calidad de la misma influirá en la
prosperidad de la futura plantación, por ello las plántulas deberán tener de 1 a 1.5 m de
altura con tallo endurecido o lignificado, sin deformaciones ni daños, recto, con un sistema
radical bien desarrollado y capaz de superar el estrés natural de la plantación y la
subsecuente estación de sequía.

-Página 4-0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Por otro lado uno o dos días antes de la plantación, debe aplicarse un fuerte riego a las
plantas con la finalidad de que la humedad pueda ser utilizada por las plántulas en caso de
que no llueva inmediatamente después de la plantación, así mismo se persigue que el
cepellón tenga buena consistencia y no se desmorone con el manipuleo a que está sujeto al
transportarse y plantarse.

3. Transporte de la Planta:

Algunas consideraciones a tomar en cuenta para ser un transporte adecuado son los
siguientes:

1. La planta debe trasladarse en horas frescas del día para evitar que se deshidraten o
marchiten.

2. Los vehículos deben desplazarse a bajas velocidades para evitar que la planta se maltrate
o se deseque.

3. Los vehículos deben de preferencia, protegerse con una lona para que la planta no se
estrese por la acción del solo del viento.

4. Se debe evitar apretar demasiado los envases al acomodarlos para no dañar la planta.
4. Distribución de las plantas:

La distribución de las plantas en el sitio de plantación debe hacerse tal como se trajo del
vivero, dejándose a un lado de la cepa, procurando seguir cierto orden.

5. Poda de la raíz, rasgado y quitado de los envases:

Para hacer la poda de la raíz se corta el envase con todo y cepellón a uno o dos centímetros
de la base, de manera que las raíces de la parte final sean podadas y se eliminen posibles
enrrollamientos de las mismas. Con esta acción se logra desechar defectos del sistema
radical y se ayuda a que las raíces se fijen más rápidamente en el suelo, al crear las
condiciones para que se generen nuevos puntos de crecimiento.

6. Plantado:

Antes de poner la planta en una cepa, es conveniente que en el fondo se pongan unos 8
centímetros de tierra de manera que quede asentada en el suelo blando. La planta debe
quedar ubicada en el centro de la cepa y en posición vertical, después se procede a vaciar la

-Página4: 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
tierra; una vez que esté llena la cepa, deberá apisonarse fuertemente alrededor de la planta
para que tenga buen contacto con el suelo y se eviten que queden espacios de aire.

Los envases deberán recogerse, debiendo evitar que queden tirados, ya que el proceso de
degradación es lento. Finalmente, es aconsejable hacer un cajete alrededor de la planta para
que exista buena captación de agua, sobre todo en lugares de escasa precipitación,
independientemente del método de preparación del terreno empleado.

Método de Plantación:
Sistema de cepa común.

1. Consiste en hacer una cepa de 40x40x40 centímetros, depositando a un lado de la
cepa, la tierra de los primeros 20 centímetros (es la tierra más fértil) y en el otro lado, de los
20 centímetros más profundos (pues es tierra menos fértil).

2. La primera acción, ya en el momento de plantar, es quitar el envase sin dañar la raíz,
con la advertencia de retirar el plástico de la plantación, pues la bolsa no es biodegradable y
puede convertirse en combustible dentro de una posible conflagración forestal, que podría en
alto riesgo a la propia reforestación.

3. Una vez quitada la bolsa, se procede a plantar el árbol, colocándolo correctamente en
la cepa para rellenar y apisonar la tierra de alrededor.

SISTEMA DE CEPA COMÚN:

-Página 4-2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Am

Primeros 20 cm Segundos 20 cm
(tierra mas fértil) (tierra menos fértil)

Primeros 20 cm Segundos 20 cm
(tierra mas fértil) (tierra menos fértil)

A ——

Fuente: Manual de reforestación (CONAFOR).
MANTENIMIENTO

Con la finalidad de lograr viabilidad en el desarrollo de los árboles se deberá de establecer un
programa de mantenimiento y tomar medidas de precaución para evitar la afectación de los
mismos.

Se deberá estar atento a las condiciones atmosféricas y, en tiempo de secas, extremar las
precauciones, eliminando hierbas secas.

La reforestación requerirá de limpias periódicas y en algunos casos de acolchado con hierba
muerta o con piedras alrededor de la planta para conservar la humedad y evitar forrajes
indeseables. Es fundamental analizar de manera previa, la fertilidad de los suelos para en

-Página 4-3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Caso de ser necesario, suministrar a la plantación los fertilizantes orgánicos requeridos y
adecuados; de contar con sistema o alternativas de riego, se recomienda aplicarlos en época
de secas.

Una vez plantados necesitan de ciertos cuidados para ayudarles a crecer sanos y resistentes
a las plagas y enfermedades. Algunas recomendaciones son:

1. En época de sequía, regar el árbol periódicamente (depende la especie). La hora ideal
para el riego es en la tarde, Con ello se evita la evaporación y el riesgo de quemaduras en
las plantas por la acción del agua y el sol, además la capacidad de absorción es mayor
debido a que el suelo se está enfriando.

2. Si llueve no es necesario, pues el exceso de agua también es un riesgo ya que podría
pudrirse.

3. Es recomendable mantener una capa de hojas, ramas y pequeñas piedras alrededor
del tallo.

4. En ocasiones es necesario renovar la vara que sirve de apoyo del nuevo arbolito.

5. Quita las hierbas que pueden limitar el crecimiento de la planta.

6. Cercar la plantación para evitar el posible daño por apisonamiento.

7. Restringir la entrada de animales que disfrutan de los árboles como alimento.

8. En caso de presencia de plagas y/o enfermedades avisar a especialista para dar
tratamiento

9. Es recomendable fertilizar con abono orgánico anualmente previo a la temporada de
lluvias.

10. Consolidar continuamente las estructuras de captación de agua (cajetes)

11. Mantener una bitácora de revisión para mantener el porcentaje de sobrevivencia por
arriba del 80 % del total de los ejemplares reforestados.

12. En caso de que el porcentaje sea menor del 80 %, se deberán de reponer los
ejemplares que se hayan secado o dañado.

CRONOGRAMA:

ACTIVIDAD 1/2/3/|4|5/6 |7 j8 [9 |10 |11 |12

AÑO 1

44

-Página

Selección de las áreas a reforestar

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Determinación de la cantidad y especies de plantas a
reforestar

Obtención de la planta en vivero

Preparación del terreno

Transporte de la planta

Plantación

Seguimiento

Mantenimiento

1 AÑO

Mantenimiento

11.2.9 Generación, manejo y disposición de residuos sólidos, líquidos y emisiones a
la atmosfera

EMISIONES A LA ATMÓSFERA

Este proyecto en su etapa de preparación del terreno generará un aumento en la
concentración de las partículas sólidas suspendidas, y en su etapa de operación los vehículos
elevarán las concentraciones de Ozono, CO, NOz y SO». Las emisiones a la atmósfera
producidas por la maquinaría y equipo de transporte serán controladas ajustando los tiempos
de optimización de uso, con un mantenimiento adecuado, además de la previa verificación de
las emisiones y su ajuste a la normatividad ambiental vigente las veces que sea necesario
durante el tiempo que se encuentren funcionando en el área del proyecto.

EMISIONES DE RUIDO.

En lo que se refiere al ruido generado, se espera estar por debajo de los límites máximos
permisibles marcados en las normas oficiales mexicanas del rubro, mencionadas
anteriormente, y en caso contrario deberán ajustar los sistemas de escape a fin de emitir el
ruido en los niveles permisibles.

GENERACIÓN DE RESIDUOS.

+ Residuos sólidos domésticos

-Página 4-5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Se generarán residuos como resultado de la alimentación de los trabajadores, dichos residuos
serán almacenados en contenedores metálicos con su tapa correspondiente para facilitar la
disposición final en el Relleno Sanitario del Municipio de Aguascalientes “San Nicolás”

Tipo Método de Confinamiento final
Recolección de los residuos
Comida Bote de 200 Lts. Relleno Sanitario
Latas, envases Bote de 200 Lts. Relleno Sanitario
Envolturas Bote de 200 Lts. Relleno Sanitario

+ Residuos peligrosos

No existirá generación de residuos peligrosos ya que el mantenimiento que se le dará a la
maquinaria y equipo, no se realizará en el sitio de la obra, dicho mantenimiento será
realizado en talleres especializados que cuenten con las autorizaciones correspondientes
sobre disposición de aceites gastados y estopas impregnadas con aceite.

+ Residuos no peligrosos de manejo especial

Por las obras como: Paneles dañados, Cascajo, sobrantes de asfalto, botes, cables, postes de
acero, madera, desperdicios de acero, entre otros. Para el caso de los Paneles la compañía
proveedora será quien retire el panel dañado y quien le dará la disposición final como marca
la ley, para los demás residuos de manejo especial, estos serán depositados en el tiradero de
escombro más cercano y en los centros de acopio para su reciclaje.

-Página4' 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
III. VINCULACIÓN CON LOS ORDENAMIENTOS JURÍDICOS
APLICABLES EN MATERIA AMBIENTAL Y EN SU CASO, CON LA
REGULACIÓN DEL USO DE SUELO

III.1. Introducción

Con el objeto de dar estricto cumplimiento a la legislación mexicana en materia ambiental, el
presente capítulo ha sido elaborado siguiendo los lineamientos establecidos por la “Guía para
la presentación de la Manifestación de Impacto, Modalidad: Particular” ("GMIA-P”),

A continuación se presentan los ordenamientos jurídicos aplicables en materia ambiental,
desde el ámbito federal hasta el municipal:

1. VINCULACIÓN CON EL “PLAN NACIONAL DE DESARROLLO 2013-2018”

El Plan Nacional de Desarrollo está estructurado en cinco Metas Nacionales:
México en Paz.

México Incluyente.

México con Educación de Calidad.

México Próspero.

México con Responsabilidad Global.

NAL ho

Vinculación:

El proyecto se vincula en la Meta 4 donde se establece que un México Próspero tendrá como
objetivo promover el crecimiento sostenido de la productividad en un clima de estabilidad
económica y mediante la generación de igualdad de oportunidades. Lo anterior considerando
que una infraestructura adecuada y el acceso a insumos estratégicos fomentan la
competencia y permiten mayores flujos de capital y conocimiento hacia individuos y
empresas con el mayor potencial para aprovecharlo.

El concepto de productividad se refiere a la forma en que interactúan los factores en el
proceso productivo, es decir, la tecnología, la eficiencia y la calidad de los insumos de la
producción.

Se buscará incrementar la productividad de los sectores dinámicos de la economía mexicana
de manera regional y sectorialmente equilibrada.

-Página 47
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Para ello, se fortalecerá el mercado interno, se impulsará a los emprendedores, se
fortalecerán las micro, pequeñas y medianas empresas, y se fomentará la economía
social a través de un mejor acceso al financiamiento.

Por otro lado, existe también vinculación dentro de los OBJETIVOS Y ESTRATEGIAS que el
Plan tiene para el Tema de Energías Renovables y Eficiencia Energética, pues se habla de:

-Promover el uso eficiente y sustentable de la energía, adoptando tecnologías que ofrezcan
mayor eficiencia energética y ahorros a los consumidores.

-Fomentar el aprovechamiento de fuentes renovables de energía y biocombustibles, a través
de un marco jurídico que establezca las facultades del Estado para orientar sus vertientes y
la promoción de inversiones.

-Intensificar los programas de ahorro de energía, incluyendo el aprovechamiento de
Capacidades de cogeneración.

-Fortalecer a los institutos de investigación del sector, orientando sus programas, hacia el
desarrollo de fuentes renovables y la eficiencia energética.

II. VINCULACIÓN CON NORMAS OFICIALES MEXICANAS Y OTROS
ORDENAMIENTOS APLICABLES

A continuación se enlistan las Normas Oficiales Mexicanas en temas ambientales y la
vinculación que existe entre estas y el proyecto:

NORMAS OFICIALES MEXICANAS

NORMAS OFICIALES MEXICANAS

Norma Oficial Mexicana Rubro Vinculación con el proyecto
Contaminación atmosférica (emisión de fuentes móviles)
NOM-041-SEMARNAT-2006 QUE ESTABLECE LOS LÍMITES — Se dará un mantenimiento periódicc
MÁXIMOS PERMISIBLES DE EMISIÓN — aestas unidades que serán
DE GASES CONTAMINANTES utilizadas en la etapa de

PROVENIENTES DEL ESCAPE DE LOS preparación, construcción,
VEHÍCULOS AUTOMOTORES EN | operación y abandono del proyecto
CIRCULACIÓN QUE USAN GASOLINA con el objeto que las emisiones se
COMO COMBUSTIBLE. encuentren dentro de los
parámetros establecidos por esta
norma.
NOM-045-SEMARNAT-2006 VEHÍCULOS EN CIRCULACIÓN QUE ¡Se dará un mantenimiento periódicc
USAN DIESEL COMO a estas unidades que serán
COMBUSTIBLE.- LÍMITES MÁXIMOS utilizadas en la etapa de
PERMISIBLES DE OPACIDAD, preparación, construcción,

-Página 4-8
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
PROCEDIMIENTO DE PRUEBA Y | operación y abandono del proyecto
CARACTERÍSTICAS TÉCNICAS DEL | con el objeto que las emisiones se

MANIFES

EQUIPO DE MEDICIÓN encuentren dentro de los
parámetros establecidos por esta
norma.
Residuos Peligrosos, Sólidos Urbanos y de Manejo Especial
NOM-052-SEMARNAT-2005 QUE ESTABLECE LAS Los residuos peligrosos que se
CARACTERÍSTICAS, EL generen recibirán el tratamiento
PROCEDIMIENTO DE que refiere la Ley General para la
IDENTIFICACIÓN, CLASIFICACIÓN Y | Prevención y Gestión Integral de
LOS LISTADOS DE LOS RESIDUOS los Residuos (“LGPGIR”) y su
PELIGROSOS reglamento. Así también, se

instalarán contenedores de
lacuerdo al tipo de residuos para su
adecuada clasificación y posterior

disposición.
Flora y Fauna
NOM-059-SEMARNAT-2010 PROTECCIÓN AMBIENTAL- En el predio del proyecto no se
ESPECIES NATIVAS DE MÉXICO DE | detectaron especies de flora o
FLORA Y FAUNA SILVESTRES- fauna catalogadas dentro de la

CATEGORÍAS DE RIESGO Y inorma, sin embargo en la zona hay
ESPECIFICACIONES PARA SU ¡fauna potencial catalogada dentro

INCLUSIÓN, EXCLUSIÓN O de la norma, las cuales en el caso
CAMBIO-LISTA DE ESPECIES EN de encontrarse en alguna de las
RIESGO. distintas etapas del proyecto: Las

especies que se encuentran dentro
de esta norma tendrían un manejo
especializado y se adoptaran
medidas de rescate y

relocalización.
Ruido
NOM-080-ECOL-1994 LÍMITES MÁXIMOS PERMISIBLES El Proyecto verificará que los
NOM-080-SEMARNAT-1994 DE EMISIÓN DE RUIDO equipos que participen en las
PROVENIENTE DEL ESCAPE DE labores de preparación,
LOS VEHÍCULOS AUTOMOTORES, construcción, operación y
MOTOCICLETAS Y TRICICLOS abandono cumplan con los
MOTORIZADOS EN CIRCULACIÓN, | parámetros establecidos en la
Y SU MÉTODO DE MEDICIÓN. Norma en cuestión.

-Página 4-9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

OTROS ORDENAMIENTOS APLICABLES
A) Leyes
Instrumento Normativo

Ley General del Equilibrio Ecológico y la
Protección al Ambiente (“LGEEPA”)
ARTÍCULO 28.- La evaluación del impacto
ambiental es el procedimiento a través
del cual la Secretaría establece las
condiciones a que se sujetará la
realización de obras y actividades que
puedan causar desequilibrio ecológico o
rebasar los límites y condiciones
establecidos en las disposiciones
aplicables para proteger el ambiente y
preservar y restaurar los ecosistemas, a
fin de evitar o reducir al mínimo sus
efectos negativos sobre el medio
ambiente. Para ello, en los casos en que
determine el Reglamento que al efecto se
expida, quienes pretendan llevar a cabo
alguna de las siguientes obras o
actividades, requerirán previamente la
autorización en materia de impacto
ambiental de la Secretaría
Ley General para la Prevención y Gestión
Integral de los Residuos (“LGPGIR”)
ARTÍCULO 19.- Los residuos de manejo
especial se clasifican como se indica a
continuación:

[..]

VII. Residuos de la construcción,
mantenimiento y demolición en general.

Ley de Aguas Nacionales (“LAN”)
ARTÍCULO 20.- De conformidad con el
carácter público del recurso hídrico, la
explotación, uso o aprovechamiento de

las aguas nacionales se realizará
mediante concesión o asignación
otorgada por el Ejecutivo Federal [...].

Factor ambiental a
considerar

Impacto Ambiental

Residuos

Agua

Alten

energías renovables

Vinculación con
el Proyecto

La presentación de este documento
representa el compromiso y la
vinculación del Proyecto para
cumplir con lo dispuesto en esta
norma jurídica.

Los residuos de manejo especial y
construcción, mantenimiento,
demolición y abandono, que se

generen con motivo de las diversas

etapas del Proyecto serán
manejados conforme a la
normatividad y dispuestos a través
de prestadores de servicio que
cuenten con las autorizaciones
correspondientes, vinculando y
dando cumplimiento el proyecto
con dicha Ley General.

Los volúmenes de agua que se
utilicen para satisfacer las
necesidades del Proyecto

provendrán única y exclusivamente

de concesionarios reconocidos por
la Comisión Nacional del Agua. En
la etapa de preparación,

-PáginaD 0
Ley General de Vida Silvestre (“LGVS”)
ARTÍCULO 18. Los propietarios y
legítimos poseedores de predios en
donde se distribuye la silvestre, tendrán
el derecho a realizar su aprovechamiento
sustentable y la obligación de contribuir a
conservar el hábitat conforme a lo
establecido en la presente Ley; asimismo
podrán transferir esta prerrogativa a
terceros, conservando el derecho a
participar de los beneficios que se
deriven de dicho aprovechamiento.

Los propietarios y legítimos poseedores
de dichos predios, así como los terceros
que realicen el aprovechamiento, serán
responsables solidarios de los efectos
negativos que éste pudiera tener para la
conservación de la vida silvestre y su
hábitat.

B) Reglamentos

Instrumento Normativo

ARTÍCULO 11.- Las manifestaciones de
impacto ambiental se presentarán en la
modalidad regional cuando se trate de:
[..J.
En los demás casos, la manifestación
deberá presentarse en la modalidad
particular.

ARTÍCULO 12.- La manifestación de
impacto ambiental, en su modalidad
particular, deberá contener la siguiente
información:

I. Datos generales del proyecto, del
¡promovente y del responsable del
estudio de impacto ambiental;

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

construcción y abandono se prevé
el uso de agua tratada, en la
operación y mantenimiento solo se
tendrá el uso para la limpieza de los
paneles solares y de los sanitarios
que se instalaran en el sitio, dando
cumplimiento a dicha Ley.

El Proyecto se vincula y no
contempla un aprovechamiento
extractivo de la vida silvestre; sin
iembargo, reducirá en lo posible el
limpacto que pudiese generar a la
flora y la fauna en el área de
Proyecto

Vida Silvestre

Vinculación con
el Proyecto

Factor ambiental a
considerar

El Proyecto se vincula al
presentarse en la modalidad
particular, toda vez que no
encuadra en ninguno de los
supuestos enunciados para ser
considerado como una modalidad
regional.

Impacto Ambiental

-PáginaD 1
Instrumento Normativo

Il. Descripción del proyecto;

ll. Vinculación con los ordenamientos
jurídicos aplicables en materia ambiental
y, en su caso, con la regulación sobre uso

del suelo;

IV. Descripción del sistema ambiental y
señalamiento de la problemática
ambiental detectada en el área de
influencia del proyecto;

V. Identificación, descripción y evaluación
de los impactos ambientales;

VI. Medidas preventivas y de mitigación
de los impactos ambientales;

VII. Pronósticos ambientales y, en su
caso, evaluación de alternativas, y
VIII. Identificación de los instrumentos
metodológicos y elementos técnicos que
sustentan la información señalada en las
fracciones anteriores.

Vinculación:
En virtud de todos los argumentos expuestos, se puede concluir que el proyecto es
compatible y está vinculado a los Ordenamientos jurídicos aplicables y con los Planes y
Programas en materia de desarrollo urbano.

III.

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Vinculación con
el Proyecto

Factor ambiental a
considerar

La MIA-P se vincula al presentarse
y exhibir en este acto cumpliendo
con todos y cada uno de los
requisitos exigidos en esta
disposición jurídica.
Impacto Ambiental

VINCULACIÓN CON EL PLAN SEXENAL DEL GOBIERNO DEL ESTADO 2010-

2016

El Plan Sexenal de Gobierno del Estado se formula a partir de cinco políticas conductoras y
seis estrategias generales que fungen como medio rector del trabajo de las dependencias del

Progreso económico, empleo y mejores salarios
Humanización de la justicia, cultura de la legalidad y seguridad pública

Bienestar social, calidad de vida y servicios públicos

Estado:

1.

2.

3. Gobierno eficiente

4.

5. Educación de calidad, y
6.

Medio ambiente y desarrollo sustentable

-PáginaD 2
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

MANIFES

P
L o
A B
T 2 Pr
A Pi Le
: AR
NN
R o
M + Dobeftua ensiyxctencaen
A Feo s
a care a comtemporanids D
cs, EX
E ns XL
L pe E
E NE
€
T a;
o L H
R D
A o
L

C. Estrategias, Objetivos, Metas y Líneas de Acción

Con el propósito de que la ciudadanía conozca la forma en que se otorgará objetividad y concreción en lo
que respecta a la estrategia general: “Progreso Económico, Empleo y Mejores Salarios”, en el presente
apartado se desglosan las estrategias específicas, objetivos, metas y líneas de acción para llevarla a cabo,
mismas que son el resultado del consenso de las dependencias y entidades de la Administración Pública Estatal
y la visión a largo plazo que el Gobierno del Estado conjuntamente con el Poder Legislativo y la participación
activa de la población, establecen para el Aguascalientes del año 2016, siendo estas:

1.1. Plataforma logística para el crecimiento económico
1.2. Fomento a la micro, pequeña y mediana empresa
1.3. Conformación de la Sociedad del Conocimiento
1.4, Desarrollo y Promoción Turística

1.5. Desarrollo competitivo del campo y tecnificación

Objetivo 1.3.2 Favorecer la implementación de sistemas para la innovación y desarrollo de los
sectores estratégicos.

-PáginaD 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Resultado esperado Indicador Estatus Meta 2016
Actual

Infraestructura de investigación | Número de centros de investigación pú- 3 7

y desarrollo en el Estado. blicos.

Incrementar la inversión en | Porcentaje respecto al PIS. 0.35% 1.0%

innovación y desarrollo tecno-

lógico.

Aumentar los proyectos de | Número de proyectos de investigación en 57 177

investigación. innovación y desarrollo tecnológico. acumulados | acumulados
1.3.2.1 Creación de un parque para la investigación y desarrollo tecnoló-
gico.

1.3.2.2 Focalizar la investigación en las áreas de:

1.3.2.2.1 Biotecnología,

1.3.2.2.2 Electrónica

1.3.2.2.3 Diseño automotriz,

1.3.2.2.4 Tecnologías de la información y comunicaciones,
1.3.2.2.5 Mecatrónica,

1.3.2.2.5 Energía renovable;

1.3.2.2.7 Tecnologia textil y diseño agricola

1.3.2.3 Crear nuevas empresas de alta tecnología e innovación:

1.3.2.4 Promover programas de vinculación entre los sectores productivo
y académico que incentiven e impulsen la investigación científica y tecno-
lógica.

1.3.2.5 Renovar el conjunto de instrumentos financieros. Incentivos fiscales
y capital de riesgo para apoyar la innovación.

Líneas de Acción

Objetivo Cambio climático.
6.2.2

6.2.2.1. Consolidar el estado de derecho ambiental

6.2.2.2. Convertir en habitaciones ecológicas la mayor parte de las 60
mil viviendas que se requerirán en el sexenio y readecuar en la medida
de lo posible las 290 mil existentes.

6.2.2.3. Incrementar la superficie forestal del Estado, generación, y
col de energías limplas.

6.2.2.4. Generar una Estrategia Estatal ante el cambio climático
6.2.2.5. Realizar y actualizar un inventario de emisiones de gases de
efecto invernadero para la ciudad de Aguascalientes y su zona metro-
politana.

6.2.2.6. Generar un programa de conocimiento en escuelas de nivel
básico, medio y superior sobre el cambio climático.

6.2.2.7. Fomentar el uso y desarrollo de tecnologías energéticas con
base en recursos renovables e innovación en eco tecnologías, azoteas
verdes y viviendas ecológicas.

6.2.2.8. Incentivar el uso de energías alternas, tecnologías limpias y mé-
todos ecológicos en los prpcesos Industriales y en actividades turísticas
y comerciales tanto de empresas y del sector público.

Líneas de Acción

-PáginaD 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

6.2.2.9. Promover la inserción de criterios ambientales en todas las
políticas públicas gubernamentales

6.2.2.10. Establecer un Programa de Contingencias Ambientales.

6.2.2.1. Sustituir un millón de lámparas tradicionales por ahorradoras
Líneas de Acción de energía

6.2.2.12. Consolidar y poner en operación la granja fotovoltaica ubicada |
en el Parque Solar.

6.2.2.13. Sustituir y reponer la totalidad de lámparas de alumbrado
público por sistemas más eficientes y ahorradores energía.

Estas políticas conductoras se plantean para que todos y cada uno de los aguascalentenses tengan la
posibilidad de contar con: Empleo, Seguridad y Calidad de vida. Todo lo anterior con la implementación
de acciones y actividades que permitan avanzar en la conformación de la construcción progresiva de una
Sociedad del Conocimiento, y transformar a la entidad en un Estado Verde.

Vinculación:

El proyecto se vincula al encuadrarse dentro de la 1 y 6 estrategias generales y Dentro de la
estrategia “Medio ambiente y desarrollo sustentable” dentro de las líneas de acción Energía
renovable, creación de energía limpia y la consolidación de la granja fotovoltaica que
ayudarán a lograr los objetivos de crecimiento económico y fortalecimiento del bienestar
social y del medio ambiente del Estado.

IV. VINCULACIÓN CON EL PROGRAMA ESTATAL DE ORDENAMIENTO
ECOLÓGICO Y TERRITORIAL 2013-2035

El Programa Estatal de Ordenamiento Ecológico y Territorial 2013-2035 que fue
recientemente aprobado por el Congreso del Estado de Aguascalientes y publicado en el
Diario oficial del Estado el pasado Diciembre 2013.

-PáginaD 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

Ojuelos
AsAlisf

Vinculación:

En un acercamiento a la zona del proyecto se puede ver que el predio en donde se instalará
el proyecto ya están considerados dentro del corredor industrial junto con los demás
proyectos de Alten (1,2,3 y 5) que se localizan en la zona.

-PáginaD 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

' energías renovables
IV. DESCRIPCIÓN DEL SISTEMA AMBIENTAL

1V.1 DELIMITACIÓN DEL ÁREA DE ESTUDIO

El proyecto se localiza en el municipio de El Llano al suroeste cercano al límite con el
municipio de Aguascalientes.

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:27,889

N
Le
" AMBITO ESTATAL erez polos $

700000 850000

2450000

2450000

2400000

700000

SIMBOLOGIA
PROYECTO | LIMITE ESTATAL
LIMITES MUNICIPALES —————
MICROCUENCA RÍO
ALTO SAN FRANCISCO

-PáginaD 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten _..

La comunidad más cercana es El Copetillo y Sandovales, el proyecto se ubica al Este y Oeste
de dichas Comunidades aproximadamente a 2 km, y a 21 km en línea recta de la Ciudad de
Aguascalientes y a un costado de la carretera que conduce a Palo Alto.

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:25,000 ¡y
evergías ronovables.

AMBITO REGIONAL COORDENADAS: UTH

792000 794000 796001 802000 804000 so6000 soso00 810000 812000 814000
Dl Ñ Z

$

2418000 2420000 2422000 2424000 2426000 2428000 2430000=<£2>

2418000 2420000 2422000 2424000 2426000 2428000 2430000

792000 794000 796000 798000 800000 802000 804000 806000 808000 810000 812000 814000
0 25 5 10 Kilometers
H + + + 1

IMBOLOGIA

PROYECTO |

LÍNEADE AÑ DIVISIÓN MUNICIPAL AREAS URSANAS
CONDUCCIÓN CARRETERAS 2

-PáginaD 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

DETALLE DE UBICACIÓN

Alten 2 (Sta Rosalía y La Soledad):

Alten 1,3,4 y 5 (La Florida, Los Arrieros, Territorio 1, Territorio 2):

Carretera:

Línea conducción:

Fuente: Imagen google earth. Elaboración propia 2014.

-PáginaD 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

) energías renovables
1V.2 ASPECTOS ABIOTICOS

EL PROYECTO SE UBICA DENTRO DE LA REGIÓN HIDROLÓGICA "LERMA-
CHAPALA-SANTIAGO" (RH 12)

La parte que corresponde a esta región dentro del estado de Aguascalientes es la más
importante, no sólo por representar el 98% de la superficie estatal sino por incluir
prácticamente el total de su población y el de la industria existente. De toda esta parte del
estado se desprenden ríos tributarios que son los afluentes principales del Río Santiago y que
algunas ocasiones son orígenes de estos mismos.

REGIÓN HIDROLOGÍCA DONDE IN
SE UBICA EL PROYECTO

-Páginalb 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
El proyecto se ubica dentro de la Cuenca Río Verde Grande

La Cuenca Río Verde Grande drena una superficie de 4,384.37 km? y cubre toda la porción
norte sur y centro del estado así como la mayor parte del este del Estado; dentro del Estado
esta cuenca está conformada por 5 subcuencas; la del Río San Pedro, la del Río
Aguascalientes, Río Encarnación, Río Chicalote y Río Morcinique; de estas la del Río
Aguascalientes y Morcinique se encuentran totalmente dentro de la cuenca del Río Verde
Grande Mientras que las demás solo parcialmente.

CUENCA DONDE SE LOCALIZA EL PROYECTO

768000 718000 778900 En y EN

-Páginalb 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Monitoreo de lluvia acumulada en la cuenca: Rio Verde Grande
Periodo: 01/Ene-17/Sep del año 2013

Lluvia acumulada mensual en mm.

Año/Mes Ene [Feb Mar Abr | May [ Jun Jal Ago | Sep
2013 49.83 [0.00 0.22 0.14 | 9.68 | 6497 20291 | 76.76 | 67.80
Climatología | 16.66 [8.00 4.79 7.68 | 23.00 | 94:64 139.10 | 12498 | 5170

Porcentaje | 299.12 [0.00 4.55 182 | 42.11 | 68.65 14587 | 6142 | 131.14

Lluvia acumulada anual en mm.
Año/Mes | Eno | Fcb | Mar | Abr May | Jun | Jul Ago
2013 49.83 | 49.83 | 50.05 | 50.19 59.88 | 124.84 | 327.75 404.51 | 472.31
Climatologia | 16.66 | 24.06 | 29.45 | 37.13 | 60.13 | 154.77 | 293.87 418.85 | 470.55
Porcentaje | 299.12 | 202.09 | 169.94 | 135.18 99.58 | 80.66 | 11153 | 96.58 | 100.38

-Páginalb 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

CON EL FIN DE DELIMITAR CON MAYOR PRESICIÓN EL AREA DE INFLUENCIA DEL
PROYECTO EN SU SISTEMA AMBIENTAL, EL PROYECTO SE UBICA EN LA PARTE
BAJA DE LA MICROCUENCA DEL ALTO SAN FRANCISCO.

COORDENADAS: UTM

Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:27,889 py
en... MICROCUENCA ALTO SAN FRANCISCO Sonar nesia zio

790000

a

SIMBOLOGIA
PROYECTO | Cauces

MICROCUENCA RÍO
ALTO SAN FRANCISCO E

-Páginalb 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Descripción general de los elementos FÍSICOS del Sistema Ambiental de la
Microcuenca: ALTO SAN FRANCISCO.

El paisaje característico de la microcuenca y en general de la Región del Llano como su
nombre lo indica, se caracteriza por ser una amplia llanura sin interrupciones por elevaciones
de importancia y en la cual el uso del suelo predominante es la agricultura de temporal.

La microcuenca tiene como eje hidráulico el arroyo San Francisco desde su nacimiento hasta
su bifurcación aproximadamente a la altura de la presa las Grullas; esta microcuenca tiene
una superficie de 5,257 ha.

Caracterización y análisis del sistema ambiental.

La Microcuenca donde se tiene contemplado llevar a cabo el proyecto presenta
principalmente un uso agrícola de temporal y las zonas que conservan vegetación son
utilizadas en la ganadería extensiva.

Tipo de clima.

De acuerdo con la información existente, el tipo de clima presente en la Microcuenca es el
Semiseco semiárido (BS1kw(w)).

Se caracteriza por presentar una condición de temperatura Templado con verano cálido se
considera un clima semiárido temperatura con un régimen pluvial de verano, donde la
precipitación fluctúa entre los 450 y 500 mm anuales, concentrándose principalmente entre
los meses de junio a septiembre. Es un clima semicálido del grupo S con una temperatura
media anual entre los 180 y 220C. En enero y diciembre las temperaturas máximas promedio
llegan a 220C, mientras que en los meses de mayo y junio alcanzan el pico máximo en los 30
y 290€, respectivamente.

-PáginaD4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD Escala 1:24,800 y

Ll cria CLIMA-MICROCUENCA a $

790000 800000 810000

2430000
2430000

2425000
2425000

2420000
2420000

790000 800000 810000

SIMBOLOGIA CLIMA
PROYECTO

BS1kw(w) C(wO)w)a

MICROCUENCA RÍO
ALTO SAN FRANCISCO BS1hw(w) C(w1)w)a

Fuente: INEGI. Elaboración propia 2014.
Fisiografía

El área de la Microcuenca se localiza dentro de la Provincia Fisiográficas Mesa del Centro;
esta se considera una eco región semiárida de clima templado, la estructura geográfica
presenta condiciones muy irregulares sobretodo en la pare norte donde se localizan
formaciones montañosas, específicamente en el municipio de Tepezalá y Asientos.

Sin embargo la Región del Llano, es de superficie plana donde la agricultura es
principalmente de temporal. Sin embargo, se aprecian algunas formaciones montañosas,
principalmente laderas y lomeríos que con una elevación principal que se conoce como Juan
el Grande. Fisiográficamente el sistema ambiental esta conformada por una unidad

-Páginalb 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

morfológica del tipo Llanura de piso rocoso en su mayor parte y una pequeña zona al

noroeste de lomeríos y cañadas.

TOPOFORMAS

Alten

790000

800000

800000

790000

ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:26,200

N
COORDENADAS: UTM
DATUM: WGS84 Z13N
810000
E

12 Kilometers

IMBOLOGIA

ICROCUENCA RÍO
LTO SAN FRANCISCO:

PROYECTO po | | Lomeríos y cañadas

MORFOLOGÍA

] EA Llanura de piso rocoso. | Superficies de mesetas

Valle angosto

Fuente: Información INEGI, Elaboración propia, 2014.

Con respecto a las elevaciones de la Microcuenca, presenta una gran uniformidad, donde se
observan las partes más altas con 2,060 m al norte, y una zona muy homogénea hacia la
parte central con elevaciones que están entre los 2,000 m y al sur la parte más baja que

oscila entre los 1,980 msnm.

-Páginalb 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

energías renovables
CURVAS DE NIVEL

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:27,889 y
LA TOPOGRAFÍA MICROCUENCA DATUM MOS8s ZIaN. $

790000

SIMBOLOGIA
PROYECTO 4] CURVAS DE NIVEL,

MICROCUENCA RÍO
ALTO SAN FRANCISCO

Fuente: Topografía de INEGI. Elaboración propia 2014.

Geología.

Dentro de la zona donde se ubica la Microcuenca afloran rocas sedimentarias marinas del
crétacico (caliza-lutita), cubiertas por depósitos continentales del terciario (arenisca y
arenisca-conglomerado), provenientes de la disgregación de las rocas volcánicas de las Sierra
Madre Occidental, así como algunos afloramientos de rocas extrusivas ácidas. Del cuaternario
son los depósitos de aluvión que rellenan pequeños valles de la provincia. Las estructuras
geológicas que se encuentran en la Microcuenca son coladas de lava y pequeñas fracturas.
En la Microcuenca predominan el tipo geológico Clastos (T(C1)) y Q(S) en proporciones
similares.

-Páginalb 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:27,889 y
energías runovables.

MICROCUENCA- GEOLOGÍA DATUM. WESEs ZION,

790000 800000 810000

790000 300000
palo O T(c1)
ALTO SAN FRANCISCO EA - Tílge) 10 K(Quim)

Fuente: INEGI, Elaboración propia, 2014.
Susceptibilidad de la zona a sismicidad.

De acuerdo al Atlas Nacional de Riesgos, la Microcuenca, se ubica en una zona donde los
riesgos por deslizamientos o derrumbes, sismos y actividad volcánica no son significativos. La
República Mexicana se encuentra fraccionada en cuatro zonas sísmicas, según lo frecuentes
que son los sismos en las diversas regiones y a la máxima aceleración del suelo a esperar
durante un siglo. De acuerdo a lo anterior, la región del proyecto se encuentra ubicada en la
zona “B”, la cual es una zona intermedia, donde se registran sismos no tan frecuentemente.

-Páginab8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Ubicación del área de estudio respecto a la zonificación sísmica de la República Mexicana (Zona “B”).

Suelos

En la microcuenca se presentan 2 tipos de suelo el Planosol y el Xerosol, los Planosoles, han
sido muy aprovechados y alterados en casi gran parte de su extensión debido a las prácticas
agrícolas. Son poco profundos con un espesor de capa de 20-50 cm, pobres en materia
orgánica y nutrientes, con textura arenosa. Son suelos moderadamente susceptibles a la
erosión, aunque se encuentran algunas áreas con riesgo de erosión muy severa.

Problemática del suelo en la Microcuenca asociada al recurso forestal:

Degradación en los estratos arbustivos primarios y secundarios

Suelos pobres en materia orgánica

Suelos con poca profundidad y muy susceptibles a la erosión

Nula regeneración natural del estrato forestal (mezquite y huizache)

El vigor de la planta es muy vulnerable a las variaciones climáticas

Falta de control de escorrentías en suelos forestales

No hay capacidad de germinación de la semilla de mezquite.

Áreas forestales muy abiertas

La distribución irregular de lluvias impacta negativamente la regeneración forestal.

Actividades humanas que afectan a los suelos de la microcuenca:

El sobre pastoreo

El sistema de producción intensiva de monocultivos
Los cambios de uso

La deforestación

-Páginab9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten _..

Alten  ALTEN2-STA. ROSALIA Y LA SOLEDAD escalardi20909/ E
euorglas renovables

MICROCUENCA- SUELO DATUM OS ZN

790000. 800000 810000.

790000 800000
SIMBOLOGIA od HA Ranker
 Planosol Feozem
REO pe] 0 Acrisol Fluvisol Rendzina
MICROCUENCARIO [7] E Cambisol MI ttoso1 xeroso!
ALTO SAN FRANCISCO HA Castañozem Luisa! Yermosol

El suelo más abundante en la microcuenca es el planosol el cual se encuentra asociado a la
planicies y el feozem asociado a la geoforma de lomeríos.

Recursos hidrológicos localizados en el área de estudio.

La microcuenca tiene como eje principal el río San Francisco, que se encuentra dentro de la
Región Hidrológica (RH12) Lerma Santiago, clave de la cuenca (1); que comprende el Río
Verde Grande, y forma parte de la subcuenca Río Chicalote y subcuenca Río Aguascalientes.
Que a su vez forman parte de la vertiente del Océano Pacifico (INEGI, 2007)

-Página 7 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Región hidrológica "Lerma-Chapala-Santiago" (RH12)

La parte que corresponde a esta región dentro del estado de Aguascalientes es la más
importante, no sólo por representar el 98.7% de la superficie estatal sino por incluir
prácticamente el total de su población y el de la industria existente.

Cuenca Río Verde Grande

Se ubica está cuenca en toda la parte norte y centro en toda la porción sur y sureste del
estado de Aguascalientes, y drena una superficie aproximada de 4 344.21 km?. El Río Verde
Grande es el más importante de los afluentes derechos del Río Santiago; se origina en el
estado de Zacatecas donde se desarrolla la parte más elevada de su cuenca, los Río San
Pedro, Río Aguascalientes, Río Encarnación, Río Chicalote y Río Morcinique, pertenecen al
estado de Aguascalientes, formando parte de esta cuenca.

La corriente del Río Aguascalientes tiene su origen justo al norte de la ciudad de
Aguascalientes, y sigue la dirección sur hasta terminar en la unión con el Río Verde Grande.

-Página 7 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten _..

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:27,889 y
energías renovables

HIDROLOGÍA MICROCUENCA — COORDENADAS: UTM

790000 800000

SIMBOLOGIA

PROYECTO po |
MICROCUENCA RÍO A |
ALTO SAN FRANCISCO

Fuente: Información Topográfica de INEGI, Elaboración propia, 2014

cuerpos pe acua MN

ARROYOS ——

Drenaje subterráneo

El conocimiento del agua subterránea, en el estado de Aguascalientes y particularmente en la
zona de estudio es de gran importancia, por ser la principal fuente que sustenta el desarrollo
de los diferentes sectores productivos, y además de ser la única fuente de abastecimientos
para las diversas poblaciones de la entidad y del área de interés.

Debido a que los escurrimientos de los ríos no son perennes ni abundantes, se han
construido una gran cantidad de vasos de almacenamiento, que prácticamente captan todos
los escurrimientos superficiales. Sin embargo los recursos hídricos superficiales están
distribuidos de tal forma que su aprovechamiento no es inmediato y suficiente, ya que en la
mayoría de los casos, el agua no llega a satisfacer las necesidades más apremiantes y las

-Página 7 2
0

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
bras hidráulicas tienen elevados costos. Es por ello que las aguas subterráneas son las

fuentes más seguras de abastecimiento, para los diversos usos.

Uno de los principales problemas que presenta el estado son los efectos de sobreexplotación

d

E

el
q
di

ul

L
E

p
d

p
u

Pp

el acuífero, aunado al creciente índice poblacional.

agua subterránea por la ubicación del recurso y su disponibilidad con respecto al agua

superficial, favorecen el florecimiento de zonas enclavadas en regiones semisecas, como es

caso del Valle de Chicalote, con escasos y temporales escurrimientos superficiales, por lo
ue su desarrollo se ha basado en la explotación del único recurso hídrico permanentemente
isponible.

Acuífero Valle del Llano
E

acuífero valle del Llano se localiza en la porción sureste del estado de Aguascalientes, cubre
na superficie aproximada de 487 km? y se caracteriza por ser una planicie de forma irregular

con una pendiente suave en dirección suroeste. Comprende la totalidad del municipio de El

lano y pequeñas porciones de Asientos y Aguascalientes, extendiendo sus límites hasta el
stado de Jalisco. La composición litológica superficial de la zona El Llano muestran rocas poco
jermeables que se manifiestan por la gran cantidad de corrientes que existen en la zona
lesarrollando un padrón de drenaje dendrítico radial a subparalelo, controlado principalmente
or las condiciones geomorfológicas de la zona. Existen en la zona geohidrológica de El Llano
n gran número de obras de almacenamiento entre las que destacan las presas Los Conos, San
edro, Cascarona, El Saucito y La Colorada, esta última con 6 mil m*de capacidad.

-Página 7 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
1V.3 ASPECTOS BIÓTICOS

La cubierta vegetal de las regiones de clima árido y semiárido de México, es tan variada
desde el punto de vista fisonómico que muchos autores (Muller, 1947; Shreve, 1951;
Rzedowsky 1957, 1966; Miranda y Hernández X., 1963) reconocieron y denominaron para
esta parte del país una serie de tipos de vegetación caracterizados por su aspecto
sobresaliente, delimitado como matorral xerófilo. Comprende a las comunidades de porte
arbustivo, propias de las zonas áridas y semiáridas, equivalente a las comunidades que
mencionan Miranda y Hernández X, como el matorral espinoso con espinas laterales;
cardonales; tetecheras. Izotales; nopaleras; matorral espinoso con espinas terminales;
matorral inerme parvifolio; magueyales, lechuguillales, guapillales, etc.; chaparrales, o a lo
que Flores (1971) denominó como mezquital, chaparral, matorral crasicáule, matorral
desértico rosetófilo y matorral desértico micrófilo.

La microcuenca ha perdido en su mayor superficie su cobertura natural debido a la apertura
de áreas para la agricultura y por el uso en actividades de ganadería extensiva; lo que ha
ocasionado que existan pocos parches con vegetación que en su mayor parte presentan una
vegetación de tipo secundaria.

El mezquite es la principal especie forestal arbórea encontrada en la microcuenca y se
encuentra normalmente asociada con Acacia farnesiana principalmente y con diversas
especies de Opuntia; su verticalidad también lo relaciona con las mismas especies, pero se
suma la presencia asociativa de otras in situ como Argemone mexicana, Dalea bicolor,
Euphorbiasp, Jatropha dioica, Opuntia imbricada, Opuntia leucotricha, Opuntia megacantha,
Opuntia phaeacantha, y Opuntia streptacantha formando un “estrato arbustivo primario con
nopaleras”, el cual es un estrato posterior al del estrato forestal primario.

La especie de Acacia farnesiana domina el estrato medio y se asocia a otras como Budelias
cordioides, Dalea bicolor, Euphorbia sp, Jatropha díoica, Mimosa monancistra, Mimosa
zygophylla y Opuntia streptacantha.

Así mismo, posible observar algunas áreas de “nopalera”, donde domina el género Opuntia
asociadas verticalmente a pastos (en este caso, Bouteloua gracilis.

Especies forestales dominantes: Son notables las siguientes especies: Prosopís laevigata
(mezquite), Acacia farnesiana (huizache).

-Página / 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Alten ArTEN2¿STA; ROSALIA Y LA SOLEDAD escala 1:26,700 y
eín.. MICROCUENCA- USO DEL SUELO EJORDENANAS Und $

Y VEGETACIÓN DATUM: WGS84 Z13N
790000 800000 810000

len

790000 800000
SIMBOLOGIA USO DEL SUELO Y VEGETACIÓN
A vsarn Ml zu
PROYECTO
MICROCUENCA RÍO
ALTO SAN FRANCISCO

CARTA DE USO DEL SUELO Y VEGETACIÓN

De acuerdo con la Carta del Inventario nacional Forestal que desarrollo el INEGI en su SERIE
4, ESC. 1:250000. La Microcuenca presenta un tipo de vegetación que es el Pastizal Natural
(PN) y con fase vegetativa de Vegetación Secundaria (VSaPN) y la mayor parte de la
superficie presenta un uso del suelo que lo considera como zona Agrícola, Forestal o Pecuaria
(IAPF) con una formación de Cultivos.

-Página 7 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Con el fin de tener una mayor certeza de los parametros ecologicos que se
presentan en la Microcuenca, se presenta el metodo de muestreo, ubicación de las
parcelas y los resultados de los parametros ecológicos e indices de biodiversidad
en la Microcuenca (Sistema ambiental) donde se ubica el proyecto.

Método de muestreo para la estimación de los parámetros de la Flora de la
Microcuenca:

El estudio de campo constó de 6 PARCELAS de 17.84 m de radio lo que nos da 1,000 m2 de
zona de muestreo por parcela, llevados a cabo preferentemente en las zonas que conservan
aún vegetación forestal en la Microcuenca.

FORMULAS EMPLEADAS PARA LA ESTIMACIÓN DE LOS PARÁMETROS
ECOLÓGICOS E INDICES DE BIODIVERSIDAD.

ABUNDACIA: TOTAL DE ELEMENTOS DE UNA ESPECIE
DENSIDAD RELATIVA= TOTAL DE INDIVIDUOS DE UNA ESPECIE — (100)
TOTAL DE INDIVIDUOS

FRECUENCIA= N%_DE PARCELAS CON REGISTRO
TOTAL DE SITIOS DEL MUESTREO

FRECUENCIA RELATIVA= FRECUENCIA DE UNA ESPECIE (100)
FRECUENCIA TOTAL DE LAS ESPECIES

DOMINANCIA= 2 ÁREA OCUPADA POR LA COPA DE UN INDIVIDUO (LARGO X ANCHO)
POR LOS INDIVIDUOS DE UNA ESPECIE

VALOR DE IMPORTANCIA = D RELATIVA + F RELATIVA + D RELATIVA

RIQUEZA E INDICE DE DIVERSIDAD DE SHANNON

El índice de diversidad de Shannon se calculó:
H --Eriveni

RIQUEZA ESPECÍFICA:

La riqueza específica es un concepto simple de interpretar que se relaciona con el número de
especies presentes en la comunidad. Entonces, puede parecer que un Índice apropiado para
caracterizar la riqueza de especies de una comunidad sea el 'número total de especies' (5).
Sin embargo, es prácticamente imposible enumerar todas las especies de la comunidad, y al
depender S del tamaño de la muestra, es limitado como índice comparativo. Los Índices

-Página 7 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
propuestos para medirla riqueza de especies, de manera independiente al tamaño de la
muestra, se basan en la relación entre S y el 'número total de individuos observados' o (m),
que se incrementa con el tamaño de la muestra.

MARGALEF:

Dae=Sel log

MEHINICK

Dam=S / YN (Mehinick, 1964 citado por Brower et al., 1998)

COORDENADAS UTM (WGS 84) DE LOS PARCELAS PARA LA ESTIMACIÓN DE LOS
PARAMETROS DE LA VEGETACIÓN DE LA MICROCUENCA.

UBICACIÓN DE LAS PARCELAS EN LA MICROCUENCA

PARCELAS MICROCUENCA X Y
1 798631 2423572
2 798713 2423693
3 799772 2423063
4 799709 2423169
5 795252 2420580
6 795149 2420699

-Página 7 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

renovables

-Página / 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

Alten

MEMORÍA DE CÁLCULO DE LAS PARCELAS MUESTREADAS EN LA MICROCUENCA:

-Página / 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ESPECIE NOMBRE COMUN _ | ESTRATO poes] 123] 4|5]|6
(Mimosa monancistra Benth)_ | GARRUÑO ARBUSTIVO 960 125 | 220 s0 340 | 190 | 35
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO 4 0 0 0 0 0 4
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO 45 1216] 0]|0.|5
(Sphaeralcea angustigolia)_ | HIERBA DEL NEGRO | ARBUSTIVO 22 2lo|o|94|W]|6
(Dalea bicolor) DALEA ARBUSTIVO 114 19 [| 35 [28117 | 0 15
CAPITANA. ARBUSTIVO 86 19 | 28/30/53 |3|1
(Stevia salicifolia) HIERBA DEL!
BORREGUITO ARBUSTIVO 6 2 1 2 0 1
(Baccharis glutinosa) JARILLA ARBUSTIVO 3 0 0 0 1 0
(Opuntia imbricata) CARDENCHE ARBUSTIVO 3 0 0 1 0 2
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 1537 180 | 230 | 480 | 290 | 118 239
(Asclepias linaria) ROMERILLO HERBACEO 2 1 0 0 0 1
(Piquera trinervia) TABARDILLO HERBACEO 22 12 6 2 0 0 2
(Solanum elaea gnifolium) TROMPILLO HERBACEO 54 18 12 8 10 4
(Haplopappus venetus) ESCOBILLA HERBACEO 6 2 1 0 2 1
(Brickellia californica) OREGANILLO HERBACEO 198 110 | 48 0 10 18 12
(Jatropha dioica) SANGRE DE GRADO HERBACEO 787 0 520 90 115 0 62
(Gymnosperma glutinosum) | NOTA HERBACEO 501 32 | 23 | 138 | 14 | 185 | 109
(Abutilon dugesii) ABUTILON HERBACEO 32 2n|ó | 10|4|o]|o0
(Lantana camara) PEDRO ANTONIO HERBACEO 67 16 34 14 0 2 1
(Argemone ochroleuca) CHICALOTE HERBACEO 4 2 1 o po rio
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO 55 12 23 9 11 0 0
(Tithonia tubaeformis) LAMPOTE HERBACEO 14 2 10 0 0 0 2
(Solanum rostratum) MALA MUJER HERBACEO 37 15 14 7 1 0 10
(Tagetes lucida) SANTA MARÍA HERBACEO 10 3 7 0 0 0 0
(Nicotiana glauca) GIGANTE HERBACEO 1 0 0 0 0 1 10
(Salvia microphylla) SALVIA HERBACEO 8 0 0 El 2 1 0
(Gomphrena serrata) BRETÓNICA HERBACEO 45 18 0 0 12 10 5
(Bidens odorata) ACEITILLA HERBACEO 175 21 2 35 48 55 14
(Mammillaria uncinata) MAMILARIA HERBACEO 33 12 4 3 0 5
(Amaranthus hybridus) QUELITE HERBACEO 18 0 0 0 0 18 0
(Forestiera neomexicana) FORESTIERA ARBOREO 10 0 0 0 0 10 10
(Opuntia robusta) NOPAL TAPON ARBOREO 33 0 16 0 1 4 12
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO 1 1 0 0 0 0 10
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 48 4 E 8 4 12 15
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO 10 olol1lolslas [e]
(Prosopis laevigata) MEZQUITE ARBOREO 64 7 9 18 4 22 4 9
(Acacia farnesiana) HUIZACHE ARBOREO 66 was 14112 al
(Eysenhardthia polystachya) | VARADUZ ARBOREO 41 0 o |23|10|8 0 e]
(Schinus molle) PIRUL ARBOREO 4 2 0 0 2 0 0 y

(Forestiera tomentosa)

PALO BLANCO

MANIFES

ARBOREO 4

CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

0 10

energías renovables
op4|0o]|o0

5130

ABUNDANCIA

Corresponde a la cantidad de individuos de cada especie identificada. En la Microcuenca se
presenta un gran número de vegetación de tipo secundaria, zonas agrícolas y solo algunas

zonas que conservan la

vegetación natural aunque ya entremezclada con Vegetación

secundaria. En general la Microcuenca presenta indicios de que es una zona ha sufrido

constantes disturbios.

ESTRATO A rea]

ESPECIE NOMBRE COMUN
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO 8411200 1600
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO 35047 7
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO 394275 75
(Sphaeralcea angustigolia) | HIERBA DEL NEGRO _ | ARBUSTIVO 192757 37
(Dalea bicolor) DALEA ARBUSTIVO 998830 190
(Trixis angustifolia) CAPITANA ARBUSTIVO 753503 143
(Stevia salicifolia) HIERBA DEL

BORREGUITO ARBUSTIVO 52570 10
(Baccharis glutinosa) JARILLA ARBUSTIVO 26285 5
(Opuntia imbricata) CARDENCHE ARBUSTIVO 26285 5
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 13466682 2562
(Asclepias linaria) ROMERILLO HERBACEO 17523 3
(Piquera trinervia) TABARDILLO HERBACEO 192757 37
(Solanum elaeagnifolium) TROMPILLO HERBACEO 473130 90
(Haplopappus venetus) ESCOBILLA HERBACEO 52570 10
(Brickellia californica) OREGANILLO HERBACEO 1734810 330
(Jatropha dioica) SANGRE DE GRADO | HERBACEO 6895432 1312
(Gymnosperma glutinosum) | NOTA HERBACEO 4389595 835
(Abutilon dugesii) ABUTILON HERBACEO 280373 53
(Lantana camara) PEDRO ANTONIO HERBACEO 587032 112
(Argemone ochroleuca) CHICALOTE HERBACEO 35047 7
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO 481892 92
(Tithonia tubaeformis) LAMPOTE HERBACEO 122663 23
(Solanum rostratum) MALA MUJER HERBACEO 324182 62
(Tagetes lucida) SANTA MARÍA HERBACEO 87617 17
(Nicotiana glauca) GIGANTE HERBACEO 8762 2
(Salvia microphylla) SALVIA HERBACEO 70093 13
(Gomphrena serrata) BRETÓNICA HERBACEO 394275 75
(Bidens odorata) ACEITILLA HERBACEO 1533292 292
(Mammillaria uncinata) MAMILARIA HERBACEO 289135 55

-Página 1
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

MANIFES

energías renovables

(Amaranthus hybridus) QUELITE HERBACEO 157710 30
(Forestiera neomexicana) FORESTIERA ARBOREO 87617 17
(Opuntia robusta) NOPAL TAPON ARBOREO. 289135 55
(Opuntia leucotricha) NOPAL DURAZNILLO | ARBOREO 8762 2
(Opuntia streptacantha) NOPAL CARDÓN, ARBOREO. 420560 80
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO. 87617 17
(Prosopis laevigata) MEZQUITE ARBOREO. 560747 107
(Acacia farnesiana) HUIZACHE ARBOREO, 578270 110
(Eysenhardthia polystachya) | VARADUZ ARBOREO 359228 68
(Schinus molle) PIRUL. ARBOREO. 35047 7
(Forestiera tomentosa) PALO BLANCO ARBOREO 35047 7
44947350 8550

-Página 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ABUNDANCIA DE ESPECIES EN LA MICROCUENCA
INDIVIDUOS / HA

(Forestiera tomentosa) [8/7
(Schinus molle] [$7
(Eysemhardehia polystachyaj [oe
(Acacia famesiana] [110
(Prosopis lacvigata) o
(Opuntialiyptiacanthia) [$17
(Opuntiastreptacantha) [48 so
(Opuntia leucotricha) [12
(Opuntiarobustaj [4 55
(Forestiera neomexicana]. [1/17
(amaramushytnidas) [30
mina [1955
¿sidensodorata- [AMI 292

(Gomphrenaserrata) [6975

(Mam

(Salvia microphylla; [$13
(Micotiana glauca) [12
(Tageteslucida) [$17

¿Solanumrostratumo [862

(Tithonia rubactormis) [423

(Lepidium virginicamy [428 92

(argemone ochroleuca] [$7
(abutilon duzesio, [$953
(Gymnosperma glutinosum) [O 535
(atropha dicica] [O 112
(Brickelliacalifornica) [CUBA 230
(Haplopappus venetus) [$10

jum) [00

(Piquera trinervia) [1927

(Solanum elaeagni

(Asclepias linaria) 43
¿simstaamplesicacts) [AS 2562
(Opuntiaimbricata] [£5
(Baccharis glutinosa) [5
(Stevia salicifolia] [$10

(Tri angustifolia) [A 143

[Dalea bicolor)
(ptaeace anstzotas [927
(Buddlcia pertoliata]. [£3375
(Buddleia sessilifora; [7

(Mimosa monancistra Benet (100,

-Páginad 3
DENSIDAD RELATIVA

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

DENSIDAD
ESPECIES NOMBRE COMÚN _ | ESTRATO RELATIVA
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO 18.71
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO 0.08
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO 0.88
(Sphaeralcea angustigolia) | HIERBA DEL NEGRO | ARBUSTIVO 0.43
(Dalea bicolor) DALEA ARBUSTIVO 222
(Trixis angustifolia) CAPITANA ARBUSTIVO 1.68
HIERBA DEL ARBUSTIVO
(Stevia salicifolia) BORREGUITO 0.12
(Baccharis glutinosa) JARILLA ARBUSTIVO 0.06
(Opuntia imbricata) CARDENCHE ARBUSTIVO 0.06
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 29.96
(Asclepias linaria) ROMERILLO HERBACEO 0.04
(Piquera trinervia) TABARDILLO HERBACEO 0.43
(Solanum elaeagnifolium) TROMPILLO HERBACEO 1.05
(Haplopappus venetus) ESCOBILLA HERBACEO 0.12
(Brickellia californica) OREGANILLO HERBACEO 3.86
(Jatropha dioica) SANGRE DE GRADO — | HERBACEO 15.34
(Gymnosperma glutinosum) | NOTA. HERBACEO 9.77
(Abutilon dugesii) ABUTILON HERBACEO 0.62
(Lantana camara) PEDRO ANTONIO HERBACEO 131
(Argemone ochroleuca) CHICALOTE HERBACEO 0.08
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO 1.07
(Tithonia tubaeformis) LAMPOTE HERBACEO 0.27
(Solanum rostratum) MALA MUJER HERBACEO 0.72
(Tagetes lucida) SANTA MARÍA HERBACEO 0.19
(Nicotiana glauca) GIGANTE HERBACEO 0.02
(Salvia microphylla) SALVIA HERBACEO 0.16
(Gomphrena serrata) BRETÓNICA HERBACEO 0.88
(Bidens odorata) ACEITILLA HERBACEO 3.41
(Mammillaria uncinata) MAMILARIA HERBACEO 0.64
(Amaranthus hybridus) QUELITE HERBACEO 035
(Forestiera neomexicana) FORESTIERA ARBOREO 0.19
(Opuntia robusta) NOPAL TAPON ARBOREO 0.64
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO 0.02
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 0.94
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO 0.19
(Prosopis laevigata) MEZQUITE ARBOREO 125
(Acacia farnesiana) HUIZACHE ARBOREO 129
(Eysenhardthia polystachya) | VARADUZ ARBOREO 0.80

-PáginaD 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

(Schinus molle) PIRUL ARBOREO 0.08
(Forestiera tomentosa) PALO BLANCO ARBOREO 0.08
(Schinus molle) PIRUL ARBOREO 100.00
(Forestiera tomentosa) PALOBLANCO ARBOREO 0.03
TOTAL 100.00

-Página 5
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

MANIFES

DENSIDAD RELATIVA DE LAS ESPECIES EN LA
MICROCUENCA

(Forestiera tomentosa)

(Schinus molle)
[Forestiera tomentosa)
(Schinus molle)
(Eysenharduhia polystachya)
(Acacia famesiana)
(Prosopis laevigata)
(Opuntia hyptiacantha)
(Opuntia streptacantha)
[Opuntia leucotricha)
(Opuntia robusta)
(Forestiera neomexicana)
[Amaranthus hybridus)

ata)

(Mammillaria u
(Bidens odorata)
[Gomphrena serrata)
(Salvia microphyla)
(Nicotiana glauca)
(Tagetes lucida)
(Solanum rostratum)

thonia tubaeformis)

(Lepidium virginicum)
(Argemone ochroleuca)
[Lantana camara)
(Abutilon dugesii)

(Gymnosperma glutnosum)

Úatropha dioica)
(Brickellia californica)
(Haplopappus venetus)
(Solanum elaeagnifolium)
[Piquera trinervia)
(Asclepias linaria)

(Simsia ampleicaulis)
(Opuntia imbricata)
(Baccharis glutinosa)
(Stevia salicitolia)

(Tricis angustifolia)

(Dalea bicolor)
(Sphaeralcea angustigolia)

(Buddleia perfoliata)

(Buddlleia sessiliflora)

(Maimosa monancistra Benth)

0.00 20.00 40.00 50.00 80.00 100.00

-Páginad 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
FRECUENCIA Y FRECUENCIA RELATIVA

ESPECIES NOMBRE COMÚN _ | ESTRATO | FREC TA
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO | 100 4.00
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO | 0.17 0.67
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO | 0.67 2.67
(Sphaeralcea angustigolia) | HIERBA DEL NEGRO |ARBUSTIVO | 067 2.67
(Dalea bicolor) DALEA ARBUSTIVO | 753 3.33
(Trixis angustifolia) CAPITANA ARBUSTIVO | 100 4.00

HIERBA DEL ARBUSTIVO
(Stevia salicifolia) BORREGUITO 0.67 2.67
(Baccharis glutinosa) JARILLA ARBUSTIVO | 0.33 1.33
(Opuntia imbricata) CARDENCHE ARBUSTIVO | p33 1.33
(Simsia amplexicaulis) LAMPOTILLO HERBACEO | 1.17 4.67
(Asclepias linaria) ROMERILLO HERBACEO | 033 133
(Piquera trinervia) TABARDILLO, HERBACEO | 0,67 2.67
(Solanum elacagnifolium) | TROMPILLO, HERBACEO | 00 4.00
(Haplopappus venetus) ESCOBILLA HERBACEO | 0.67 2.67
(Brickellia californica) OREGANILLO HERBACEO | 0.83 3.33
(Jatropha dioica) SANGRE DEGRADO | HERBACEO | ¿67 2.67
(Gymnosperma glutinosum) | NOTA HERBACEO | 100 4.00
(Abutilon dugesii) ABUTILON HERBACEO | 967 2.67
(Lantana camara) PEDRO ANTONIO HERBACEO | 0,83 3.33
(Argemone ochroleuca) CHICALOT HERBACEO | 0,50 2.00
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO | 0.67 2.67
(Tithonia tubaeformis) LAMPOTE HERBACEO | 0.50 2.00
(Solanum rostratum) MALA MUJER HERBACEO | 0.67 2.67
(Tagetes lucida) SANTA MARÍA HERBACEO | 0,33 1.33
(Nicotiana glauca) GIGANTE HERBACEO | 0.17 0.67
(Salvia microphylla) SALVIA HERBACEO | 0,50 2.00
(Gomphrena serrata) BRETÓNICA HERBACEO | 0.67 2.67
(Bidens odorata) ACEITILLA HERBACEO | 100 4.00
(Mammillaria uncinata) MAMILARIA HERBACEO | 0,83 3.33
(Amaranthus hybridus) QUELITE HERBACEO | 917 0.67
(Forestiera neomexicana) FORESTIERA ARBOREO | 0.17 0.67
(Opuntia robusta) NOPAL TAPON ARBOREO | 0.67 2.67
(Opuntia leucotricha) NOPAL DURAZNILLO | ARBOREO | 0,17 0.67
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO | 100 4.00
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO | 0.50 2.00
(Prosopis laevigata) MEZQUITE ARBOREO | 100 4.00
(Acacia farnesiana) HUIZACHE ARBOREO | 100 4.00
(Eysenhardthia polystachya) | VARADUZ ARBOREO | 0.50 2.00

-Página 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

(Schinus molle) PIRUL ARBOREO | 0,33 133
(Forestiera tomentosa) PALO BLANCO ARBOREO | 0.17 0.67
(Schinus molle) PIRUL ARBOREO | 25.00 100.00
(Forestiera tomentosa) PALOBLANCO ARBOREO | 0.14 0.62
TOTAL | 23.00 100.00

-PáginaO O
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

MANIFES

FRECUENCIA RELATIVA DE LAS ESPECIES EN LA
MICROCUENCA

(Forestiera tomentosa)
(Schinus molle)

(Forestiera tomentosa]
(Schinus molle)
[Eysenhardthia polystachya)
(Acacia farmesiana)
(Prosopis laevigata)
[Opuntia hyptiacantha)

(Opuntia streptacantha)

(Opuntia leucotricha)
(Opuntia robusta)
(Forestiera neomexicana)
(Amaranthus hybridus)
(Kammillaria uncinata)
(Bidens odorata)
(Gomphrena serrata)
(Salvia microphylla)

(Mic
(Tagetes lucida)

na glauca)

(Solanum rostratum)
(Tithonia tubaetormis)
(Lepidium virsinicum)
¡Argemone ochroleuca)
[Lantana camara)

(Abutilon dugesil)
(Gymnosperma glutinosum)
(latropla dioica)

(Brickellia califormica)

(Haplopappus venetus)

(Solanum elaeagnifolium)

[Piquera

inervia)
(Asclepias linaria)

(Simusía amplesicaulis)
(Opuntia imbricata)
(Baccharis glutinosa)
[Stevia salicifolia)

(Trias angus folla)

(Dalea bicolor)
(Sphaeralcea angustigolia)
(Bucldleia perfoliata)
(Buddleia sessililora)

mosa monancistra Benth)

0.00 20.00 40.00 50.00 80.00 100.00

-Página8B 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

DOMINANCIA (COBERTURA)
NOMBRE COBERTURA
ESPECIES COMÚN ESTRATO (M2) IND q Cr
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO 0.5 8411200 | 4205600 | 2190
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO 0.7 35047 24533 0.13
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO 0.3 394275 118283 0.62
(Sphaeralcea angustigolia) | HIERBA DEL NEGRO ARBUSTIVO 03 192757 57827 0.30
(Dalea bicolor) DALEA ARBUSTIVO 0.4 998830 399532 2.08
(Trixis angustifolia) CAPITANA ARBUSTIVO 0.3 753503 226051 1.18
(Stevia salicifolia) HIERBA DEL BORREGUITO | ARBUSTIVO 0.3 52570 15771 0.08
(Baccharis glutinosa) JARILLA ARBUSTIVO 0.5 26285 13143 0.07
(Opuntia imbricata) CARDENCHE ARBUSTIVO 0.5 26285 13143 0.07
(Simsia amplexicaulis) LAMPOTILLO HERBACEO 0.3 13466682 | 4040005 | 2103
(Asclepias linaria) ROMERILLO HERBACEO 0.2 17523 3505 0.02
(Piquera trinervia) TABARDILLO HERBACEO 0.2 192757 38551 0.20
(Solanum elaeagnifolium) TROMPILLO HERBACEO 0.2 473130 94626 0.49
(Haplopappus venetus) ESCOBILLA HERBACEO 02 52570 10514 0.05
(Brickellia californica) OREGANILLO HERBACEO 0.2 1734810 | 346962 1.81
(Jatropha dioica) SANGRE DE GRADO HERBACEO 0.2 6895432 | 1379086 | 7.18
(Gymnosperma glutinosum) | NOTA HERBACEO 02 4389595 | 877919 | 457
(Abutilon dugesii) ABUTILON HERBACEO 0.2 280373 56075 0.29
(Lantana camara) PEDRO ANTONIO HERBACEO 0.2 587032 117406 0.61
(Argemone ochroleuca) CHICALOTE HERBACEO 0.1 35047 3505 0.02
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO 0.1 481892 48189 0.25
(Tithonia tubaeformis) LAMPOTE HERBACEO 0.2 122663 24533 0.13
(Solanum rostratum) MALA MUJER HERBACEO 0.1 324182 32418 0.17
(Tagetes lucida) SANTA MARÍA HERBACEO 0.2 87617 17523 0.09
(Nicotiana glauca) GIGANTE HERBACEO 0.2 8762 1752 0.01
(Salvia microphylla) SALVIA. HERBACEO 02 70093 14019 0.07
(Gomphrena serrata) BRETÓNICA HERBACEO 0.01 394275 3943 0.02
(Bidens odorata) ACEITILLA HERBACEO 0.2 1533292 | 306658 1.60
(Mammillaria uncinata) MAMILARIA HERBACEO 0.01 289135 2891 0.02
(Amaranthus hybridus) QUELITE HERBACEO 0.01 157710 1577 0.01
(Forestiera neomexicana) FORESTIERA ARBOREO 3 87617 262850 137
(Opuntia robusta) NOPAL TAPON ARBOREO 2 289135 578270 3.01
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO 2 8762 17523 0.09
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO 2 420560 841120 | 438
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO 2 87617 175233 0.91
(Prosopis laevigata) MEZQUITE ARBOREO 4 560747 | 2242987 | 11.68
(Acacia farnesiana) HUIZACHE ARBOREO 3 578270 | 1734810 | 903
(Eysenhardthia polystachya) | VARADUZ ARBOREO 2 359228 718457 3.74
(Schinus molle) PIRUL ARBOREO 2 35047 70093 0.36
(Forestiera tomentosa) PALO BLANCO ARBOREO 2 35047 70093 0.36
44947350 | 19206975 | 100.00

-Página9 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

COBERTURA RELATIVA DE LAS ESPECIES EN LA MICROCUENCA

(Forestiera tomentosa)
(Schinus molle)
(Eysenhardthia polystachya)
(Acacia farnesiana)
(Prosopis laevigata)
(Opuntia hyptiacantha)
(Opuntia streptacantha)
(Opuntia leucotricha)
(Opuntia robusta)
(Forestiera neomexicana)
(Amaranthus hybridus)
(Mammillaria uncinata)
(Bidens odorata)
[Gomphrena serrata)
(Salvia microphylla)
(Nicotiana glauca)
(Tagetes lucida)
(Solanum rostratum)
(Tithonia tubaeformis)
(Lepidium virginicum)
(Argemone ochroleuca)
(Lantana camara)
(Abutilon dugesii)
(Gymnosperma glutinosum)
(atropha díoica)
(Brickellia californica)

(Haplopappus venetus)

(Solanunn elacagnifolium)

(Piquera trinervia)

poe

(Ascepias linaria)

(Simsia amplexicaulis)
(Opuntiaimbricata)
(Baccharis glutinosa)
)

[Stevia salicifolia)

(Trixis angustifolia)
(Dalea bicolor)
[Sphaeralcea angustigolia)

(Budldleia perfoliata)

(Buddlleia sessiliflora)

' |

-Página9 1

(Mimosa monancistra Benth)

0

a
s

10.00 15.00 20.00 25.00
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
VALOR DE IMPORTANCIA O DE CURTIS

ÍNDICE DE

ESPECIES NOMBRE COMÚN ESTRATO | DR FR CR_ | IMPORTANCIA
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO | ¡8713 | 400 | 2190 44.61
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO 0.078 0.67 0.13 0.87
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO | 0877 | 267 | 062 4.16
(Sphaeralcea angustigolia) | HIERBA DEL NEGRO ARBUSTIVO | 0.429 267 | 030 3.40
(Dalea bicolor) DALEA ARBUSTIVO | 2.222 3.33 2.08 7.64
(Trixis angustifolia) CAPITANA ARBUSTIVO | 1676 4.00 1.18 6.85
(Stevia salicifolia) HIERBA DEL BORREGUITO | ARBUSTIVO | 0.117 2.67 0.08 2.87
(Baccharis glutinosa) JARILLA ARBUSTIVO | 0.058 133 | 0.07 1.46
(Opuntia imbricata) CARDENCHE ARBUSTIVO 0.058 133 | 007 1.46
(Simsia amplexicaulis) LAMPOTILLO HERBACEO | 29.961 | 4:67 | 21.03 55.66
(Asclepias linaria) ROMERILLO HERBACEO | 0.039 1333 0.02 1,39
(Piquera trinervia) TABARDILLO HERBACEO | 0.429 267 | 020 3.30
(Solanum elaeagnifolium) TROMPILLO HERBACEO | 1053 | 400 | 049 5.55
(Haplopappus venetus) ESCOBILLA HERBACEO | 0.117 | 267 | 005 2.84
(Brickellia californica) OREGANILLO HERBACEO |_ 3.860 3.33 1.81 9.00
(Jatropha dioica) SANGRE DE GRADO HERBACEO | 15.341 2.67 7.18 25.19
(Gymnosperma glutinosum) _ | NOTA. HERBACEO | 9766 | 400 | 457 18.34
(Abutilon dugesii) ABUTILON HERBACEO | 0.624 2.67 0.29 3.58
(Lantana camara) PEDRO ANTONIO HERBACEO | 1306 3.33 0.61 5.25
(Argemone ochroleuca) CHICALOTE HERBACEO | 0078 | 200 | 002 2.10
(Lepidium virginicum) CHILE DE PÁJARO. HERBACEO | ¡072 | 267 | 025 3.99
(Tithonia tubaeformis) LAMPOTE HERBACEO |_ 0.273 2.00 0.13 2.40
(Solanum rostratum) MALA MUJER HERBACEO | 0.721 2.67 0.17 3.56
(Tagetes lucida) SANTA MARÍA HERBACEO |_ 0.195 1333 0.09 1.62
(Nicotiana glauca) GIGANTE HERBACEO | 0.019 0.67 0.01 0.70
(Salvia microphylla) SALVIA HERBACEO | 0.156 2.00 0.07 2.23
(Gomphrena serrata) BRETÓNICA HERBACEO |_ 0,877 2.67 0.02 3.56
(Bidens odorata) ACEITILLA HERBACEO | 3411 4.00 1.60 9.01
(Mammillaria uncinata) MAMILARIA HERBACEO |_ 0.643 3.33 0.02 3.99
(Amaranthus hybridus) QUELITE HERBACEO | 0351 0.67 0.01 1.03
(Forestiera neomexicana) FORESTIERA ARBOREO | 0.195 0.67 137 2.23
(Opuntia robusta) NOPAL TAPON ARBOREO | 0.643 2.67 3.01 6.32
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO | 0019 0.67 0.09 0.78
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO | 0.936 4.00 4.38 9.31
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO | 0.195 2.00 0.91 3.11 pa
(Prosopis laevigata) MEZQUITE ARBOREO | 1.248 400 | 11:68 16.93
(Acacia farnesiana) HUIZACHE ARBOREO | 1287 4.00 9.03 14.32 al
(Eysenhardthia polystachya) | VARADUZ ARBOREO | 0.799 2.00 3.74 654 e]
(Schinus molle) PIRUL ARBOREO | 0.078 1333 0.36 1.78 !
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

(Forestiera tomentosa) PALO BLANCO ARBOREO | 0078 | 067 | 036 La
100.000 | 100.00 | 100.00 300.00

En el estrato bajo sobresalen las plantas arbustivas y herbáceas por el gran número que se
presenta en la Microcuenca y en el estrato alto sobresalen las especies de tallo leñoso como
Prosopis laevigata, Acacia farnesiana, Eysenhardthia polystachya, para las especies no
maderables se localizan los Nopales y cardenches (Opuntia hyptiacantha, streptacantha,
robusta y imbricata) cubriendo en algunas zonas superficies un poco mas densas
entremezcladas con la vegetación anterior, por lo anterior se puede considerar que el sitio en
la mayor parte de su superficie presentaba una vegetación del tipo Matorral crasicaule, en la
actualidad se presentan varias zonas de este matorral entremezclada con vegetación
secundaria que domina el estrato bajo, aunado a las zonas que se encuentran desprovistas
de vegetación natural (zonas agrícolas, carreteras, caminos, zonas rurales y suburbanas,
líneas CFE etc). Lo que nos indica que es un sitio que ha estado siendo sometida a diversos
impactos lo que ha provocado que en el sitio se encuentre una gran cantidad de vegetación
secundaria y la mayor parte de los elementos arbóreos de tipo leños en varias partes de la
Microcuenca hayan desaparecido o se encuentran en muy baja densidad.

-Página9 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ÍNDICE DE IMPORTANCIA DE LAS ESPECIES PRESENTES EN LA MICROCUENCA

(Forestiera tomentosa)
[Schinus molle)
(Eysenhardihia polystadya)
(Acacia farmesiana)
(Prosopis laevigata)
(Opuntia hyptiacantha)
(Opuntia streptacantha)
(Opuntialeucotricha)
(Opuntia robusta)
(Forestierancomexicana)
[Amaranthus hjbridas)
(Mammillaria uncinata)
(Bidens odorata)
[Gomphrenaserrata)
(Salvia microphylla)
(ticotiana glauca)
(agetes lucida)
(Solanum rostratum)
(Tithonia tubaeformis)
(Lepidium virginicum)
(Argemone achroleucaj
(Lantana camara)

(Abutllon dugesil

==]
q”
ul
E
E
IIA A
AAA

(Haplopappus venetus)
[Solanun elacagnilolium)
(Piquera trinervia)
(ascleptaslinaria)

(Simsla amplesicauli)
(Opuntiaimbricata)
(Baccharis lutinosaj
[Stevia saliifoia)
(Trivisangustilolia)
(Dalea bicolor]
[Sphaeralcea angustigolia)

(Budidlcia pertoliata)

(Budaleia sessillora)

(Mimosa monancistra Benthyj

0.00 10.00 20.00 20.00 0.00 50.00 60.00

-Página9 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
MEMORIA DE CALCULO DEL INDICE DE SHANNON

ESPECIES NOMBRE COMÚN ESTRATO
(Mimosa monancistra Benth) GARRUÑO. ARBUSTIVO | 8411200 0.1871 -0.728 -0.136
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO | 35047 | 0.0008 |-3.108 | -0.002
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO | 394275 | 0.0088 |-2057 | -0.018
(Sphaeralcea angustigolia) HIERBA DEL NEGRO ARBUSTIVO 192757 0.0043 -2.368 -0.010
(Dalea bicolor) DALEA ARBUSTIVO | 998830 | 0.0222 |-1653 | -0.037
(Trixis angustifolia) CAPITANA. ARBUSTIVO 753503 0.0168 -1.776 -0.030
(Stevia salicifolia) HIERBA DEL BORREGUITO | ARBUSTIVO | 52570 | 00012 |-2.932 | -0.003
(Baccharis glutinosa) JARILLA ARBUSTIVO | 26285 | 0.0006 |-3233 | -0.002
(Opuntia imbricata) CARDENCHE ARBUSTIVO | 26285 | 0.0006 |-3233 | -0.002
(Simsia amplexicaulis) LAMPOTILLO HERBACEO | 13466682 | 0.2996 | -0.523 | -0.157
(Asclepias linaria) ROMERILLO HERBACEO | 17523 | 0.0004 |-3409 | -0.001
(Piquera trinervia) TABARDILLO HERBACEO 192757 0.0043 -2.368 -0.010
(Solanum elacagnifolium) | TROMPILLO HERBACEO | 473130 | 0.0105 |-1978 | -0.021
(Haplopappus venetus) ESCOBILLA HERBACEO | 52570 | 0.0012 |-2932| -0.003
(Brickellia californica) OREGANILLO HERBACEO | 1734810 | 0.0386 |-1413 | -0.055
(atropha dioica) SANGRE DE GRADO, HERBACEO | 6895432 | 0.1534 | -0.814 | -0.125
(Gymnosperma glutinosum) | Nora HERBACEO | 4389595 | 0.0977 | -1.010 | -0.099
(Abutilon dugesii) ABUTILON HERBACEO 280373 0.0062 | -2.205 | -0.014
(Lantana camara) PEDRO ANTONIO HERBACEO 587032 0.0131 -1.884 -0.025
(Argemone ochroleuca) CHICALO' HERBACEO | 35047 | 0.0008 |-3.108 | -0.002
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO 481892 0.0107 -1.970 -0.021
(Tithonia tubaeformis) LAMPOTE HERBACEO | 122663 | 0.0027 |-2.564 | -0.007
(Solanum rostratum) MALA MUJER HERBACEO 324182 0.0072 -2.142 -0.015
(Tagetes lucida) SANTA MARÍA HERBACEO 87617 0.0019 -2.710 -0.005
(Nicotiana glauca) GIGANTE HERBACEO | 8762 | 0.0002 |-3:710 | -0.001
(Salvia microphylla) SALVIA HERBACEO | 70093 | 0.0016 |-2807 | -0.004
(Gomphrena serrata) BRETÓNICA HERBACEO | 394275 | 0.0088 |-20057 | -0.018
(Bidens odorata) ACEITILLA HERBACEO 1533292 0.0341 -1.467 -0.050
(Mammillaria uncinata) MAMILARIA HERBACEO 289135 0.0064 -2.192 -0.014
(Amaranthus hybridus) QUELITE HERBACEO 157710 0.0035 -2.455 -0.009
(Forestiera neomexicana) FORESTIERA ARBOREO 87617 0.0019 -2.710 -0.005
(Opuntia robusta) NOPAL TAPON ARBOREO | 289135 | 0.0064 |-2.192 | -0.014
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO 8762 0.0002 -3710 -0.001
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO | 420560 | 0.0094 |-2029 | -0.019
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO | 87617 | 0.0019 |-2:710 | -0.005

-Página9 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

(Prosopis laevigata) MEZQUITE ARBOREO 560747 0.0125 -1.904 -0.024
(Acacia farnesiana) HUIZACHE ARBOREO | 578270 | 00129 | -1891 | -0.024
(Eysenhardthia polystachya) | y ARADUZ ARBOREO | 359228 | 0.0080 |-2097 | -0.017
(Schinus molle) PIRUL ARBOREO | 35047 | 0.0008 |-3.108 | -0.002
(Forestiera tomentosa) PALO BLANCO ARBOREO | 35047 | 0.0008 |-3.108 | -0.002

44947350 -1011

-Página9 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ÍNDICE DE SHANNON DE LAS ESPECIES PRESENTES EN LA MICROCUENCA

INDICEDE SHANNON

[Forestiera tomentosa) 0,002
(Schinus molle), 1 0,002
(Eysenhardehia polystachya). ERE 0.017
(Acacia Farnesiana) II 0.024
(Prosopis laevigata) II 0.024
(Opuntiahyptiacantha). Bm 0.005
(Opuntia streptacantha). IEEE 0,019
(Opuntialeucotricha) 0,001
(Opuntiarobusta) REE 0.014
(Forestierancomesicana) HER 0.005
[Amarantirus hybridus) IE 0,009
(Mammillaria uncinata) IEEE 0.014
(Bidens odorata) E 0.050
[Gomphrena serrata). IE 0.018
(Salvia microphylla) IE 0.004
(Hicotiana glauca) 1 0.001
(Tagetes lucida). HE 0,005
[Solanum rostratum) EEES 0.015
is) HEEE 0,007
(Lepidium virginicumn) E 0.021
(Argemone ochroleuca) 1 0.002
(Lantana camara) III 0.025
(Abutilon dugesil) RI 0.014
(NIPONA 1.099)
Vatropha dci). E 0,125
(Brickellia caifornica) E 0.055
(Haplopappus venetus) mx 0.003

(Tiuhonia tubaelo!

(Solanum elacagnifolium) IE 0.024
[Piquera trinervia) IEEE 0,010
(Asdepias linaria) 1 0.001
[Siro plicis) | 157

[Opunt icata) 0,002

(Baccharis slutinosa) E 0.002

(Stevia salicfolla). 0.003
[Trixis angustifolia) II 0.030.
(Dalea bicolor). E 0,037
(Sphaeralcea angustigolla). IE 0.010
(Buddleia pertoliata) III 0.018.

(Buddleia sessilflor

mn 0.002
A ú<—_——«

-Página9 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Cuadro. Abundancia, Riqueza, Riqueza específica y Índice De diversidad
calculado para la comunidad vegetal del Microcuenca donde se localiza el
proyecto.

RIQUEZA RIQUEZA
ESTIMACIÓN DE | ABUNDANCIA | RIQUEZA ESPECIFICA ESTRATO ESPECIFICA INDICE DE
PARAMETROS DE MARGALEF MEHINIK SHANNON
FLORA EN LA
MICROCUENCA

En base a los datos anteriores, el Índice de diversidad se encuentra en un valor de 1.011,
mientras que la riqueza de especies tiene un máximo de 40 especies identificadas en las
parcelas de muestreo de la Microcuenca. El índice de riqueza específica de Margalef y
Mehinik nos muestra una riqueza específica mediana ya que transforma el número de
especies por muestra a una proporción a la cual las especies son añadidas por expansión de
la muestra. Sin embargo no diferencian la diversidad de comunidades que tienen el mismo n0
de especies y el mismo N, no tiene en cuenta la distribución de los individuos entre especies
y la riqueza en especies depende mucho de la superficie muestreada. Para valores menores
a 2 (total de 2,21 para la Microcuenca) reportados en la riqueza especifica de Margalef son
considerados como relacionados con zonas de baja biodiversidad (en general resultado de
efectos antropogenicas) y valores superiores a 5,0 son considerados como indicativos de alta
biodiversidad.

El índice de diversidad de Shannon de la Microcuenca es considerado de mediano, si
consideramos que lo característico de las zonas áridas y semiáridas de México oscilan entre
0.7 y 1.3 (Montaño et al, 2006). Y por lo regular los valores normales que se presentan en
una zona que no ha sufrido alteraciones en sus condiciones naturales presenta valores de
diversidad (Shannon) entre 1.5-3.5 y raramente son mayores a 5.

Los datos aquí reportados son exclusivamente de las especies que se encontraron en las
parcelas muestreadas, aunque cabe mencionar que durante los recorridos por los diversos
caminos de acceso dentro de la Microcuenca fue posible observar otras especies, que son las
que se reportaron en el listado general inicial de las especies potenciales y observadas en la
Microcuenca.

En el área de estudio no se encontró y no se tienen registros de ninguna especie
catalogada de acuerdo a la NOM-059-SEMARNAT-2010.

Fauna de la Microcuenca

-Página9 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
A nivel mundial, una de las regionalizaciones faunísticas más aceptables es la propuesta por
P. L. Sclater y A.L. Wallace, que divide a América en dos regiones: Neártica y Neotropical,
cuyos límites se encuentran precisamente en territorio mexicano y siguen, de manera muy
irregular, la línea del Trópico de Cáncer.

Esta confluencia de reinos biogeográficos Neártico y Neotropical, sumado a su abrupta
orografía, su diversidad climática y a una intrincada historia geológica, entre otros factores,
han permitido el desarrollo de múltiples ecosistemas que albergan una inmensa riqueza de
especies de plantas y animales

Palmar

Vegetación de desiertos arenosos
Selva baja espinosa. [UN Anfibios
Areas sin vegetación aparente. E] Reptiles

Mezquital O vos

Chaparral
Vegetación halófila [A] Mamíferos

Pastizal natural O Angiospermas
Vegetación hidrófila E] Gimnospermas
Cuerpo de agua E] Pteridofitas
Selva subcaducifolia E] Briofitas
Bosque de encino.
Pastizal inducido (no cultivado)
Bosque mesófilo de montaña
Selva caducifolia
Bosque de coníferas o
1

Matorral xerófilo
Bosque de coníferas y encinos Ta
Selva perennifolia y subperennifolia 1 2

0 0.5 LO 15 20 25 30 35 40 4.5
Especies (miles)

Fuente:
Conabio. La Diversidad Biológica de México: Estudio de País. México. 1998.

Especies de flora y fauna en los ecosistemas del País según el Sistema Nacional de
Información de la Biodiversidad.

México es considerado por ello a nivel mundial dentro de los países con mayor diversidad
biológica o megadiversidad (Toledo, 1988). Ocupa importantes lugares en el mundo, tiene el
primer lugar en reptiles, con 717 especies de las 6,300 clasificadas, de las cuales 574 son
propias del país (53 endémicas y 30 en peligro de extinción); se ubica en el segundo lugar en
diversidad de mamíferos, al contar con 449 de las 4,170 especies existentes, 449 terrestres
(31% en alguna categoría de riesgo y 33% endémicas) y 41 marinas; en anfibios ocupa el
cuarto lugar, con 282 de las 4,184 especies que se han detectado de los cuales el 61% son
endémicos, y en aves ocupa el decimosegundo lugar con 1,150 de las 9,198 clases, de las
cuales el 5% se encuentra en peligro de extinción.

-PáginaD9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

El proyecto que se pretende realizar se encuentra enclavado en la provincia herpetofaunística
de la Eje Neovolcánico, la cual se caracteriza por una alta tasa de endemismo de especies
tanto de reptiles como de anfibios. De igual modo, en cuanto a provincias mastogeográficas,
el proyecto se encuentra inmerso en la provincia Zacatecana.

Sistemas de Innovación y
1 Desarrollo Ambiental S. C.

E Fuera
INEGA, 2000. Marca Geosstogisioa Mun pa! 2000
Casas Androu G. Rina Trulla, Y (1900) Parcias
erpottrarsicas, 2das Macanal de hiso: Vol

Provincias herpetofaunísticas de la República Mexicana.

-Página 1 0 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

. Sistemas de Innovación y
1 Desarrollo Ambiental S. C.

MI Osecrrerso
E Hoyarta
Osxaca Tenacanemse
Serra Madre OccKietal
Sirra Mad Orea

-
105 W

y mw
Provincias mastogeográficas de la República Mexicana.

El área de estudio se encuentra localizada dentro de la Región neártica la cual abarca la
mayor parte de Norteamérica, incluso las zonas áridas y semiáridas de los Estados Unidos y
el centro y norte de México, así como las zonas templadas y frías de las sierras Madre
Oriental y Occidental; y las sierras volcánicas del centro del país.

Los principales ecosistemas mexicanos englobados en esta región son los Matorrales
desérticos, chaparral, pastizal, matorrales semiáridos, bosques templados y matorrales
asociados, en el centro y norte de México.

-Página 1 0 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Especies enlistadas para la Región del Llano y con posible distribución en la
Microcuenca.

ANFIBIOS

No fueron observados dentro de la zona del predio del proyecto, pero dentro de la
zona de influencia del proyecto es factible que se presenten las siguientes
especies:

Lista de las especies de anfibios reportados en la Microcuenca. Los códigos para la categoría
NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A = Amenazada; P =
En peligro de extinción; E = Probablemente extinta en el medio natural. Para la categoría de
Tipo de distribución POT = Potencial en la Microcuenca y POT-PRE =Potencial en el predio

FAMILIA Nombre científico Nombre ENDEMISMO NOM-059- | POT POT-
común SEMARNAT PRE
-2010
Hylidae Hyla arenicolor Sapito de N - Xx Xx
los arroyos
H. eximia Ranita N - Xx Xx
verde
Ranidae Lithobates Rana de los E Pr Xx Xx
montezumae bordos

En la NOM-059-SEMARNAT-2010 aparece una especie de anfibio con distribución en el
Sistema ambiental (Microcuenca). y en el área del proyecto, enlistada como “Sujeta a
protección especial” y se trata de una rana de los bordos (L. montezumae). Es de destacar
que este grupo de vertebrados, están limitados por su alta dependencia de cuerpos de agua
para su reproducción. Dentro de la zona del predio, se localizan 2 pequeños bordos y en la
zona de la Microcuenca si se presentan una gran cantidad de bordos de abrevadero.

-Página 1 0 2
REPTILES

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alte

energías renovables

n

Lista de las especies de reptiles reportados en el área del Sistema ambiental (Microcuenca).
Los códigos para la categoría NOM (NOM-059-SEMARNAT-2010) Pr

Sujeta a protección

especial; A = Amenazada; P = En peligro de extinción; E = Probablemente extinta en el
medio natural. Para la categoría de Tipo de distribución POT = Potencial en la Microcuenca y
OBS =Observada en el predio del proyecto.
DISTRIBU
CIÓN
Nombre NOM-
No. Orden Familia Nombre científico común 059 POT| 0BS
Sceloporus
grammicus x
1 Squamata Phrynosomatidae (Wiegmann, 1828) Lagartija Pr
Sceloporus spinosus Lagartija Xx
2 (Wiegmann. 1828) escamuda
Sceloporus torquatus Lagartijo Xx
3 (Wiegmann, 1828) rasposo
Lagartija de Xx
4 Sceloporus jarrovií collar
Aspidoscelis gularis Xx
(Baird 8 Girard, Xx
5 Telidae 1852) Lagartija llanera
Conopsis nasus Culebra Xx
6 Colubridae (Gúnther, 1858) borreguera
Masticophis Xx
mentovarius
(Duméril, Bibron and Víbora
7 Duméril, 1854) chirrionera
Pituophis deppei Xx
8 (Duméril, 1853) Alicante A
Thamnophis eques Culebra de Xx
9 (Reuss, 1834) agua A
Crotalus molossus Víbora de x
(Baird 8 Girard, cascabel de
10 Viperidae 1853) cola negra Pr
Kinosternon hirtipes Xx
11 | Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon Xx
integrum (Le Conte,
12 1824) Tortuga Pr

Fuente: Elaboración propia con datos de Vázquez y Quintero, 2005 y trabajo de campo.

-Página 1 0 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

En la NOM-059-SEMARNAT-2010, aparecen seis especies de reptiles con distribución en el
área de estudio, enlistadas en dos de las cuatro categorías de riesgo que integran esta
norma. En el grupo de las lagartijas, Sceloporus grammicus está considerada bajo la
Categoría “sujeta a protección especial”. Entre las serpientes se encuentra enlistada en la
Categoría de “sujeta a protección especial” la serpiente de cascabel Crotalus molossus. En la
Categoría “amenazada” se incluye a Pituophis deppei y Thamnophis eques. Las dos especies
de tortugas Kinosternon hirtipes y K. integrum están consideradas como “sujetas a
protección especial”. Ninguna de las especies anteriores se observo dentro de la zona del
predio del proyecto, sin embargo son especies que se reportan en el sistema ambiental por
lo tanto es factible que pudieran estar presentes en la zona de influencia del proyecto.

AVES

Los códigos para la categoría de EST (Estacionalidad) R = Residente permanente; 1 =
Visitante de invierno; V = Residente de verano; T = Transitorio; Acc = Accidental; Intr =
Introducida. Para la categoría de NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección
especial; A = Amenazada; P = En peligro de extinción; E = Probablemente extinta en el
medio natural. Para la categoría de Tipo de distribución POT = Potencial en la microcuenca y

0

OBS =Observada en el predio del proyecto.
NOM-059-
FAMILI NOMBRE NOMBRE ESTACIO
No. | ORDEN A CIENTÍFICO COMÚN NALIDAD LO POT | 0BS
ANSERIFOR | ANSERID | 4. platyrhynchos  |Pato mexicano
1 MES AE R A
GALLIFORM | ODONTO | Callipepla Codorniz
ES PHORIDA | squamata escamosa
2 E R
CICONIFOR | ARDEIDA | Ardea herodías Garzón cenizo Xx
3 MES E R
4 A. alba Garza blanca R Xx
Egretta thula Garceta pie Xx
5 dorado R
Nycticorax Perro de agua Xx
6 nycticorax R
FALCONIFO | CATHAR | Coragyps atratus | Zopilote XxX
7 RMES TIDAE R
8 Cathartes aura Aura R XxX Xx
ACCIPIT | Elanus leucurus Milano cola Xx
9 RIDAE blanca R

-Página

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

10 Accipiter cooperii | Gavilán pollero 1 Pr Xx
Parabuteo Aguililla conejera Xx
11 unicinctus R Pr
12 Buteo jamaicensís | Aguililla cola roja R Xx
FALCONI | Caracara cheriway | Quebrantahuesos Xx
13 DAE R
14 Falco sparverius | Halcón cernícalo R Xx
CHARADRII | CHARAD | Charadrius Tildío Xx
15| FORMES _|RIIDAE vociferus R
RECURVI | Himantopus Avoceta Xx
ROSTRID | mexicanus
16 AE R
SCOLOPA | Actitis macularius | Alzacolita Xx Xx
17 CIDAE I
Limnodromus Playero pico largo Xx
13 scolopaceus I
COLUMBIFO | COLUMBI | Zenaida asiatica Paloma de alas Xx Xx
19 RMES DAE blancas R
20 Z. macroura Paloma huilota R x Xx
21 Columbina inca Torcacita R x Xx
CUCULIFOR | CUCULID | Geococcyx Correcaminos Xx Xx
22 MES AE californianus R
STRIGIFOR | TYTONID | 7yto alba Lechuza de Xx
23 MES AE campanario R
CAPRIMULG | CAPRIMU | Caprimulgus Tapacamino Xx
24| IFORMES |LGIDAE | vociferus gritón R
APODIFOR Aeronautes Vencejo Xx
MES APODIDA | saxatalis
25 E R
TROCHIL | Cynanthus Colibrí pico ancho Xx
26 IDAE _ | /atirostris R
Amazilia violiceps | Colibrí de corona Xx
27 violeta R
CORACIFOR | ALCEDIN | Ch/oroceryle Martín pescador Xx
28 MES IDAE americana americano I
PICIFORME | PICIDAE | Me/anerpes Carpintero frente Xx Xx
29 E aurifrons dorada R
Colaptes auratus | Carpintero alas Xx
30 rojas R
PASSERIFO | TYRANNI | Empidonax Mosquerito Xx
31 RMES DAE mínimus mínimo I
32 Sayornis nigricans | Mosquero negro R x Xx
S. saya Atrapamoscas Xx
33 llanero R
34 Pyrocephalus Cardenalito R x *x

-Página 1

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

rubinus
Pitangus Luis vientebeo Xx
35 sulphuratus R
Tyrannus Tirano Xx x
36 vociferans R
LANIIDA | Zanius ludovicianus | Verduguillo Xx Xx
37 E R
VIREONI | Vireo atricapilla Vireo de gorra Xx
38 DAE negra I
39 V. bellii Vireo oliva 1 x
40 V. huttoni Vireo oliváceo 7 Xx
CORVIDA | Quíscalus Tordo Xx
41 E mexicanus R
42 Corvus corax Cuervo R Xx Xx
Hirundo rustica Golondrina Xx
HIRUNDI tijereta Xx
43 NIDAE v
REMIZID | Auriparus flaviceps | Verdín Xx
44 AE R
TROGLO | Campylorhynchus |Matraca norteña Xx Xx
45 DYTIDAE | brunneicapillus R
Thryomanes Saltaparedes Xx
46 bewickii R
47 Troglodytes aedon |Saltaparedes R Xx
REGULID | Regulus calendula | Regulo Xx
48 AE I
SYLVIDA | Polioptila caerulea | Perlita piis Xx
49 E I X
TURDIDA | 7urdus Mirlo Xx
50 E rufopalliatus R
51 MIMIDAE | Mímus polyglottos | Cenzontle R Xx
Toxostoma Pitacoche Xx Xx
52 curvirostre R
BOMBYCI | Bombycilla Chinito Xx
53 LLIDAE | cedrorum v
PTILOGO | Phainopepla nitens | Capulinero gris Xx Xx
54 NATIDAE R
PARULID | Vermivora celata | Gusanero cabeza Xx
55 AE gris 1
Dendroica Chipe coronado Xx
56 coronata I
57 Wilsonia pusilla Verdín de Wilson 7 Xx
THRAUPI | Piranga flava Tangara encinera Xx
58 DAE R
59 EMBERIZ | Pipilo fuscus Viejita R Xx

-Página 1 0 6

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

IDAE
60 Spizella passerina | Chimbito común R x
61 S. pallida Chimbito pálido 1 Xx
Pooecetes Gorrión torito Xx
62 gramineus I
Chondestes Gorrión maicero Xx
63 grammacus I
Passerculus Gorrión zanjero Xx
64 sandwichensis I
Ammodramus Gorrión chapulín x
65 savannarum I
CARDINA | Cardinalis Cardenal Xx
66 LIDAE cardinalis I
67 C. sinuatus Cardenal gris 1 Xx
68 Passerina caerulea | Gorrión azul R x
ICTERID | Sturnella magna Gorgeador Xx
69 AE norteño R
Molothrus aeneus |Tordo de ojos Xx
70 rojos R
M, ater Tordo cabeza Xx
71 café R
72 Icterus galbula Calandría norteña R Xx
FRINGILL | Carpodacus Gorrión mexicano Xx
73 IDAE mexicanus R
74 Carduelis psaltria | Chirinito R x
Passer domesticus | Gorrión casero R Xx
PASSERI Xx
75 DAE
Fuentes: Howell y Web, 1996; Peterson, 1983; De la Riva y Franco, 2006; Lozano, 2007 y
trabajo de campo.
En la NOM-059-SEMARNAT-2010, aparecen tres especies de aves con distribución en el área
del Sistema ambiental (Microcuenca), enlistadas en dos de las cuatro categorías de riesgo

que integran esta norma. El pato Anas plathyrhynchos diazi, el gavilán Accipiter cooperi y el
aguililla rojinegra Parabuteo unincictus se encuentran enlistadas en la categoría de “Sujeta a
protección especial”.

MAMÍFEROS

Lista de mamíferos reportados en el Sistema Ambiental (Microcuenca). Los códigos para la
Categoría NOM (NOM-059-SEMARNAT-2010) Pr = Sujeta a protección especial; A =

-Página 1 0 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Amenazada; P = En peligro de extinción; E = Probablemente extinta en el medio natural.
Para la categoría de Tipo de distribución POT = Potencial en la microcuenca y OBS
=Observada en el predio del proyecto.

No. | Orden Familia Nombre Nombre NOM- [DIST ¡DIST
científico común 059 POT_|0BS
1 Didelphimorphia |Didelphidae Didelphis Tlacuache
virginiana (Kerr, Xx
1792)
2 |Chiroptera Mormoopidae Mormoops Murciélago Xx
megalophylla
3| Carnívora Canidae Canis latrans (Say, | Coyote Xx
1823)
4 Urocyon Zorra gris Xx
cinereoargenteus
(Schreber, 1775)
5 Felidae Lynx rufus Gato Xx
(Schreber, 1777)  |montes
6 Mustelidae Mephitis macroura | Zorrillo Xx
(Lichtenstein,
1832)
7 Procyonidae Procyon lotor Mapache Xx
(Linnaeus, 1758)
8 | Rodentia Sciuridae Spermophilus Xx
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote Xx
variegatus Xx
(Erxleben, 1777)
10 Muridae Neotoma leucodon | Rata Xx
(Merriam, 1894) magueyera
11 Peromyscus Ratón Xx
manículatus
(Wagner, 1845)
12 | Lagomorpha Leporidae Lepus californicus | Liebre Xx x
(Gray, 1837)
13 Sylvilagus Conejo Xx
auduboní (Baird, x
1858)

Fuente: Elaboración propia con datos de Ceballos y Oliva, 2005; Hesselbach y Pérez, 2001;
De la Riva, 1993 y trabajo de campo.

-Página 1 0 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

CLIMA
Alten  A-TEN2-STA. ROSALIA Y LA SOLEDAD escala 1:13,000
LAA CLIMA-MICROCUENCA coo RENADAS UN
795000 797500 800000 802500 805000
:
| ¿SAN FRANCISCO DE LOS VIVEROS
si Y cdl EA A o
«SANDOVALES (3 TILDIO, El.
s8 E dea Vs Ml E
<M 3
y SAN JERÓNIMO y
j UNIÓN, LA
1 1 8
A 7 BA eE . <q $
795000 797500 800000 802500 805000 3
SIMBOLOGIA CLIMA
PROYECTO
LÍNEA DE BS1kw(w) C(w0)Xw)a
as BS1hw(w) C(w1)(w)a

La totalidad de la zona presenta un tipo de clima de BS1kw(w).

-Página 1 0 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

| en renovables
GEOLOGÍA

Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:13,000 yy
remotas. GEROLO DATUM. WOS8s ZIAN É
798000 800000 802000 804000 806000 808000

0 15 3 6 Kilometers

H + + + + + + + +
SIMBOLOGIA CLAVE GEOLOGÍA
ao o FE
LÍNEADE AS IA cc) po
DOS  Tlge) PU um) K(c1-Quim)

La mayor parte esta dado por el tipo Q(S), y solo una pequeña parte al norte del predio y
línea de conducción pertenece al tipo T(C1)

-Página 1 1 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
MORFOLOGÍA
Alten ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:18,000 N
orga runas MORFOLOGÍA COORDENADA Sun

796000. 798000 y 802000 806000 808000

798000 802000 804000
0 1.25 25 5 Kilometers

IMBOLOGIA MORFOLOGÍA

no Mu [| Llanura de piso rocoso | Superficies de mesetas
LÍNEADE fadas Valle
CONDUCCIÓN [2] Lomerios y cal MA Valle angosto

La totalidad del predio presenta un tipo de Morfología de Llanura de piso rocoso.

-Página 1 1 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
TOPOGRAFÍA
Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:13,000 yy
ad TOPOGRAFIA COORDENADAS: UTM

797500 802500

a CURVAS DE NIVEL CLEON == :

El sitio del proyecto es prácticamente plano sin grandes pendientes, con una altura que va de
los 2060 a los 2010 msnm.

-Página 1 1 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten.

SUELO

MICROCUENCA- SUELO DATUM. WESEA Z1aN,

797500 800000 802500 805000
> = —

Alten  ALTEN2-STA. ROSALIA Y LA SOLEDAD escala -1a.b00 $
energías renovables

4
800000 802500

SUELO
SIMBOLOGIA PEE: IA rarker
| | Planosol 7] reazem [3%] Regosol
EROXECIO, En '  ] Acrisol Fluvisol ' Rendzina
LÍNEADE === 10 Cambisol MA tos: PUN xeroso!
CONDUCCIÓN MN costas ES tario!

El sitio del proyecto presenta en su totalidad un tipo de suelo Planosol Eutrico.

-Página 1 1 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

HIDROLOGÍA

Alte ALTEN 2 -STA. ROSALIA Y LA SOLEDAD £scala 1:13,000 y
en... HIDROLOGÍA COORDENADAS: UTM $
807:

797500 800000 802500

SIMBOLOGIA
PROYECTO (E BORDOS En
A ma ARROYOS AS

El predio ni la línea de conducción de energía, presentan o cruzan alguna corriente ni cuerpo
de agua de importancia, en el predio solo se presentan 2 pequeños bordos de abrevadero, el
bordo que se localiza en la parte de la colindancia noreste, se conservara en el sitio.

-Página 1 1 4.
USO DE SUELO Y

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

VEGETACIÓN

Alten

oerglas renovables

797500

797500

ALTEN 2 -STA. ROSALIA Y LA SOLEDAD escala 1:13,000 N
MICROCUENCA- USO DEL SUELO COORDENADAS: UTM 2

Y VEGETACIÓN DATUM: WGS84 Z13N

802500 805000

807500

800000

800000 802500 805000

SIMBOLOGIA
PROYECTO

LÍNEADE 7
CONDUCCIÓN

USO DEL SUELO Y VEGETACIÓN
1aPr [E vsaen Ml zo
un MI acua
eN [7] vsamc

La zona en general presenta en su mayoría un uso agrícola (IAFP), según la carta de uso de
suelo y vegetación del INEGI serie IV, en particular el predio presentaba en su totalidad un
uso agrícola anterior (antigua huerta de nopales comerciales). En la actualidad solo se
presentan muy pocos ejemplares aislados de esta huerta hacia el interior del predio. En la
parte final donde termina la línea de conducción de electricidad corresponde al predio de
Alten 5 territorio 2, el cual ya cuenta con la autorización en materia de impacto ambiental y

de cambio de uso del suelo en terrenos forestales.

-Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

1V.4 MEDIO SOCIOECONÓMICO

POBLACIÓN.

A partir de la década de los 70's, la ciudad de Aguascalientes y sus poblaciones vecinas
iniciaron un rápido crecimiento, que se intensificó en los 80's, debido a la implementación de
las políticas nacionales de descentralización y apoyo a las ciudades medias, así como por una
intensiva promoción del desarrollo industrial.

Población y tasa de crecimiento media anual para el Municipio de El Llano.

Se Mo ar” porcentaje Tot Porcentaje
01 Aguascalientes 643,419 68 797,010 67
02 Asientos 37,763 4 45,492 4
03 Calvillo | 51,291 5 | 54,136 5
04 Cosío 12,619 1 15,042 1
05 Jesús María | 64,097 7 | 18,828 | 2
06 Pabellón de Arteaga 34,296 4 99,590 8
07 Rincón de Ramos | 41,655 4 | 41,862 | 4
08 ¡San José de Gracia 7,244 1 49,156 4
09 Tepezalá | 16,508 2 | 35,769 | 3
10 Elllano 15,327 2 8,443 1
San Francisco de los
11 Romo 20,066 2 19,668 2
Total 944,285 100 1,184,996 100

Fuente: INEGI, Conteo de Población y vivienda 2000, XIl Censo General de Población y Vivienda 2011, del
estado de Aguascalientes.

-Página 1 1 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Los constantes cambios que suceden en los centros de población atienden fundamentalmente
a los procesos demográficos que están en continuo movimiento y que actúan de manera
directa en la dinámica demográfica, misma que caracteriza las tendencias futuras de
crecimiento.

Relación entre las poblaciones municipales 2011

San José de Gracia " 8,443

Cosío . 15,042

Elllano MM 18,828

Tepezalá Ml 19,668

San Francisco de los Romo MN 35,769
Pabellón de Arteaga MN 41,862
Asientos MN 45,492
Rincón de Romos MN 49,156
Calvillo MN 54,136

Jesús María 99,590
Aguascalientes: NN 797,010

O  100,00(200,000800,000100,000500,000600,000700,000800,000900,000

Fuente: Censos Generales de Población y Vivienda, II Conteo de Población y Vivienda 2011, INEGI.

El municipio de El Llano se divide 143 Localidades, de las cuales las más importantes
presentan poblaciones mayores a 100 habitantes; de un total de 25, el 96% pertenece al
rural, solo Palo Alto (Cabecera Municipal) es población urbana. La población existente en
estos núcleos rurales suman poco más de 9 mil habitantes, esto es casi un 70% de la
población viviendo en estos núcleos.

Los rangos de población que se registraron en este municipio, en su mayoría son poblaciones
pequeñas con pocos habitantes, 14 de de estas se ubican en el rango de 100 a 400, con
porcentajes mínimos de 0.8 a 2.4 con un porcentaje acumulado del 19.1, lo que suma en
total 2566 habitantes.

-Página 1 1 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Son 5 Localidades que se ubican en un rango de 401 a 600 habitantes, cuyas entidades
registran un porcentaje de 3.3% a 4.5% en base a la población total del municipio; solo estos
núcleos presentan una población similar a la categoría anterior acumulando un total de 5117
habitantes en el área rural, con un porcentaje acumulado del 38.2%. El Novillo, La Luz, Santa
Rosa (El Huizache), Ojo de Agua de Crucitas y Los Conos, son de las comunidades mas
importantes del municipio, siendo también de las de mayor población ubicadas en el rango de
601 a 1000 habitantes con porcentajes de 5.4% a 6.9% respecto a la población total del

municipio.
1D NOMBRE
POB

1 El Copetillo R 2060 102 102 0.8 0.8
2 San Agustin 100 R 2005 103 205 0.8 15
3 San Antonio de la Rosa . R 1990 110 315 0.8 23
4 Santa Clara (Las Mieleras) sw R 2010 120 435 09 3.2
5 San Gerónimo R 1960 139 574 1.0 43
6 El Milagro R 2060 150 724 11 5.4
7 Ojo de Agua de Placitas R 2080 160 884 1.2 6.6
8 La Unión (La Paz) R 2000 162 1046 1.2 78
9 El Copetillo (El Moquete) R 2020 190 1236 1.4 9.2
10 San Francisco de los Viveros R 2020 210 1446 1.6 10.8
11 Sandovales R 2000 239 1685 1.8 12.6
12 El Tildio R 2000 274 1959 20 14.6
13 Lomas del Refugio (La Loma) R 1990 287 2246 21 16.8
14 El Terremoto R 2025 320 2566 24 19.1

La Tinaja R

El Retoño R

Montoya R

Francisco Sarabia (La Reforma) R

Lic. Jesús Terán (El Muerto) R
20 El Novillo R 2030 720 5837 5.4 43.5
21 La Luz 601 R 2030 731 6568 5.5 49.0

-Página 1 1 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

2 Santa Rosa (El Huizache) - R 2020 7394 | 6.2 55.2
2 Ojo de Agua de Crucitas 1000 [R 2065 870 8264 | 65 [616
24 Los Conos R 2005 926 9190 6.9 68.6
pa

“Rural

“Urbano

RAN POB: Rangos de población

ALT: Altitud sobre el nivel del mar

POB TOT: Población total de municipio
POB ACUM: Población acumulada

% ABS: Porcentaje absoluto de población
*% ACUM: Porcentaje acumulado

LOCALIDADES Y SU POBLACION SEGÚN TAMAÑO DE LA LOCALIDAD

(AL 17 DE OCTUBRE DE 2005)
MENOS DE
2500 % MAS DE 2 500 %
HABITANTES HABITANTES

RURALES URBANAS
MUNICIPAL
LOCALIDADES 152 8,3 1 4.0
POBLACION 12 452 6 4810 0.6
ESTATAL
LOCALIDADES 1826 100.0 25 100.0
POBLACION 200 866 100.0 864 550 100.0

-Página 1 1 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
PRINCIPALES INDICADORES DEL MUNICIPIO

INDICADOR 2000 2005
POBLACION
Tasa de crecimiento media anual de la población 1990-2000 2.88
Tasa de crecimiento media anual de la población 2000-2005 1.96
Promedio de hijos nacidos vivos 2.57 2.37
Edad Mediana 18 20
Población menor de 15 6318 6 555
Población de 65 años y más 756 919
Relación Hombres-Mujeres 99 100
Razón de dependencia 87.1 78.4
VIVIENDA
Total de Viviendas particuales 3009 3 539
Porcentajes de las viviendas particulares con 3 o más cuartos 74.2 78.3
Promedio de ocupantes por cuarto 1.45 1.32
EDUCACION
Grado promedio de escolaridad de la población de 15 años y
más 5.96 6.45
Porcentaje de la población de 6 a 14 años que sabe leer y
escribir 90.4 90.1

Porcentaje de población de 6 a 14 años que asiste a la escuela 89.5 94.1

VIVIENDA

VIVIENDAS PARTICULARES HABITADAS Y SUS OCUPANTES
(AL 17 DE OCTUBRE DE 2005)

VIVIENDAS
MUNICIPIO 3552 1.4
ESTADO 245 625 100
OUCPANTES
MUNICIPIO 16778 1.6
ESTADO 1061 896 100

-Página 1 2 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

DISTRIBUCION PORCENTUAL DE LAS VIVIENDAS PARTICULARES
SEGUN MATERIAL PREDOMINANTE EN PISOS

(Al 17 de Octubre de 2005)
MM Tierra
9.9 0.7 45
Mi Cemento o Firme
KA Madera, mosaico y otro
material
84.9 MM No especificado

HOGARES
HOGARES SEGÚN SEXO DEL JEFE DEL HOGAR Y NUMERO DE
PERSONAS QUE HABITAN SOLAS EN LA VIVIENDA (Al
17 de octubre de 2005)
JEFE DEL HOGAR 3591 100.0
HOMBRES 2826 78.7
MUJERES 765 21.3
HOGARES UNIPERSONALES 183 5.2 al

a/ Porcentaje tomado respecto al total de las viviendas particulares habitadas (3 552)

-Página 1 2 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

EDUCACION

TASA DE ANALFABETISMO DE LA POBLACION DE 15 AÑOS Y
MÁS POR SEXO, 2005

POBLACION
ANALFABETA TASA
MUNICIPAL 772 7,4
HOMBRES 345 6.7
MUJERES 427 8
ESTATAL 28 689 42
HOMBRES 12 299 3.8
MUJERES 16 390 45

GRADO PROMEDIO DE ESCOLARIDAD DE LA POBLACION DE
15 AÑOS Y MÁS AÑOS (Al 17 de octubre de 2005)

MUNICIPIO 6.5
ESTATAL 8.7
ESTADO UNIDOS MEXICANOS 8.14

ACTIVIDADES ECONOMICAS
Agricultura.

La actividad agrícola en el Municipio experimenta una transformación en los cultivos ya que
ha habido cambios climáticos, en especial en el ciclo pluvial. Son fundamentales los granos
básicos para consumo humano, la vid ha tendido a desaparecer por el problema del precio,
ya que no se alcanza a cubrir los costos de producción. La superficie municipal utilizada para
la agricultura es el 65.70%, Pastizal 28.65%, Bosque 1.5%, Matorral 3.79% y otros 0.36%
Superficie fertilizada, sembrada con semilla mejorada con asistencia técnica, con servicio de
sanidad vegetal y mecanizada en el año agrícola.

-Página 1 2 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Concepto Municipio Porcentaje
Superficie fertilizada 8465 37.83
Superficie sembrada con semilla mejorada 2604 11.54
Superficie con asistencia técnica 935 418
Superficie atendida con servicios de sanidad vegetal 1125 5.03
Superficie mecanizada 20443 91.36
Total hectáreas sembradas 22375 -
Ganadería.

Población Ganadera Según Especie:

Especie Municipio

Bovino 5438

Porcino 2340

Ovino 1141

Caprino 1162

Aves 7578826

Abejas 1038
Cabe resaltar que en los últimos cinco años se ha manifestado un crecimiento constante en la
actividad pecuaria garantizando su abastecimiento para consumo interno. Sector Industrial.
En el Municipio existen pocas industrias, tan solo son Vanguardia en Confecciones de Calidad
S.A. de C.V., Filial de Bordados Maty, Sabropollo, Tubeco y Equinox; aunados pequeños

talleres de confección de ropa y micro empresas familiares. La empresa Vanguardia en
Confecciones de Calidad S.A. de C.V. está ubicada en la cabecera municipal dedicándose a la
confección de ropa para niños, teniendo 126 trabajadores a nivel operario y 26
administrativos, siendo su producto exportado a Estados Unidos. La empresa Sabropollo se
dedica a la crianza de aves de postura y comercialización del producto del huevo y carne
fresca, cuenta con 116 trabajadores, ubicada en varias zonas del Municipio. Tubeco, empresa
recién llegada al Municipio, teniendo una plantilla de 28 trabajadores, dedicada a la
fabricación industrial de vaciados de concreto.

Equinox esta empresa ubicada en el Rancho el 20, emplea a 25 personas y se dedica a la
fabricación de equipo apícola. Sector Comercio. El comercio se lleva a cabo a través de
establecimientos tales como ferreterías, papelerías, farmacia, tiendas de muebles y abarrotes,

-Página 1 2 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
encontrándose en su mayoría en la cabecera municipal. Cabe mencionar que la gente del
Municipio realiza en gran parte sus actividades comerciales principalmente en Aguascalientes
y Palo Alto cabecera municipal.

INFRAESTRUCTURA URBANA Y DE SERVICIOS PUBLICOS.
Agua Potable.

Al igual que en todo el estado el abastecimiento de agua potable en el Municipio de El Llano
representa un gran problema, esto debido al abatimiento de los mantos acuíferos, lo cual
origina que la infraestructura que se tiene que realizar sea cada vez más costosa, esto
sumado a una alta dispersión de la población lo que hace mas complicado él poder llevarle el
líquido. En el Municipio de El llano el abastecimiento se realiza con 20 pozos profundos cuyo
gasto no cubre las necesidades de la población.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO
(AL 17 DE OCTUBRE DE 2005)

DE DRENAJE %
MUNICIPIO 3015 84.9 al
ESTADO 234 759 96.9
DE AGUA ENTUBADA
MUNICIPIO 3370 94.8 al
ESTADO 227 238 93.8

al Porcentaje tomado respecto al total de las viviendas particulares (3 552)

Alcantarillado.

En lo que respecta al servicio de drenaje y alcantarillado, este cuenta con un porcentaje de
un 86% de atención, con respecto al número de viviendas habitadas, por lo cual se pude
mencionar que en cuanto a este servicio el déficit del 14% es originado por la dispersión de
la población. Cabe señalar que la mayor parte de la red de alcantarillado fue construida con
tubo de concreto que no cuenta con junta hermética. Por lo que se deberá considerar la
rehabilitación de estos sistemas, con materiales seguros y duraderos. La mayoría de las
descargas de la red de alcantarillado se hace directamente a arroyos, canales, norias, presas,

-Página 1 2 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
provocando serios daños a la ecología. No se cuenta con sistemas de tratamiento de aguas
residuales que son necesarios para lograr su reutilización y evitar la contaminación.

Electricidad.

Actualmente el Municipio cuenta con una cobertura de energía eléctrica del orden del
95.40%, las áreas de oportunidad más recurrente en este servicio es el mantenimiento del
sistema de alumbrado público, de los aspectos mas importantes a atender no sólo para la
dotación del servicio de energía eléctrica, sino en general para todos los servicios públicos es
el ordenamiento territorial, que tendría impacto en acrecentar el costo-beneficio en las
comunidades, para la ampliación de las redes.

VIVIENDAS PARTICULARES HABITADAS CON SERVICIO

(AL 17 DE OCTUBRE DE 2005)
DE ENERGIA ELECTRICA %
MUNICIPIO 3374 95.0 al
ESTADO 238 639 98.5

a/ Porcentaje tomado respecto al total de las viviendas particulares (3 552)

Pavimentación.

El material predominante en las vialidades es de concreto hidráulico que representa un 20%.
Los otros materiales con los que cuenta la pavimentación son principalmente de concreto
asfalto y piedra bola en empedrados. Se estima que el 80% de las calles se encuentran sin
pavimentación. Cabe mencionar que algunas de estas calles no cuentan con guarniciones y
banquetas. Es decir que la cobertura de urbanización en este rubro en el Municipio es de
30% en buen estado.

Servicios Urbanos.

Los inmuebles correspondientes a este subsistema existentes en el Municipio son: 3
cementerios; ubicados en Palo Alto, La loma del Refugio y Sandovales, 1 comandancia de
policía y 2 gasolineras; los que proporcionan servicios para el buen funcionamiento y
seguridad a la población y abastecimiento de combustibles.

Limpia.

-Página 1 2 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
En la actualidad el servicio de limpia cuenta solamente con un camión recolector. La forma de
recolección es a través de tambos principalmente y algunos contenedores, el barrido es
manual para atender calles, plazas públicas, etc., donde la ciudadanía es responsable de la
limpia de sus espacios. La basura del Municipio es depositada en el Relleno Sanitario de San
Nicolás, en el municipio de Aguascalientes.
Parques y Jardines.

En lo que respecta a parques y jardines existen sobre todo en las principales comunidades,
así como algunas zonas de recreación y esparcimiento.

Panteones.

El Municipio cuenta con tres panteones ubicados en las localidades de Palo Alto, Sandovales y
la Loma del refugio.

Rastros.

En la actualidad el Municipio no cuenta con un rastro, y este servicio se cubre con el rastro
ubicado en el municipio de San Francisco de Los Romo.

Mercados.

Actualmente el Municipio no cuenta con un mercado municipal. La actividad comercial se da
por medio de tiendas de abarrotes y tianguis que se instalan principalmente en la cabecera
municipal.

Comunicaciones.

En comunicaciones se cuenta con líneas telefónicas disponibles en la mayoría de las
localidades del Municipio, mediante caseta telefónica, y en la cabecera municipal con línea
disponible en la mayoría de las viviendas.

Recreación.

En el aspecto recreativo se cuenta con un Jardín Principal en la cabecera municipal con una
superficie de 2,703 m?, así como áreas verdes en otros puntos. También se cuenta con un
Lienzo Charro en el que se realizan actividades propias de la charrería o fiestas taurinas en
temporada de feria y otras celebraciones.

Deporte.

-Página 1 2 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Para llevar acabo las actividades deportivas actualmente en la cabecera municipal existen 2
canchas deportivas, una al lado oriente del Jardín principal en la cual se practica el básquet-
bol y el voleibol, la cual tiene una superficie de 523 m2, y una Unidad Deportiva al sur del
poblado con una extensión de 8 has.

En el resto de las localidades del Municipio se tienen otros espacios que no han sido
documentados, que permiten realizar actividades deportivas.

Administración Pública.

Existen oficinas de Gobierno Federal como la SAGARPA y oficinas de Gobierno Estatal como la
Procuraduría General y Justicia, Ministerio Publico, y juez mixto menor, y una plaza
comunitaria. Las oficinas del registro civil se encuentran tanto en la cabecera municipal como
en la localidad de Sandovales.

Fuente: PLAN MUNICIPAL DE DESARROLLO DEL LLANO, AGUASCALIENTES.

-Página 1 2 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

' , ' energías renovables
V. IDENTIFICACIÓN, DESCRIPCIÓN Y EVALUACIÓN DE LOS IMPACTOS
AMBIENTALES

V.1 Metodología para evaluar los impactos ambientales.

Toda acción desarrollada por el hombre implica cierta alteración del medio ambiente, debido
a los impactos físicos sobre los sistemas naturales presentes en el escenario donde se
desarrolla o a la interferencia que produce con las actividades y sistemas humanos
existentes.

El objetivo principal de todo MIA es identificar y valorar los impactos ambientales, tanto
negativos como positivos, de potencial ocurrencia a partir del desarrollo de una acción dada
sobre un medio (físico, biológico y social) determinado, con el fin de establecer medidas de
mitigación, atenuación y/o supresión de los impactos ambientales negativos de mayor
significación o trascendencia.

Existen numerosos métodos para el desarrollo del MIA, basados en diferentes formas de
tratar, analizar y ordenar la información de base disponible, ajustándose, en mayor o menor
medida, a cada caso en particular.

Por lo general, se utilizan métodos clásicos, de reconocida aplicabilidad, dotados de
modificaciones o adaptaciones a cada proyecto en particular, con énfasis en las condiciones
regionales del medio donde se desarrollarán las acciones analizadas.

El Proyecto, estará conformado por distintas instalaciones y operaciones, que impactarán en
forma diferencial sobre cada uno de los factores que componen el medio ambiente
circundante, y que merecen un tratamiento particularizado y detallado.

Por una parte, se construirán instalaciones fijas y móviles, permanentes (tiempo medido en
término de décadas) y transitorias (tiempo medido en término de meses), involucrando la
afectación de superficies variables de terreno. Por otra, se ha proyectado la construcción de
estructuras en superficies más o menos equidimensionales y estructuras lineales.

En ambos casos, tal como se verá en adelante, se aplicará una metodología de evaluación de
impacto ambiental de estricto corte matricial, cromáticas, de doble entrada.

A las estructuras lineales, se les aplicará la misma metodología matricial, pero con un claro
sustento a partir de la información ambiental de línea de base obtenida en las tareas de
campo y gabinete previas.

-Página 1 2 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Se desarrolla a continuación, la metodología de evaluación del impacto ambiental aplicada.

Desarrollo Metodológico

Durante el desarrollo del proyecto se desarrollarán diferentes actividades, que involucran las
siguientes instalaciones y áreas de operaciones, sometidas al proceso de evaluación de
impacto ambiental:

De esta manera, se evaluarán las etapas de acuerdo con el siguiente detalle:

. Etapa de Construcción (Incluye la Preparación).
. Etapa Operación (Incluye el Mantenimiento).
. Etapa de Abandono.

Se entiende por Etapa de Preparación y Construcción a las acciones tendientes a la
preparación del terreno, construcción de instalaciones transitorias, etc., que se desarrollan
durante un breve y acotado período de tiempo, medible en término de meses.
Aproximadamente será de 12 meses.

Se entiende por Etapa de Operación y Mantenimiento a las acciones que se desarrollan
durante la operación, normal o no, de la Empresa, las instalaciones construidas, involucrando
períodos extendidos de tiempo, generalmente medible en término de décadas.

Se entiende por Etapa de Abandono, que una vez superada la vida útil de los elementos que
componen la planta fotovoltaica (40 años aproximadamente), se pueden realizar 2
alternativas para tratar esta Etapa:

. Alternativa principal: sustituir los elementos principales de la planta fotovoltaica
por unos nuevos y continuar con la explotación de la central durante otro periodo de
tiempo similar, aprovechando las infraestructuras del proyecto inicial, siempre y cuando la
situación económica lo permita.

. Alternativa secundaria: En caso de resultar inviable la continuidad de la
explotación de la central, se procederá al desmantelamiento de las instalaciones para que
se pueda utilizar el terreno para el desarrollo de otro tipo de actividad industrial siempre
que fuera posible.

El desarrollo secuencial de la metodología de la MIA aplicada contempla las siguientes
etapas:

-Página 1 2 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
. Identificación de Acciones del Proyecto impactantes.
. Identificación de Factores Ambientales impactantes.
. Confección de matrices.
. Identificación y valoración de impactos ambientales.
. Caracterización de los impactos ambientales identificados y valorados.
Identificación de Medidas de Mitigación.

>0000w

a. Identificación de Acciones del Proyecto impactantes.

Se define como Acción de un proyecto dado a las actividades y operaciones que a partir de él
se desarrollan y que se suponen causales de posibles impactos ambientales.

La información suministrada por la empresa solicitante así como por la Compañía encargada
de realizar las obras de construcción con respecto de las particularidades del Proyecto,
sumada al conocimiento y experiencia acumulados por MAPLE en el desarrollo de
evaluaciones similares, han permitido la elaboración inicial de una serie de listas de chequeo,
conteniendo las Acciones de cada actividad con potencialidad de generar impactos
ambientales.

Estas listas de chequeo fueron elaboradas en forma independiente para cada uno de las
etapas evaluadas y para las diferentes fases de cada uno de ellas (construcción, operación y
abandono), de acuerdo con lo mencionado en forma precedente.

La mayoría de las Acciones identificadas, potenciales generadoras de impactos ambientales,
se encuentran presentes en las listas de chequeo de las diferentes etapas, dado que se trata
de prácticas convencionales u operaciones habituales, de reconocida eficacia en el desarrollo
de obras civiles y el montaje de estructuras e instalaciones.

Complementariamente, se agregan las Acciones específicas de cada etapa, en la fase que
corresponda, permitiendo la evaluación más detallada de cada caso en particular.

b. Identificación de Factores Ambientales impactantes.

Los Factores Ambientales son el conjunto de componentes del medio ambiente físico natural
(aire, suelo, agua, etc.) y del medio ambiente social (relaciones sociales, actividades
económicas, etc.), susceptibles de sufrir cambios, positivos o negativos, a partir de una
Acción o conjunto de acciones dado.

-Página 1 3 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
El conocimiento de las condiciones ambientales locales, tanto en sus aspectos físicos como
sociales, proporcionado por las líneas de base ambientales confeccionadas a partir de las
tareas de campo y gabinete realizadas, han permitido la elaboración de otra serie de listas de
chequeo, referidas a los Factores Ambientales, locales y regionales, potenciales receptores de
los impactos que se pudieran generar a partir de la construcción, operación y abandono de
las instalaciones y estructuras que componen cada una de las etapas analizadas.

Las 3 Etapas se desarrollan dentro de un ambiente de relativa uniformidad climática,
topográfica, hidrológica, biológica y antrópica, involucrando una superficie total de
dimensiones contenidas. Por esta razón, las etapas, en sus diferentes fases de desarrollo,
comparten la evaluación a partir de los mismos Factores Ambientales.

c. Confección de matrices.

Las dos series de listas de chequeo mencionadas, de Acciones de cada etapa y de los
Factores Ambientales involucrados, se han relacionado entre sí a través de la aplicación de
técnicas matriciales.

Para ello, sobre la base de las Matrices de Leopold, se diseñaron matrices “ad-hoc”, de doble
entrada, cromáticas, relacionando las acciones del proyecto con los factores ambientales
susceptibles de ser impactados por las mismas.

De esta manera, para las 3 etapas, en sus diferentes fases de desarrollo, se ha obtenido 1
matriz básica, a partir de la cual, por intersección de sus componentes (filas y columnas), se
establecerán sus interrelaciones.

Tal como se mencionara anteriormente, las matrices básicas comparten los Factores
Ambientales y una gran parte de las Acciones identificadas. De esta manera, acciones
equivalentes, generadas a partir de las diferentes etapas, desarrolladas bajo condiciones
naturales y sociales de relativa uniformidad, tendrán un tratamiento similar, con ajustes
menores según la realidad temática específica, sobre todo en cuanto a sus intensidades y
atributos específicos.

d. Identificación y valoración de impactos ambientales.

Sobre la base de las matrices básicas confeccionadas, por intersección de sus componentes
(filas y columnas), se establecerán las interrelaciones entre las Acciones identificadas y los
Factores Ambientales, determinando aquellos cruces significativos la posibilidad de
ocurrencia de un impacto ambiental dado.

-Página 1 3 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
El análisis pormenorizado de cada impacto identificado, permitirá establecer su Carácter e
Intensidad.

El Carácter de un impacto ambiental determinado está dado por su condición de beneficioso
o pernicioso respecto de la situación ambiental previa, tanto en los aspectos relacionados con
el medio ambiente físico como social.

De esta manera, tenemos:

. Positivos (+) — impacto beneficioso, mejora la situación del medio analizado.
. Negativos (-) — impacto negativo, alteración o pérdida de calidad ambiental.

La intensidad de un impacto ambiental se define como el grado de incidencia de la Acción
analizada sobre un Factor Ambiental dado.

Para la presente MIA se ha adoptado el criterio de valorar los impactos ambientales en forma
relativa, de acuerdo con el siguiente detalle:

. Leve - con repercusiones poco apreciables.
. Moderado - con repercusiones apreciables.
. Significativo - con repercusiones notables.

Se han utilizado gamas de colores (matrices cromáticas) por su accesible manejo y directa
interpretación. En ellas, el carácter de los impactos ambientales está identificado con colores,
gradados según su Intensidad, codificando además en forma numérica superpuesta la
misma.

e. Caracterización de los impactos ambientales identificados y valorados.

Los impactos ambientales identificados y valorados en forma previa, han sido analizados con
el fin de establecer sus atributos y características.

Para cada uno de ellos se han establecido los siguientes atributos:
Efecto: Tipo de relación entre la causa y el efecto producido.
. Directo: con repercusión directa.

. Indirecto: efecto de una acción sobre un factor primario, relacionado directamente
con el estudiado.

-Página 1 3 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Reversibilidad: Referido a la posibilidad de retorno al estado inicial, en forma parcial o
total, una vez cesada la acción que le da origen.

. Reversible: es posible el retorno al estado inicial.
. Irreversible: no es posible prácticamente el retorno al estado inicial.

Recuperabilidad: Referido a la posibilidad de recuperación, total o parcial, por medios
humanos, una vez cesada la acción que le da origen o por medio de medidas de mitigación
específicas. Resulta aplicable sólo a los impactos ambientales negativos.

. Inmediata: posible en un breve plazo.
. Mediano plazo: posible a mediano plazo.
. Irrecuperable: no es posible la recuperación.

Para su representación se confeccionarán, sobre la base de las matrices de identificación y
valoración, matrices adicionales donde se representará, en forma codificada, la
caracterización de cada uno de ellos, de acuerdo con el detalle anteriormente mencionado.

En una primera serie de matrices se volcará, para cada una de las etapas y fases, la
información relativa a los siguientes atributos: efecto, reversibilidad y recuperabilidad.

De esta manera, el MIA quedará conformada por 2 matrices, involucrando las 3 etapas y sus
diferentes fases de desarrollo.

f. Identificación de Medidas de Mitigación.

El proyecto contempla una serie de medidas de mitigación desarrolladas con el fin de
proporcionar la sustentabilidad ambiental del mismo, a través de la limitación o
neutralización de las consecuencias indeseadas que pudieran producirse a partir de su
desarrollo.

Las medidas aplicables pueden ser de tipo tecnológico u operativo, habiendo sido elaboradas
en forma conjunta con los diseñadores del Proyecto, sobre la base de los resultados de la
evaluación de los impactos ambientales de potencial ocurrencia.

Para su interpretación, se ha diseñado una matriz de mitigación, donde se relacionan las
medidas de mitigación, atenuación y/o supresión de los impactos ambientales negativos, de
potencial ocurrencia y mayor significación, con los Factores Ambientales asociados.

-Página 1 3 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

-Página 1 3 4
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ComoNoo3,
53021 |
Lisa vuol|
vay
won
vos
on
vesomy

ano ABC

DIED INOO ME
E

TEN

EDO A OSOS:
EXE

IAS INTA
SOTO

TAE 0005 003%
vrozon|

SE
AY
Sano

NOD YaN VES

PELOS

ICO
o

ONDAS:
NDS DADA CO
TNONIN VES

OVIEDO SON:
SANTOS SOS
ENEE
NLSTEUV OMS:
OSMA ONDA
DE
E
En
ODO

mor

EEE

CID OA

IMELACIÓN

NOIDONHISNOO ANOIOVEVAZ4A

En

—

CA

EI

Bn
AE DOLO eee
CR

ONZIIMINZINVILA NOIOVE ZO

ONOgNVAV

E CG E E E IG

ul
a
7
7

E

a

onuxoianos [EJ
E

OVOISNZLNI

-Página 1 3 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

E eE ATTGÓN E
E E
E 2 a

> [E

»

A

Elk

E BEI EBRS | ERRE E PRRERRE || Bébes
E Bl || Pres y BRBERA || Bl naco: E
Bl E E a
a

l ls 8

E
a
dale E EEE TOD NETAESTRCTURA E
E El Els E
18] El lo] [o] pel

Els 8 BE 3 LT. sustrución oe paneLes soLanes [E

EEN El

[lal

ETE
El|E B bisroscionnenesmuos

V.2. Comentarios y Síntesis de los resultados obtenidos

-Página 1 3 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
e Etapa de preparación del terreno y construcción.

Los impactos analizados se distribuyen de la siguiente manera:

Leves 100.00 %
Moderados 00.00 %
Significativos 00.00 %
Leves 33.33 %
Moderados 7.84 Y
Significativos 58.83 %

La totalidad de los impactos negativos son de baja intensidad, asociados mayoritariamente
con los Factores Ambientales correspondientes al medio ambiente físico — natural. Por otra
parte, los impactos positivos se encuentran nivelados en sus tres intensidades leves,
moderadas y significativos, estos últimos con un porcentaje un poco mayor, encontrándose
asociados con Factores Ambientales correspondientes al medio ambiente social
principalmente.

Lo antes expuesto evidencia que en cuanto a la proporción de impactos negativos versus los
positivos, estos últimos presentan mayor peso si comparamos su intensidad.

En lo que hace a sus atributos, puede mencionarse que en los impactos negativos son en su
totalidad de efecto directo, la totalidad son de carácter reversible y con posible
recuperabilidad en forma inmediata o en el mediano plazo.

Los impactos ambientales positivos se presentan en su totalidad como de efecto directo. La
Casi totalidad de los mismos son de carácter reversible (generación de empleos temporales
en su mayoría).

Se encuentran impactos positivos con permanencia de efecto breve, extendido e inclusive
algunos permanentes, de extensión predominantemente regional, por encontrarse
directamente asociados con los aspectos sociales, económicos y de infraestructura regional.

Los impactos negativos al ser en su totalidad de intensidad leve no generan puntos críticos.
En esta etapa no está por demás poner atención a los impactos negativos asociados con el

aumento del nivel de ruido, el aumento de emisiones a la atmosfera por uso de maquinaria y
de calidad del aire por levantamiento de polvos.

-Página 1 3 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
e Etapa de operación y mantenimiento.

Los impactos analizados se distribuyen de la siguiente manera:

Leves 100.00 %
Moderados 00.00 %
Significativos 00.00%
Leves 43.33 %
Moderados 46.67 %
Significativos 10.00 %

La totalidad de los impactos negativos son de baja intensidad, asociados mayoritariamente
con los Factores Ambientales correspondientes al medio ambiente físico-natural. Por otra
parte, gran parte de los impactos positivos presentan intensidades Leves y Significativos,
encontrándose asociados con Factores Ambientales correspondientes al medio ambiente
social.

Lo antes expuesto evidencia quela matriz se encuentra equilibrada en cuanto a la proporción
de impactos negativos versus los positivos.

En lo que hace a sus atributos, puede mencionarse que en los impactos negativos son en su
totalidad de efecto directo, la totalidad son de carácter reversible.

La Fase de Operación implica, por sí misma, la extensión de los tiempos de operación,
determinando una permanencia extendida de los efectos.

Los impactos ambientales positivos se presentan en su totalidad como de efecto directo, sin
existir presencia de efecto indirecto.

Los impactos negativos que merecen atención son en su totalidad leves, asociados con
interferencia sobre el paisaje y por la posible sustitución de equipos dañados.

-Página 1 3 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

e Etapa de Abandono.

Los impactos analizados se distribuyen de la siguiente manera:

energías renovables

Leves 100.00 %
Moderados 00.00 %
Significativos 00.00 %
Leves 100.00 %
Moderados 00.00 %
Significativos 00.00 %

La totalidad de los impactos negativos y positivos son de
ambientales leves).

baja intensidad (impactos

Lo antes expuesto evidencia que pueden existir mayor cantidad de impactos negativos versus
los positivos, sobre todo aquellos relacionados con el movimiento y desmantelamiento de
todos los equipos, pero solo si no se siguen los lineamientos del Programa de

Desmantelamiento que se anexa.

Los impactos ambientales positivos se presentan en su totalidad como de efecto directo, sin

existir presencia de efecto indirecto.

-Página 1 3 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

TABLAS CON IDENTIFICACIÓN Y DEFINICIÓN DELOS IMPACTOS, ACTIVIDAD QUE

LOS PRODUCEN, ELEMENTOS NATURALES SOBRE LOS QUE INCIDEN, Y EFECTOS Y
CONSECUENCIAS PARA CADA ETAPA DEL PROYECTO:

-Página 1 4. 0
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

MANIFES

ETAPA DE PREPARACIÓN Y CONSTRUCCIÓN

IDENTIFICACIÓN ACTIVIDAD ELEMENTO NATURAL EFECTO DEFINICIÓN Y
DEL IMPACTO QUE LO SOBRE EL QUE INCIDE CONSECUENCIA
PRODUCE
Retiro del suelo Despalme Suelo Negativo | Pérdida mínima y parcial de suelo y flora,
vegetal en la zona Aire afectación parcial de la infiltración generación
donde va la Agua momentánea de humos y partículas en el
infraestructura , bases Flora medio ambiente, ruido, presencia de polvos y
de los postes de la Fauna sedimentos que pueden ser arrastrados por
conducción de acciones del viento y agua hacia los cuerpos
electricidad y los de agua de la zona. Afectación a la fauna
soportes que sostienen por la presencia de ruido y la presencia de
los Paneles aguas residuales.

Movimiento del suelo Nivelación Suelo Negativo | Perdida mínima y parcial de suelo y flora,
en algunas zonas del Aire pérdida parcial de la infiltración y
proyecto y donde se Agua compactación, alteración de mínima de los
requiera Flora patrones de escurrimientos, generación
Fauna momentánea de humos y partículas en el

medio ambiente, ruido, presencia de polvos y
sedimentos que pueden ser arrastrados por
acciones del viento y agua hacia los cuerpos
de agua de la zona. Afectación a la fauna
por la presencia de ruido, presencia de
aguas residuales.

Operación de la Maquinaria, Suelo Negativo | Generación momentánea de humos y
maquinaria y equipo, — | equipo y personal Aire partículas en el medio ambiente, ruido,
Derrame accidental de Agua compactación del suelo, contaminación del

algún aceite, Fauna suelo o agua por algún derrame accidental.
combustible Presencia de residuos sólidos urbanos,

Afectación a la fauna por la presencia de la
maquinaria y el ruido, presencia de aguas

residuales.
Movimiento de Construcción de Suelo Negativo | Perdida mínima y parcial de suelo y flora,
materiales pétreos y infraestructura Aire compactación y generación momentánea de
del suelo donde va la — | (caseta, almacén Flora humos y partículas en el medio ambiente,
infraestructura general, Agua generación de residuos sólidos urbanos y de
sanitarios, postes manejo especial, presencia de aguas
de conducción de residuales.
electricidad)
Presencia de Instalación de Paisaje Negativo — | Modificación del paisaje actual. Se realizará
infraestructura Paneles, postes y de la manera más integrada posible con el
calves de la línea paisaje actual.
de conducción de
electricidad e
infraestructura de
apoyo
Acciones socio- Requerimiento de Economía y Sociedad Positivo Se van a invertir alrededor de 70 millones de
económicas diversos servicios dolares en el proyecto, lo que tendrá un
y el uso final del efecto importante sobre la economía y la
sitio sociedad: requerimiento de servicios, salud

pública y medio ambiente, generación de
empleos, importante Plusvalía, atractivo
turístico, calidad de vida, formación y
educación en energías renovables, etc. El
proyecto — posicionará al Estado de
Aguascalientes, y al Municipio de El Llano,
como uno de los principales generadores de
energía solar fotovoltaica de México, lo que
tendrá efectos positivos de imagen y
económicos.

-Página 1 4. 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ETAPA DE OPERACIÓN Y MANTENIMIENTO

IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y
DEL IMPACTO QUE LO NATURAL CONSECUENCIA
PRODUCE SOBRE EL
QUE INCIDE

Operación de Maquinaria, Suelo Negativo Generación momentánea de humos y
maquinaria y equipo en equipo y Aire partículas en el medio ambiente, ruido,
el mantenimiento y personal Agua compactación del suelo, contaminación del
vigilancia, Derrame suelo o agua por algún derrame accidental
accidental de algún o por la presencia de aguas residuales. Uso
aceite, combustible de agua para la limpieza de los paneles.

Presencia de residuos sólidos urbanos y de
manejo especial.

Presencia de Presencia de Paisaje Negativo Modificación del paisaje actual. Se realizará
infraestructura Paneles, líneas de la manera más integrada posible con el
de conducción paisaje actual.
de electricidad
e
infraestructura
de apoyo

Acciones socio- Requerimiento Economía y Positivo Requerimiento de servicios, mejoramiento
económicas de diversos Sociedad de las condiciones de salud pública de la
servicios y el región y el medio ambiente al generar
uso final del energía limpia, generación de empleos,
sitio Plusvalía, atractivo turístico, aumento en la

calidad. de vida en la región, formación y
educación en energías renovables y
beneficios_en la Economía regional.

ETAPA DE ABANDONO ALTERNATIVA PRINCIPAL (CONTINUAR CON EL USO

-Página 1 4. 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ACTUAL AL TÉRMINO DE LOS 40 AÑOS DE VIDA Y LA CONTINUACIÓN DEL
PROYECTO RENOVANDO SOLO LA INFRAESTRUCTURA QUE SE VAYA

DETERIORANDO)
IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y CONSECUENCIA
DEL IMPACTO QUE LO NATURAL
PRODUCE SOBRE EL
QUE INCIDE
Operación de Maquinaria, Suelo Negativo Generación momentánea de humos y
maquinaria y equipo en equipo y Aire partículas en el medio ambiente, ruido,
el mantenimiento y personal Agua compactación del suelo, contaminación del
vigilancia, Derrame suelo o agua por algún derrame accidental
accidental de algún o por la presencia de aguas residuales. Uso
aceite, combustible de agua para la limpieza de los paneles.
Presencia de residuos sólidos urbanos y de
manejo especial.
Presencia de Presencia de Paisaje Negativo — | Modificación del paisaje actual. Se realizará
infraestructura Paneles, líneas de la manera más integrada posible con el
de conducción paisaje actual.
de electricidad
e
infraestructura
de apoyo
Acciones socio- Requerimiento Economía y Positivo Requerimiento de servicios, mejoramiento
económicas de diversos Sociedad de las condiciones de salud pública de la
servicios y el región y el medio ambiente al continuar
uso final del generando energía limpia, generación
sitio empleos, Plusvalía, atractivo turístico,
aumento en la calidad de vida en la región
formación y educación en energías
renovables y beneficios en la Economía
regional.

ETAPA DE ABANDONO ALTERNATIVA SECUNDARIA (RETIRO DE LA

-Página 1 4. 3
MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

INFRAESTRUCTURA Y CONTINÚA EL USO ACTUAL INDUSTRIAL)

IDENTIFICACIÓN | ACTIVIDAD ELEMENTO EFECTO DEFINICIÓN Y CONSECUENCIA
DEL IMPACTO QUE LO NATURAL
PRODUCE SOBRE EL
QUE INCIDE
Desmantelamiento Maquinaria, Aire Negativo Generación momentánea de humos y
equipo y Suelo partículas en el medio ambiente, ruido,
personal Agua presencia de polvos y sedimentos que
pueden ser arrastrados por acciones del
viento y agua hacia los cuerpos de agua de
la zona. Presencia de aguas residuales.
Operación de la Presencia de Suelo Negativo — | Generación momentánea de humos y
maquinaria y equipo, — | Paneles, líneas Aire Positivo partículas en el medio ambiente, ruido,
Derrame accidental de | de conducción Agua compactación del suelo, contaminación del
algún aceite, de electricidad Fauna suelo o agua por algún derrame accidental.
combustible e Paisaje Presencia de residuos sólidos urbanos.
infraestructura Afectación a la fauna por la presencia de la
de apoyo maquinaria y el ruido. Modificación positiva
del paisaje al retirar la infraestructura.
Acciones socio- Requerimiento Economía y Positivo Requerimiento de servicios, generación
económicas de diversos Sociedad negativo empleos temporal, deterioro Economía
servicios y el regional al retirar la inversión en el sitio.
uso final del
sitio

-Página 1 4. 4.
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

y energías renovables
VI. MEDIDAS PREVENTIVAS Y DE MITIGACIÓN DE LOS IMPACTOS
AMBIENTALES

El presente capítulo propone las medidas de mitigación que se consideran más apropiadas
para atender los impactos a través de distintas modalidades de actuación, esto es mitigación,
control, restauración y restitución. Cuando el tipo de impacto lo permite se valora la eficacia
de la medida planteada pues es posible hacer esto en todos los casos, debido a que existen
impactos ambientales cuya valoración depende de un conjunto de criterios cualitativos.

Las medidas, en algunos casos como el de los impactos a la atmósfera, podrán aplicarse
simultáneamente a la generación del impacto, mientras que en otros como el suelo, la
topografía y el paisaje, la aplicación de las medidas de mitigación deberá aguardar algún
tiempo e incluso esperar hasta la conclusión de la vida útil del proyecto

De acuerdo con el análisis, donde se observan los impactos ambientales que afectan en
mayor medida a los factores del medio ambiente.

Se presentan a continuación las medidas:

-Página 1 4 5
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ATMÓSFERA

Impacto

Presencia de humo y polvo

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar y/o disminuir la presencia de polvo y humos acelerados que puedan afectar el
microclima y la calidad del aire en la zona del proyecto y zonas aledañas.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

e Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la colocación
de paneles como para la instalación de los postes de la conducción de las líneas eléctricas.

+ Controlar las emisiones asegurando que el equipo y maquinaria deberán estar sujetos a
un mantenimiento periódico de acuerdo con las especificaciones técnicas operando para
cumplir con límites de calidad de aire. Esta medida permitirá obtener una combustión
completa, un funcionamiento adecuado de los equipos y una reducción en los niveles de
ruido; además se tendrá la obligación de realizar un autocontrol de las emisiones de su
maquinaria, equipo y vehículos durante las etapas de construcción y mantenimiento
verificando que dichas emisiones se encuentren dentro de las normas.

+ Evitar polvo; trabajando en horarios diurnos, regando los caminos de acceso y los sitios
donde se realice construcción civil y obligando a los camiones que trasporten algún material
a cubrir con lonas durante las etapas de preparación y construcción.

En etapa de Operación y Mantenimiento:

+ Control de ruido asegurando que el equipo y maquinaria deberán estar sujetos a un
mantenimiento periódico de acuerdo a las especificaciones técnicas. Esta medida permitirá
obtener un funcionamiento adecuado de los equipos y una reducción en los niveles de ruido
en esta etapa.

Ubicación

En el total de la superficie del proyecto.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará en mayor proporción
durante el proceso de preparación y construcción, y disminuirá en gran medida durante la
etapa de operación y mantenimiento.

Cuantificación

Escasa presencia de polvos y humos en la zona del proyecto, disminución del ruido por la
presencia de la maquinaria y equipo, mediante las medidas de mitigación propuestas.

SUELO

Impacto

Aceleración del proceso de erosión

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar y/o disminuir posibles procesos erosivos acelerados que puedan afectar a la
superficie del proyecto y zonas aledañas

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

e Limitar las áreas a ser despalmadas a lo estrictamente necesario tanto para la
colocación de paneles como para la instalación de los postes de la conducción de las
líneas eléctricas.

+ El volumen de tierra vegetal a remover para la construcción de la infraestructura será
depositado en sitios que por su pendiente y localización no representen un riesgo para su
perdida por acción del viento, agua o maquinaria.

e La tierra vegetal será reutilizada en algumas zomas del mismo predio para su

-Página 1 4. 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

mejoramiento.

+ La Erosión y pérdida de suelo serán mínimas, debido a las medidas de mitigación
propuestas (mínimo despalme, dejar las gramíneas y plantas herbáceas de bajo tamaño,
que no interfieran con la zona de los paneles solares y líneas de conducción eléctrica).

No existen Acciones de mitigación en la etapa de Operación y Mantenimiento ya que no es
posible que este impacto se genere en esta fase.

Ubicación

En el total de la superficie del proyecto, con mayor intensidad en las zonas donde se
construirá el sellamiento por la infraestructura.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de
preparación y construcción.

Cuantificación

Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de
forma permanente debido a la construcción; el resto se conservará o recuperará por las
acciones del sistema de anclaje de los paneles y de los postes de las líneas eléctricas que
involucran solo pequeñas partes de despalme, además de la conservación, en la medida
de lo posible, de la vegetación herbáceas y de las gramíneas.

Impacto

Tipo de Medida

Perdida del suelo

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la ocurrencia del impacto y en los casos en que sea inevitable, atenuar o revertir el
efecto negativo.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

+ Las actividades de despalme se solo en las áreas estrictamente necesarias.

+ Para evitar erosión eólica durante las etapas del proyecto (preparación, construcción,
operación y abandono) se humedecerán de manera periódica los caminos de acceso y las
diversas zonas que así lo requieran con agua tratada.

+ Las áreas por las que se desplazaría la maquinaria deberán restringirse a los caminos
previstos de acceso y viales internos a los sitios predeterminados para la obras.

+ La erosión se controlará moviendo lo menos posible el material que constituya al piso,
porque al hacer estos movimientos el material se dispersa muy fácilmente, y evitando este
movimiento evitamos la volatilización del material.

No existen Acciones de mitigación en la etapa de Operación y Mantenimiento ya que no es
posible que este impacto se genere en esta fase.

Ubicación

En zonas destinadas para los caminos e infraestructura.

Calendarización

De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso
constructivo y de abandono. Las actividades del proceso constructivo se realizarán
mediante técnicas constructivas y operativas adecuadas de acuerdo con los manuales
existentes implementando las diferentes medidas de mitigación propuestas.

Cuantificación

Un mínimo de la superficie del suelo del total donde va la infraestructura se perderá de
forma permanente debido a la construcción; el resto se conservará o recuperará por las
acciones del sistema de anclaje de los paneles y de los postes de las líneas eléctricas que
involucran solo pequeñas partes de despalme, además de la conservación, en la medida
de lo posible, de la vegetación herbáceas y de las gramíneas.

Impacto

Tipo de Medida

Contaminación del suelo
Prevención Control Mitigación | Remediación

Objetivo de las
medidas

Evitar la posible contaminación de los suelos.

-Página 1 4. 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

En etapa de Construcción y Desmantelamiento:

+ El abastecimiento de combustible se realizarán en sitios seleccionados previamente
para tal caso.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres
especializados.

Acciones de | + Se habilitará un espacio temporal para la disposición momentánea de paneles dañados
Mitigación para su posterior disposición final (gestión de residuos especiales) en caso de daño en su
instalación.
+ Se tendrán letrinas portátiles para evitar la defecación al aire libre.
En etapa de Operación y Mantenimiento:
+ Las acciones de mantenimiento en la etapa de operación se detallaron en el
documento anexo.
+ Se habilitará un espacio en el almacén principal para la disposición momentánea de
paneles dañados para su posterior disposición final (gestión de residuos especiales).
+ Se tendrán botes con tapa para colocar la basura.
+ Se le dará la disposición final a los residuos urbanos.
+ Se considera en el proyecto la instalación de sanitarios portátiles o, en su caso,
sanitarios conectados a una fosa séptica para evitar la defecación al aire libre.
+ Se contará con una cuadrilla que realizar limpieza de los residuos sólidos urbanos de
forma periódica.
e En caso de derrames al suelo, se realizara la limpieza inmediata del suelo.
Ubicación En zonas aledañas a donde se construirá la infraestructura
De acuerdo con el Programa de trabajo este impacto se desarrollará durante el proceso de
Calendarización preparación, construcción, operación y mantenimiento, y etapa de abandono.
Verificaciones periódicas con mayor énfasis en las etapas de preparación, construcción y
abandono para verificar que no haya ningún tipo de contaminación por aceite, combustible
Cuantificación o residuos sólidos urbanos o de manejo especial.

Impacto

Calidad del agua superficial

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las

Evitar la contaminación de corrientes o cuerpos de agua y/o minimizar el deterioro de la

medidas Calidad del agua.
En etapa de Construcción y Desmantelamiento:
+ No se almacenarán materiales peligrosos en el área del proyecto.
+ Se suministrarán botes para el almacenamiento de basura.
Acciones de + Aguas residuales y defecación serán contenidas en letrinas portátiles.
Mitigación + Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de

las empresas constructoras, buscando no realizar las reparaciones mayores en el sitio.

En etapa de Operación y Mantenimiento:

+ Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material
sobrante del proceso del desarrollo del proyecto en todas las etapas.

+ Se suministrarán botes para el almacenamiento de basura.

-Página 1 4 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

+ Aguas residuales y defecación serán contenidas en sanitarios.

Ubicación Implica la totalidad del área del proyecto y de las etapas
Calendarización Todo el Proceso constructivo, de operación, mantenimiento y abandono
Cuantificación No habrá deterioro en la calidad del agua superficial por las medidas de mitigación
implementadas.
Impacto Contaminación del Agua subterránea

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Evitar la contaminación del agua subterránea.

En etapa de Construcción y Desmantelamiento:

+ No se almacenarán materiales peligrosos en el área del proyecto.

+ Se suministrarán botes para el almacenamiento de basura.

+ Aguas residuales y defecación serán contenidas en letrinas portátiles.

+ Las operaciones de mantenimiento de la maquinaria, deberán realizarse en talleres de

Acciones de | las empresas constructoras, buscando no realizar las reparaciones mayores en el sitio.

Mitigación En etapa de Operación y Mantenimiento:
+ Se prohíbe el vertido en los bordos contiguos, de cualquier tipo de residuo o material
sobrante del proceso del desarrollo del proyecto en todas las etapas.
+ Se suministrarán botes para el almacenamiento de basura.
+ Aguas residuales y defecación serán contenidas en sanitarios.

Ubicación Implica la totalidad del área del proyecto pero prevé que no se afecte el acuífero de la
zona en general.

Calendarización Durante todas las etapas del proyecto.

Cuantificación No habrá contaminación del agua subterránea por las medidas de mitigación
implementadas.

Impacto Cambio de hidrología natural

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Que los escurrimientos se sigan dando de manera natural hacia los bordos de la zona.

Acciones de
Mitigación

En etapa de Construcción y Desmantelamiento:

+ Se conservará en gran medida la pendiente del terreno con la intención de reducir al
mínimo los problemas de drenaje por la presencia de la infraestructura.

+ Se conservará, en la medida de lo posible, la mayoría del suelo vegetal, las gramíneas
del sitio y las plantas herbáceas de menor tamaño, lo que contribuirá que se continúe con
la infiltración los escurrimientos actuales en el sitio.

+ Se permitirá continuar con la infiltración en la mayor parte de la zona del proyecto ya
que solo en algunas partes se verá en la necesidad de sellar el suelo.

En etapa de Operación y Mantenimiento:

+ Solo se utilizará agua potable para las actividades de limpieza de paneles y el uso de
los sanitarios.

Ubicación

Implica la totalidad del área del proyecto.

149

Calendarización

Durante todo el periodo de las etapas del proyecto.

-Página
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

El incremento de la escorrentía superficial será mínimo basados en la experiencia de otros
Cuantificación parques solares fotovoltaicos y la conservación del suelo vegetal que permitirá seguir con
los patrones de infiltraciones actuales que se dan en la zona.
Impacto Disminución de la cobertura vegetal
Tipo de Medida Prevención Control Mitigación Remediación
Objetivo de las | Reducir la Disminución de la cobertura vegetal.
medidas
En etapa de Construcción y Desmantelamiento:
+ Seretirará la vegetación solo en aquellas zonas estrictamente necesarias, ya que como
se ha mencionado se conservará, en la medida de lo posible, la mayor parte del suelo y
con ellos las plantas herbáceas y gramíneas.
+ Capacitación a operadores de maquinaria y trabajadores en general con relación al
manejo de la flora.
Acciones de | e El retiro de vegetación y limpieza del terreno deberá restringirse a lo indicado en las
Mitigación especificaciones técnicas de la ingeniería del proyecto para evitar mayor deterioro de la
flora y disminución del hábitat natural de la fauna de la región, en este sentido se deberán
de trazar con claridad previo al despalme los límites de construcción donde podrán
moverse la maquinaria y el personal, de manera que se reducirá el impacto sobre la
cobertura vegetal.
En etapa de Operación y Mantenimiento:
+ Se podará la vegetación sólo cuando esto sea necesario y se permitirá el ingreso de
animales que pasten en la zona de manera controlada.
Ubicación Zona proyecto.
Calendarización Durante todo el periodo de desarrollo y operación del proyecto.
Cuantificación Permanencia, en la medida de lo posible, del suelo vegetal, plantas herbáceas y gramíneas
en la zona del proyecto.
Impacto Afectación a zonas forestales de la zona
Tipo de Medida Prevención Control Mitigación Remediación
Objetivo de - las | Evitar la tala ilegal en las zonas forestales de la región
medidas
En todas las etapas del proyecto:
Acciones de | + Capacitación de los trabajadores en general con relación al manejo de la flora de la
Mitigación zona.
+ Restringir el acceso a personas ajenas a las actividades que se están desarrollando.
+ Colocación de señalamientos que prohíban el aprovechamiento de material forestal de
las zonas de la región.
Ubicación En el total del predio y zonas aledañas del proyecto.
Calendarización Durante todo el periodo de desarrollo del proyecto.
Cuantificación Verificación durante las actividades del proyecto.
Impacto Incremento del riesgo de incendios

-Página 1 5 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Tipo de Medida Prevención Control Mitigación Remediación

Objetivo de las | Prevenir y controlar la generación de incendios

medidas

Acciones de | En todas las etapas del proyecto:

Mitigación e Evitar las fogatas por parte de los trabajadores del proyecto. Podrá aplicarse una
sanción para evitar estas practicas
+ Colocación de extintores en sitios visibles del campamento de trabajo y que estos
tengan un fácil acceso.

+ Capacitación a los trabajadores contra incendios y sus riesgos

Ubicación En el total del predio del proyecto, donde se presente vegetación natural y zonas
aledañas

Calendarización Durante todo el periodo de desarrollo del proyecto

Cuantificación Zonas sin presencia de incendios

Impacto Disminución del Hábitat y/o alteración a poblaciones de flora y fauna

Tipo de Medida Prevención Control Mitigación Remediación

Objetivo de - las | Evitar la Disminución del hábitat y mitigar la alteración y/o migración de especies

medidas

Acciones de | En todas las etapas del proyecto:

Mitigación + Realizar el despalme de manera controlada para permitir el desplazamiento de la
fauna, esto ayuda a mantener durante más tiempo las cadenas tróficas y sitio de refugio
en la zona del proyecto.

+ Se evitará en todo lo posible la modificación de terrenos innecesaria.

+ Se conservará gran parte de la vegetación herbácea y gramíneas, además de las
actividades de reforestación que se darán en el perímetro del predio durante los primeros
10 años de operación.

+ Se limitará la velocidad de vehículos a 35 km/h en el interior del predio que favorecerá
que las especies de fauna que se encuentren cercanos a los vehículos tengan la
oportunidad de esquivarlos.

+ De ser necesario implementar el rescate y translocación de especies que presenten
dificultad de emigrar a sitios aledaños, en caso de encontrarse antes de iniciar las etapas
de preparación, construcción y abandono

Ubicación En el total del predio del proyecto

Calendarización Durante todo el periodo de desarrollo del proyecto

-Página 1 5 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Impacto

Economía y Sociedad

Tipo de Medida

Prevención Control Mitigación Remediación

Objetivo de las
medidas

Mejorar las condiciones económicas estatales

Acciones de
Mitigación

+ Se mejorarán las condiciones ambientales, al utilizar la energía solar, para la
producción de energía limpia.

+ Se van a invertir alrededor de 70 millones de dolares en el proyecto, lo que tendrá un
efecto importante sobre la economía y la sociedad: requerimiento de servicios, salud
pública y medio ambiente, generación de empleos, importante Plusvalía, atractivo
turístico, calidad de vida, formación y educación en energías renovables, etc.

+ El proyecto posicionará al Estado de Aguascalientes, y al Municipio de El Llano, como
uno de los principales generadores de energía solar fotovoltaica de México, lo que tendrá
efectos positivos de imagen y económicos.

+ Adicionalmente, el proyecto supondrá una importante reducción de emisiones de CO2

Ubicación

Ambito Estatal y Regional

Calendarización

Durante todo el periodo de desarrollo del proyecto en todas sus etapas

Cuantificación

Lo ya mencionado en acciones

Se anexa el programa de vigilancia ambiental aplicable a las
actividades del proyecto.

-Página 1 5 2
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

, energías renovables
VII. PRONOSTICOS AMBIENTALES Y EN SU CASO, EVALUACIÓN DE
ALTERNATIVAS

El área donde se localiza el proyecto, se sitúa en un área donde históricamente se han
desarrollado diversas actividades sobre todo de tipo agrícolas y pecuarias de subsistencia; de
acuerdo con estrategias de los planes de desarrollo se considera como actividades
compatibles con el territorio municipal.

El predio en particular donde se ubicará proyecto, actualmente presenta diversos impactos
por la constante presencia humana derivada de actividades de ganadería extensiva y de la
agricultura de temporal.

Lo anterior ha traído como consecuencia de la eliminación de la vegetación natural dentro del
predio, y la conformación de un pasaje modificado por la presencia antropogénica.

Po lo anterior se considera que el proyecto es compatible con el uso del suelo de la región, la
zona de la implantación de los paneles solares se llevara a cabo en las zonas que actualmente
presentan una actividad agrícola, la línea de conducción eléctrica se llevaran a cabo dentro de
los predios de los proyectos de Alten 1,2,3,4 y 5, por los caminos de terracería y un cruce por
la carretera que conduce a Palo Alto, además el proyecto a todo lo largo de su desarrollo
propone medidas de mitigación, control y remediación de impactos lo que minimiza en gran
parte el impacto general al medio. Es importante mencionar los alcances y beneficios que
tiene el proyecto en la producción de energía limpia.

-Página 1 5 3
CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

MANIFES

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ANÁLISIS DE PRONÓSTICOS DE ESCENARIOS
CUADRO COMPARATIVO DE IMPACTOS POR RECURSO

ESCENARIOS

IMPACTO

Emisión de
contaminantes a la
atmósfera.

Contaminación del
suelo

SIN PROYECTO

La afectación continuará porque existen
amplias zonas de suelo sin cobertura de
vegetación, por lo que en tiempos de
fuerte viento se producen tolvaneras, la
zona puede irse poblando de manera
drástica con el aumento de emisiones en
la zona.

Aumentará la contaminación del suelo
derivado del desarrollo suburbano no
controlado, por el depósito de residuos
de la construcción y residuos sólidos
urbanos y muy posiblemente por
construcciones que se llevan a cabo por
gente de la región que son bastante
comunes en las zonas suburbanas.

CON PROYECTO

Las emisiones se concentrarán durante la etapa de
preparación, construcción y abandono, disminuyendo la
calidad del aire durante estas etapas; sin embargo,
posteriormente la calidad del aire se verá mejorada al
disminuir las partículas suspendidas por polvos y por el
aumento de la vegetación de bajo tamaño y por las
gramíneas que contribuirán a retener en mayor medida
la erosión eólica en la zona. Disminuirán las emisiones
de CO2 por la producción de energía limpia en la región.
Con las acciones de reforestación contribuirán a mejorar
calidad el aire por la producción de oxígeno

Se cuenta con medidas preventivas para impedir, o
controlar la contaminación del suelo durante el proceso
de las diversas etapas del proyecto.

Al desarrollarse un proyecto controlado y con medidas
tendientes a conservar la mayor parte del suelo
(despalme de solo lo estrictamente necesario para la
instalación de la infraestructura de la conducción
eléctrica y paneles), disminuyen las posibilidades de
contaminación del suelo por el sellamiento de éste y por
el manejo de residuos municipales de acuerdo con la
normatividad.

Se evitaría cualquier depósito de escombro o cualquier
otro material que no sea utilizado en la zona del
proyecto.

Erosión y arrastre
de partículas

Considerando todos los factores
presentes en el área de estudio, (zonas
agrícolas que en varias partes del año no
presentan cultivos), encontramos que en
la zona se presenta la perdida por
erosión eólica e hídrica al no contar con
una cubierta vegetal todo el año.

El pronóstico es que en determinado
momento se pudieran agravarse los
procesos de erosión derivado de las
áreas carentes de vegetación y por los

Se estima se pierda menor producto del despalme ya
que solo será el estrictamente necesario donde estarán
las bases de la infraestructura eléctrica (postes) y donde
estarán anclados los paneles solares, conservando y
promoviendo el crecimiento de plantas herbáceas de
bajo tamaño así como de las gramíneas en el sitio, lo
que contribuirá a disminuir la erosión con que
actualmente cuenta la zona, disminuyendo de igual
manera los polvos y producto del material vegetal que
es levantado por los vientos en la zona.

-Página 1 5 4
MANIFES

CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ESCENARIOS

IMPACTO

SIN PROYECTO

CON PROYECTO

Afectación a la
disponibilidad y
calidad

diversos procesos de tipo ambiental que
ocurran en la zona.

Continúa la degradación del suelo por
procesos erosivos, continuara el
consumo de agua para el riego de los
cultivos en la zona del proyecto.

Como parte de medidas de mitigación se contemplará
que parte del material de despalme se utilizara para el
mejoramiento de zonas que lo requieran dentro del
mismo polígono del proyecto.

No se prevé afectar la calidad del agua durante ninguna
de las etapas del proyecto.

El proyecto no prevé la afectación de ningún cuerpo o
corriente de agua de la zona, por lo que continuará el
funcionamiento hidrológico de éstos en la región.

Se proponen medidas para canalizar adecuadamente los
escurrimientos que se den producto de la presencia de
los paneles solares en la zona del predio, de manera que
continúen éstos de acuerdo con la pendiente natural del
terreno; canalizando estos hacia los bordos mas
cercanos que se presenten en la zona.

Se utilizara agua solo para la limpieza de los paneles, y
de los sanitarios de los trabajadores, aunque este se
dará de manera periódica y en bajo volumen.

Afectación a la
infiltración

Eliminación de la

La continuación del proceso erosivo
aumentará el volumen de escorrentía y
disminuirá el volumen de infiltración en
la zona por la pérdida de la vegetación
natural en la zona del proyecto.

En la actualidad en el predio se presenta
una Superficie con muy poca Vegetación
aislada de ejemplares de (Nopales de
una antigua huerta comercial), que de

Con desarrollo del Proyecto y Medidas de Mitigación,
dentro del área del proyecto, como lo es el realentar el
crecimiento de plantas herbáceas de bajo tamaño, el
crecimiento de las gramíneas, la conservación de la
mayor parte del suelo vegetal, se continuaría con la
infiltración natural en la zona del proyecto, además de
que los escurrimientos serían canalizados hacia bordos
cercanos. Con esto, se asegura que tanto la infiltración
como los escurrimientos estarían dándose de manera
natural y de esta forma no se estaría perdiendo la
infiltración en la zona del predio por la presencia del
proyecto.

Se dejaran las superficies con vegetación herbácea de

- Página 1 5 5

vegetación continuar en la situación pudiera verse | menor tamaño y las gramíneas
afectada por las invasiones, tala, e
incendios, actividades que son comunes
en las áreas suburbanas.
Emisión de La afectación continuará porque existen | Las emisiones se concentrarán durante la etapa de

MANIFES

ALT.

CIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ESCENARIOS

IMPACTO

SIN PROYECTO

CON PROYECTO

contaminantes a la
atmósfera

amplias zonas de suelo sin cobertura de
vegetación, por lo que en tiempos de
fuerte viento se producen tolvaneras

preparación, construcción y abandono, disminuyendo la
calidad del aire durante estas etapas; sin embargo,
posteriormente la calidad del aire se verá mejorada al
disminuir las partículas suspendidas por polvos y por el
aumento de la vegetación de bajo tamaño y por las
gramíneas que contribuirán a retener en mayor medida
la erosión eólica en la zona.

La conservación de las áreas arboladas en el perímetro
y con las acciones de reforestación se prevé contribuyan
a mejorar la calidad el aire por la producción de oxígeno

Emisión de ruido

El predio se ubica en un área rural y
pecuaria y cercana a una carretera por lo
que el ruido en el sitio es continuo.

Se intensificará el ruido a lo largo de las etapas de
preparación, construcción y abandono en caso de darse,
pero únicamente por periodos cortos de tiempo; sin
afectar de forma relevante a la fauna o vecinos, durante
la etapa de operación y mantenimiento el ruido será
mínimo.

Disminución del
hábitat de la fauna
silvestre local

No se afectará directamente este
recurso, sin embargo por el posible
deterioro del sitio pudiera, en un futuro,
disminuir la calidad del hábitat y por lo
tanto la abundancia y diversidad de
especies.

Los procesos de degradación actuales
continuaran afectando la vegetación lo
que se traducirá en un deterioro del
hábitat.

La pérdida de hábitat derivada del proyecto, afectará en
un corto periodo a las poblaciones de fauna presentes
en el sitio, teniendo éstas que migrar y sufrir
competencia con las poblaciones aledañas.

El desarrollo del proyecto ahuyentará a la fauna nativa
del área por las diversas etapas del proyecto y por la
presencia humana continua.

Los elementos arbóreos de la periferia y los que se
tendrán con las acciones de reforestación, contribuirán
a contar con un hábitat que pudiera prestar servicios a la
avifauna característica de la zona.

Se prevén llevar a cabo las acciones de auyentamiento y
traslocación de la posible fauna que se pudiera
presentar en el predio antes del comienzo de cada unas
de las etapas del proyecto.

Deterioro de la
calidad del paisaje

Economía y
Sociedad

Si bien el predio presenta un alto grado
de pérdida de su naturalidad, no se
prevería en el corto plazo una
modificación al respecto esperándose
continuar con el paulatino deterioro del
sitio.

La zona continuara solo con las
actividades agrícolas que se dan en la
zona, con pocos empleos, poca oferta de
servicios indirectos, migración por falta

El Paisaje pierde en medida sus escasos valores
naturales no por la pérdida de la vegetación sino por la
presencia de la infraestructura y de los paneles solares,
sin embargo este desarrollo está previsto en los
programas de desarrollo del Municipio y del Estado

Se prevé llevar a cabo acciones de reforestación en la
periferia del proyecto.

Se mejorarán las condiciones ambientales, al utilizar la
energía solar, para la producción de energía limpia.

Se van a invertir alrededor de 70 millones de dolares en
el proyecto, lo que tendrá un efecto importante sobre la

-Página 1 5 6
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

ESCENARIOS

IMPACTO SIN PROYECTO CON PROYECTO

de oportunidades, aumento del uso de | economía y la sociedad: requerimiento de servicios,
energéticos para la producción de la | salud pública y medio ambiente, generación de
energía eléctrica. empleos, importante Plusvalía, atractivo turístico,
calidad de vida, formación y educación en energías
renovables, etc.

El proyecto posicionará al Estado de Aguascalientes, y al
Municipio de El Llano, como uno de los principales
generadores de energía solar fotovoltaica de México, lo
que tendrá efectos positivos de imagen y económicos.

SISTEMA DE VIGILANCIA AMBIENTAL
La Empresa cumple estas responsabilidades de acuerdo a:

+ El mantenimiento de la organización de manejo ambiental dentro de la empresa.

+ La revisión y aprobación de los temas ambientales y de las iniciativas de la empresa, a
través de la distribución de los recursos.

+ La revisión de la política y planes ambientales.

+ La planificación y manejo del Plan de Vigilancia Ambiental del proyecto.

LINEAMIENTOS GENERALES DEL PLAN DE VIGILANCIA AMBIENTAL

El Plan de Vigilancia Ambiental se implementará desde el inicio de las actividades
(establecimiento de campamentos base, movilización de equipos y presencia de personal),
continuando con el desarrollo de las diferentes etapas definidas, de acuerdo a un cronograma
establecido con este propósito, hasta la conclusión del proyecto.

La Empresa deberá observar e informar todas las actividades durante la diversas etapas del
proyecto en relación a los siguientes aspectos:

. Medidas de control de la erosión.

. Medidas de protección a la flora y fauna.

. Prácticas de manejo de residuos sólidos y sanitarios.

. Manejo de materiales peligrosos y prácticas de disposición.
. Protección de la calidad del aire.

. Medidas de prevención, contención y control de derrames.

Do Ag0NRA

-Página 1 5 7
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

+ Vigilar el cumplimiento de los requisitos técnicos correspondientes, así como las
especificaciones establecidas en la legislación ambiental vigente.
+ Si fuere necesario se harán recomendaciones respecto al ajuste del sistema de manejo para
asegurar que el proceso de protección ambiental avance fácil y eficientemente durante las

fases de ejecución y operación del proyecto.

MONITOREO PARA INDICADORES DE EFICIENCIA

Con el propósito de mantener una revisión continua de los aspectos del Programa de
Vigilancia Ambiental, se ha establecido como herramienta, la inspección de rutina por parte

de la supervisión ambiental del proyecto.

El monitoreo, promueve la realización de recomendaciones para las mejoras del Programa y

la colaboración.

La evaluación e indicadores ambientales, se dará una calificación de 1 punto a cada uno de
los aspectos evaluados, considerando los valores:

a) Satisfactorio
b) Deficiente
Cc) No satisfactorio

El porcentaje de cumplimiento del monitoreo, se medirá de acuerdo con la siguiente fórmula:

M.A.= ( (a + b/2 + c/4 / N) x 100 )
Donde:
M.A. =Monitoreo Ambiental

N = Numero de elementos evaluados

Una vez obtenida el valor del indicador se considera

implementación del porcentaje de cumplimiento:

la siguiente escala

Excelente 100 %
Muy Bueno 90%
Bueno 80%

para

la

-Página 1 5 8
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Regular 70%
Deficiente 60%
Malo 40%
Pésimo 20%
Inexistente 0%
Se deberá de contar Programa con una lista de monitoreo con la finalidad de evaluar cada

una de las acciones identificadas a desarrollar dentro del.

1V.2 LISTA DE MONITOREO

No. SI A NO
(a) (b) Lc)
PROGRAMA DE VIGILANCIA AMBIENTAL (ver anexo técnico)
ACTIVIDADES

-Página 1 5 9
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables
Conclusiones

De acuerdo a la integración de la información relativa a las actividades, así como lo referente
a las características físicas, biológicas y socioeconómicas al presente proyecto, y aplicando la
metodología que se consideró más apropiada para la identificación y evaluación de impactos
ambientales, se concluye que los impactos negativos no son lo significativamente importantes
como para impedir o modificar las características generales del proyecto, de acuerdo con lo
siguiente:

*El proyecto se realizara en un área con potencial solar que puede ser aprovechado,
utilizando la tecnología existente, y garantizándose la protección al ambiente y la calidad de
vida de los pobladores del área. Para tal fin, se considera la mitigación de los impactos
ambientales identificados, así como las medidas de monitoreo y control de los mismos.

eLos beneficios derivados del proyecto, serán directos con la generación de empleos y
infraestructura, así como la derrama económica local inherente, además de generar empleos
indirectos derivados de la adquisición de servicios e insumos, además del pago de
impuestos. Además de la producción de energía limpia.

eLos riesgos ambientales derivados del uso de maquinaria y equipo serán minimizados y
controlados evitándose así comprometer el recurso natural.

eEl desarrollo del proyecto no implica cambio en el uso del en terrenos forestales, ya que se
llevara a cabo en las zonas que actualmente tienen un uso agrícola y pecuario.

*El uso del suelo es acorde a la planeación Estatal y Municipal debido a que el área del
proyecto se localiza en el municipio de El Llano, donde históricamente una gran parte de
esta zona se ha tenido un uso agrícola.

*El área donde se localiza el proyecto no representa un área de importancia, o está dentro de
un área natural protegida.

e Los elementos de riesgo que pudieran están bien caracterizados y son de tipo técnico.

e Tendrá un impacto socioeconómico de importancia regional y en la oferta de puestos de
trabajo.

e Tendrá un gran impacto en el Medio Ambiente ya que se prevé la generación de energía
limpia contribuyendo en gran medida a unos de los retos y objetivos del actual gobierno
estatal en cuanto a ser un Estado Verde.

-Página 1 6 0
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

Al evaluar la información contenida en el presente estudio, podemos concluir que los
impactos negativos en el caso de desarrollarse el proyecto serían mínimos y localizados, por
lo que no tendrán un efecto fuera del área del proyecto y la mayor parte de estos serán
posibles de revertir en el corto tiempo; por otra parte los impactos positivos sobretodo desde
el punto de vista socioeconómico ya que se reactivará la actividad económica y ambiental
que es base importante del desarrollo municipal, además ofrecerá una gran cantidad fuentes
de empleo; por lo anterior concluimos que la realización del presente proyecto es factible.

-Página 1 6 1
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

VIII. IDENTIFICACIÓN DE LOS INSTRUMENTOS METODOLÓGICOS Y
ELEMENTOS TÉCNICOS QUE SUSTENTAN LA INFORMACIÓN SEÑALADA EN

LAS FRACCIONES ANTERIORES

Los Instrumentos utilizados para la elaboración del presente estudio de impacto ambiental, algunos
de ellos ya descritos en la Manifestación y presentes en el anexo Técnico:

e... .... . .o oo

Plano general del predio con cuadro de construcción y coordenadas.
Proyecto General

Coordenadas en Excel impresas y digital del predio y de la línea de conducción eléctrica del
proyecto.

Plano de ubicación de paneles e infraestructura

Plano de ubicación de línea de conducción eléctrica

Plano de viales

Plano de líneas de media tensión en predio

Vegetación de la zona y del sistema ambiental

Programa general de obra.

Programa de reforestación perimetral.

Programa de Vigilancia ambiental

Explosión de insumos.

Anexo fotográfico.

Programa de Protección civil y Evacuación/Proyectos.

Programa de Operación y mantenimiento.

Fichas técnicas de inversores, seguidores y módulos

-Página 1 6 2
PANORAMICAS DE LA ZONA DEL PROYECTO

PANORAMICAS DE LA ZONA DEL PROYECTO

enovables
MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

VEGETACIÓN DE LA ZONA DE INFLUENCIA DEL PROYECTO:

ESPECIE NOMBRE COMUN ESTRATO
(Mimosa monancistra Benth) | GARRUÑO ARBUSTIVO
(Buddleia sessiliflora) HIERBA TEPOZAN ARBUSTIVO
(Buddleia perfoliata) SALVIA CAMPO ARBUSTIVO
(Sphaeralcea angustigolia) HIERBA DEL NEGRO ARBUSTIVO
(Dalea bicolor) DALEA ARBUSTIVO
(Trixis angustifolia) CAPITANA ARBUSTIVO
(Stevia salicifolia) HIERBA DEL BORREGUITO | ARBUSTIVO
(Baccharis glutinosa) JARILLA ARBUSTIVO
(Opuntia imbricata) CARDENCHE ARBUSTIVO
(Simsia amplexicaulis) LAMPOTILLO HERBACEO
(Asclepias linaria) ROMERILLO HERBACEO
(Piquera trinervia) TABARDILLO HERBACEO
(Solanum elaeagnifolium) TROMPILLO HERBACEO
(Haplopappus venetus) ESCOBILLA HERBACEO
(Brickellia californica) OREGANILLO HERBACEO
(Jatropha dioica) SANGRE DE GRADO HERBACEO
(Gymnosperma glutinosum) NOTA HERBACEO
(Abutilon dugesii) ABUTILON HERBACEO
(Lantana camara) PEDRO ANTONIO HERBACEO
(Argemone ochroleuca) CHICALOTE HERBACEO
(Lepidium virginicum) CHILE DE PÁJARO HERBACEO
(Tithonia tubaeformis) LAMPOTE HERBACEO
(Solanum rostratum) MALA MUJER HERBACEO
(Tagetes lucida) SANTA MARÍA HERBACEO
(Nicotiana glauca) GIGANTE HERBACEO
(Salvia microphylla) SALVIA HERBACEO
(Gomphrena serrata) BRETÓNICA HERBACEO
(Bidens odorata) ACEITILLA HERBACEO
(Mammillaria uncinata) MAMILARIA HERBACEO
(Amaranthus hybridus) QUELITE HERBACEO
(Forestiera neomexicana) FORESTIERA ARBOREO
(Opuntia robusta) NOPAL TAPON ARBOREO
(Opuntia leucotricha) NOPAL DURAZNILLO ARBOREO
(Opuntia streptacantha) NOPAL CARDÓN ARBOREO
(Opuntia hyptiacantha) NOPAL CHAVEÑO ARBOREO
(Prosopis laevigata) MEZQUITE ARBOREO
(Acacia farnesiana) HUIZACHE ARBOREO
(Eysenhardthia polystachya) | VARADUZ ARBOREO

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

(Schinus molle)

PIRUL

energías renovables

ARBOREO

(Forestiera tomentosa)

PALO BLANCO

ARBOREO

FAUNA QUE PUDIERA EXISTIR EN LA ZONA DE INFLUENCIA
DEL PROYECTO

El área de influencia del proyecto, resultado de las diferentes condiciones de deterioro como son,
deterioro del suelo, perdida de la vegetación forestal, aperturas de áreas a la agricultura, etc.; ha
perdido en gran medida sus características de naturalidad y su funcionalidad como hábitat para la

fauna silvestre.

ANFIBIOS
FAMILIA Nombre científico Nombre común ENDEMISMO NOM-059-
SEMARNAT-
2010
Hylidae Hyla arenicolor Sapito de los arroyos N -
H. eximia Ranita verde N -
Ranidae | Lithobates montezumae _ | Rana de los bordos E Pr
REPTILES
No. Orden Familia Nombre científico Nombre común | NOM-059
Sceloporus grammicus
1 Squamata | Phrynosomatidae (Wiegmann, 1328) Lagartija Pr
Sceloporus spinosus Lagartija
2 (Wiegmann. 1328) escamuda
Sceloporus torquatus
3 (Wiegmann, 1328) Lagartijo rasposo
Lagartija de
4 Sceloporus jarrovii collar
Aspidoscelis gularis
5 Teiidae (Baird €: Girard, 1852) | Lagartija llanera
Conopsis nasus Culebra
6 Colubridae (Gúnther, 1858) borreguera
Masticophis
mentovarius (Duméril,
Bibron and Duméril, Víbora
7 1854) chirrionera
Pituophis deppei
8 (Duméril, 1853) Alicante A
Thamnophis eques
9 (Reuss, 1834) Culebra de agua A
Crotalus molossus Víbora de
10 Viperidae (Baird €, Girard, 1853) | cascabel de cola Pr

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

negra
Kinosternon hirtipes
11 | Testudines Kinosternidae (Wagler, 1830) Tortuga Pr
Kinosternon integrum
12 (Le Conte, 1824) Tortuga Pr
AVES
NOM-059-
No. ORDEN FAMILIA NOMBRE NOMBRE COMÚN | SEMARNAT-
CIENTÍFICO
2010
ANSERIFORM | ANSERIDA | A. platyrhynchos Pato mexicano
1 ES 3 A
GALLIFORME | ODONTOP | Callipepla squamata | Codorniz escamosa
2 Ss HORIDAE
CICONIFORM | ARDEIDAE | Ardea herodias Garzón cenizo
3 ES
4 A. alba Garza blanca
5 Egretta thula Garceta pie dorado
Nycticorax Perro de agua
6 nycticorax
FALCONIFOR | CATHARTI | Coragyps atratus Zopilote
MES DAE
Cathartes aura Aura
ACCIPITRI | Elanus leucurus Milano cola blanca
9 DAE
10 Accipiter cooperii Gavilán pollero Pr
Parabuteo Aguililla conejera
11 unicinctus Pr
12 Buteo jamaicensis Aguililla cola roja
FALCONID | Caracara cheriway | Quebrantahuesos
13 AE
14 Falco sparverius Halcón cernícalo
CHARADRIIF | CHARADR | Charadrius vociferus | Tildío
15 ORMES NDAE
RECURVIR | Himantopus Avoceta
16 OSTRIDAE | mexicanus
SCOLOPA | Actitis macularius Alzacolita
17 CIDAE
Limnodromus Playero pico largo
13 scolopaceus
COLUMBIFO | COLUMBI | Zenaida asiatica Paloma de alas
19 RMES DAE blancas

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

20 Z. macroura Paloma huilota
21 Columbina inca Torcacita
CUCULIFOR | CUCULIDA | Geococcyx Correcaminos
22 MES E californianus
STRIGIFORM | TYTONIDA | Tyto alba Lechuza de
23 ES 3 campanario
CAPRIMULGI | CAPRIMU | Caprimulgus Tapacamino gritón
24 FORMES LGIDAE vociferus
APODIFORM Aeronautes saxatalis | Vencejo
ES APODIDA
25 3
TROCHILI | Cynanthus latirostris | Colibrí pico ancho
26 DAE
Amazilia violiceps Colibrí de corona
27 violeta
CORACIFOR | ALCEDINI | Chloroceryle Martín pescador
28 MES DAE americana americano
PICIFORMES | PICIDAE Melanerpes Carpintero frente
29 aurifrons dorada
Colaptes auratus Carpintero alas
30 rojas
PASSERIFOR | TYRANNID | Empidonax minimus | Mosquerito
31 MES AE mínimo
32 Sayornis nigricans Mosquero negro
S. saya Atrapamoscas
33 llanero
Pyrocephalus Cardenalito
34 rubinus
Pitangus Luis vientebeo
35 sulphuratus
36 Tyrannus vociferans | Tirano
37 LANIIDAE | Lanius ludovicianus | Verduguillo
VIREONID | Vireo atricapilla Vireo de gorra
38 AE negra
39 V. bellii Vireo oliva
40 V. huttoni Vireo oliváceo
41 CORVIDAE | Quiscalus mexicanus | Tordo
42 Corvus corax Cuervo
Hirundo rustica Golondrina tijereta
HIRUNDIN
43 IDAE
REMIZIDA | Auriparus flaviceps | Verdín
44 E

MANIFESTACIÓN DE IMPACTO AMBIENTAL

MODALIDAD PARTICULAR

ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

TROGLOD | Campylorhynchus Matraca norteña
45 YTIDAE brunneicapillus
46 Thryomanes bewickii | Saltaparedes
47 Troglodytes aedon  |Saltaparedes
REGULIDA | Regulus calendula Regulo
48 3
49 SYLVIDAE | Polioptila caerulea | Perlita piis
50 TURDIDAE | Turdus rufopalliatus | Mirlo
51 MIMIDAE | Mimus polyglottos | Cenzontle
Toxostoma Pitacoche
52 curvirostre
BOMBYCI | Bombycilla Chinito
53 LLIDAE cedrorum
PTILOGO | Phainopepla nitens | Capulinero gris
54 NATIDAE
PARULIDA | Vermivora celata Gusanero cabeza
55 3 gris
56 Dendroica coronata | Chipe coronado
57 Wilsonia pusilla Verdín de Wilson
THRAUPID | Piranga flava Tangara encinera
58 AE
EMBERIZI | Pípilo fuscus Viejita
59 DAE
60 Spizella passerina Chimbito común
61 S. pallida Chimbito pálido
Pooecetes Gorrión torito
62 gramineus
Chondestes Gorrión maicero
63 grammacus
Passerculus Gorrión zanjero
64 sandwichensis
Ammodramus Gorrión chapulín
65 savannarum
CARDINAL | Cardinalis cardinalis | Cardenal
66 IDAE
67 C. sinuatus Cardenal gris
68 Passerina caerulea | Gorrión azul
69 ICTERIDAE | Sturnella magna Gorgeador norteño
70 Molothrus aeneus Tordo de ojos rojos
71 M. ater Tordo cabeza café
7 Icterus galbula Calandría norteña
73 FRINGILLI | Carpodacus Gorrión mexicano

MANIFESTACIÓN DE IMPACTO AMBIENTAL
MODALIDAD PARTICULAR
ALTEN DOS STA. ROSALÍA Y LA SOLEDAD

Alten

energías renovables

DAE mexicanus
74 Carduelis psaltria Chirinito
Passer domesticus | Gorrión casero
PASSERID
75 AE
MAMÍFEROS
No. Orden Familia Nombre científico Nombre NOM-
común 059
1 Didelphimorphia Didelphidae Didelphis virginiana Tlacuache
(Kerr, 1792)
2 Chiroptera Mormoopidae Mormoops Murciélago
megalophylla
3 Carnívora Canidae Canis latrans (Say, Coyote
1823)
4 Urocyon Zorra gris
cinereoargenteus
(Schreber, 1775)
5 Felidae Lynx rufus Gato montes
(Schreber, 1777)
6 Mustelidae Mephitis macroura Zorrillo
(Lichtenstein, 1832)
7 Procyonidae Procyon lotor Mapache
(Linnaeus, 1758)
8 Rodentia Sciuridae Spermophilus
mexicanus
(Erxleben, 1777)
9 Spermophilus Tachalote
variegatus
(Erxleben, 1777)
10 Muridae Neotoma leucodon Rata
(Merriam, 1894) magueyera
11 Peromyscus Ratón
maniculatus
(Wagner, 1845)
12 Lagomorpha Leporidae Lepus californicus Liebre
(Gray, 1837)
13 Sylvilagus audubonii Conejo
(Baird, 1858)

